


Exhibit 10.1


J.P.Morgan


AMENDED AND RESTATED CREDIT AGREEMENT
 
dated as of 

June 30, 2015 

among 

TENNANT COMPANY 
 
The Foreign Subsidiary Borrowers Party Hereto
 
The Lenders Party Hereto
 
and
JPMORGAN CHASE BANK, N.A.
as Administrative Agent and Collateral Agent
U.S. BANK NATIONAL ASSOCIATION
as Syndication Agent
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Documentation Agent 

 
 
 
J.P. MORGAN SECURITIES LLC,
as Sole Bookrunner and Sole Lead Arranger









--------------------------------------------------------------------------------

TABLE OF CONTENTS    
Page

ARTICLE I Definitions
1
 
 
SECTION 1.01. Defined Terms
1
SECTION 1.02. Classification of Loans and Borrowings
24
SECTION 1.03. Terms Generally
25
SECTION 1.04. Accounting Terms; GAAP
25
SECTION 1.05. Amendment and Restatement of Existing Credit Agreement
26
 
 
ARTICLE II The Credits
27
 
 
SECTION 2.01. Commitments
27
SECTION 2.02. Loans and Borrowings
27
SECTION 2.03. Requests for Revolving Borrowings
27
SECTION 2.04. Determination of Dollar Amounts
28
SECTION 2.05. Swingline Loans
29
SECTION 2.06. Letters of Credit
30
SECTION 2.07. Funding of Borrowings
33
SECTION 2.08. Interest Elections
34
SECTION 2.09. Termination and Reduction of Commitments
35
SECTION 2.10. Repayment of Loans; Evidence of Debt
36
SECTION 2.11. Prepayment of Loans
36
SECTION 2.12. Fees
37
SECTION 2.13. Interest
38
SECTION 2.14. Alternate Rate of Interest
39
SECTION 2.15. Increased Costs
40
SECTION 2.16. Break Funding Payments
41
SECTION 2.17. Taxes
41
SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
45
SECTION 2.19. Mitigation Obligations; Replacement of Lenders
47
SECTION 2.20. Expansion Option
47
SECTION 2.21. (Intentionally omitted)
48
SECTION 2.22. Judgment Currency
48
SECTION 2.23. Designation of Foreign Subsidiary Borrowers
48
SECTION 2.24. Defaulting Lenders
49
 
 
ARTICLE III Representations and Warranties
50
 
 
SECTION 3.01. Organization; Powers; Subsidiaries
50
SECTION 3.02. Authorization; Enforceability
51
SECTION 3.03. Governmental Approvals; No Conflicts
51





--------------------------------------------------------------------------------

Table of Contents
(continued)
Page



SECTION 3.04. Financial Condition; No Material Adverse Change
51
SECTION 3.05. Properties
51
SECTION 3.06. Litigation and Environmental Matters
52
SECTION 3.07. Compliance with Laws and Agreements
52
SECTION 3.08. Investment Company Status
52
SECTION 3.09. Taxes
52
SECTION 3.10. ERISA
52
SECTION 3.11. Disclosure
52
SECTION 3.12. Federal Reserve Regulations
53
SECTION 3.13. Liens
53
SECTION 3.14. No Default
53
SECTION 3.15. Anti-Corruption Laws and Sanctions
53
 
 
ARTICLE IV Conditions
53
 
 
SECTION 4.01. Effective Date
53
SECTION 4.02. Each Credit Event
54
SECTION 4.03. Designation of a Foreign Subsidiary Borrower
55
 
 
ARTICLE V Affirmative Covenants
55
 
 
SECTION 5.01. Financial Statements and Other Information
55
SECTION 5.02. Notices of Material Events
57
SECTION 5.03. Existence; Conduct of Business
57
SECTION 5.04. Payment of Obligations
57
SECTION 5.05. Maintenance of Properties; Insurance
57
SECTION 5.06. Books and Records; Inspection Rights
57
SECTION 5.07. Compliance with Laws
58
SECTION 5.08. Use of Proceeds
58
SECTION 5.09. Subsidiary Guaranty
58
SECTION 5.10. Pledge Agreements
58
 
 
ARTICLE VI Negative Covenants
59
 
 
SECTION 6.01. Indebtedness
59
SECTION 6.02. Liens
61
SECTION 6.03. Fundamental Changes and Asset Sales
62
SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions
63
SECTION 6.05. Swap Agreements
65
SECTION 6.06. Restricted Payments
65


ii

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page



SECTION 6.07. Transactions with Affiliates
65
SECTION 6.08. Restrictive Agreements
66
SECTION 6.09. Sale and Leasebacks
66
SECTION 6.10. Financial Covenants
66
 
 
ARTICLE VII Events of Default
67
 
 
ARTICLE VIII The Administrative Agent and the Collateral Agent
70
 
 
ARTICLE IX Miscellaneous
74
 
 
SECTION 9.01. Notices
74
SECTION 9.02. Waivers; Amendments
75
SECTION 9.03. Expenses; Indemnity; Damage Waiver
77
SECTION 9.04. Successors and Assigns
79
SECTION 9.05. Survival
82
SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution
82
SECTION 9.07. Severability
82
SECTION 9.08. Right of Setoff
83
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
83
SECTION 9.10. WAIVER OF JURY TRIAL
84
SECTION 9.11. Headings
84
SECTION 9.12. Confidentiality
84
SECTION 9.13. USA PATRIOT Act
85
SECTION 9.14. Interest Rate Limitation
85
SECTION 9.15. No Advisory or Fiduciary Responsibility
86
 
 
ARTICLE X Cross-Guarantee
86
 
 
ARTICLE XI Confirmation
89




iii

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page





SCHEDULES:
 
Schedule 1.01(a) -- Maturity Dates of Certain Private Placement Notes
Schedule 2.01 -- Commitments
Schedule 3.01 -- Subsidiaries
Schedule 6.01 -- Existing Indebtedness
Schedule 6.02 -- Existing Liens
Schedule 6.04(b)(ii) -- Existing Investments
Schedule 6.07 -- Agreements
Schedule 6.08 -- Existing Restrictions
 
EXHIBITS:
Exhibit A -- Form of Assignment and Assumption
Exhibit B-1 -- Form of Opinion of Loan Parties’ In-House Counsel
Exhibit B-2 -- Form of Opinion of Loan Parties’ U.S. Outside Counsel
Exhibit C -- Form of Increasing Lender Supplement
Exhibit D -- Form of Augmenting Lender Supplement
Exhibit E -- List of Closing Documents
Exhibit F-1 -- Form of Borrowing Subsidiary Agreement
Exhibit F-2 -- Form of Borrowing Subsidiary Termination
Exhibit G -- Form of Subsidiary Guaranty
Exhibit H -- Form of Pledge Agreement
Exhibit I -- Form of Intercreditor Agreement
Exhibit J-1 -- Form of U.S. Tax Certificate (Foreign Lenders That Are Not
Partnerships)
Exhibit J-2 -- Form of U.S. Tax Certificate (Foreign Participants That Are Not
Partnerships)
Exhibit J-3 -- Form of U.S. Tax Certificate (Foreign Participants That Are
Partnerships)
Exhibit J-4 -- Form of U.S. Tax Certificate (Foreign Lenders That Are
Partnerships)
Exhibit K-1 -- Form of Borrowing Request
Exhibit K-2 -- Form of Interest Election Request
Exhibit L -- Form of Promissory Note
 




iv

--------------------------------------------------------------------------------




AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of June 30,
2015 among TENNANT COMPANY, the FOREIGN SUBSIDIARY BORROWERS from time to time
party hereto, the LENDERS from time to time party hereto, U.S. BANK NATIONAL
ASSOCIATION, as Syndication Agent, WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Documentation Agent, and JPMORGAN CHASE BANK, N.A., as Administrative Agent and
Collateral Agent.
RECITALS
WHEREAS, the Company, the Foreign Subsidiary Borrowers party thereto, the
lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent and
collateral agent thereunder, are currently party to the Credit Agreement, dated
as of May 5, 2011 (as amended, supplemented or otherwise modified prior to the
date hereof, the “Existing Credit Agreement”); and
WHEREAS, the Company, the Lenders, the Departing Lender (as hereafter defined)
and the Administrative Agent have agreed (a) to enter into this Agreement in
order to (i) amend and restate the Existing Credit Agreement in its entirety;
(ii) re-evidence the “Obligations” under, and as defined in, the Existing Credit
Agreement, which shall be repayable in accordance with the terms of this
Agreement; and (iii) set forth the terms and conditions under which the Lenders
will, from time to time, make loans and extend other financial accommodations to
or for the benefit of the Company in an aggregate amount not to exceed
$125,000,000 at any time outstanding and (b) that the Departing Lender shall
cease to be a party to the Existing Credit Agreement as evidenced by its
execution and delivery of its Departing Lender Signature Page (other than with
respect to contingent indemnification rights under Section 9.03(b)).
NOW, THEREFORE, the parties hereto agree as follows:
ARTICLE I
Definitions
SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.
“Adjusted Covenant Requirement” means, with respect to the making of any
acquisition, the Company shall not permit, at the time thereof and after giving
effect thereto (on a Pro Forma Basis), the Leverage Ratio to be greater than or
equal to 2.75 to 1.00.
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.




--------------------------------------------------------------------------------




“Affected Foreign Subsidiary” means any Foreign Subsidiary to the extent such
Foreign Subsidiary acting as a Subsidiary Guarantor would cause a Deemed
Dividend Problem or Financial Assistance Problem.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent Party” has the meaning assigned to such term in Section 9.01(d).
“Agents” means the Administrative Agent and the Collateral Agent.
“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof. As of the Effective Date, the Aggregate Commitment is
$125,000,000.
“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Pounds Sterling and (iv)
any other currency (x) that is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars, (y) for
which a LIBOR Screen Rate is available in the Administrative Agent’s
determination and (z) that is agreed to by the Administrative Agent and each of
the Lenders.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period in Dollars on such day (or if such day is not a Business
Day, the immediately preceding Business Day) plus 1%; provided that, for the
avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on the
LIBO Rate at approximately 11:00 a.m. London time on such day, subject to the
interest rate floors set forth therein. Any change in the Alternate Base Rate
due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate, respectively.
“Alternative Rate” has the meaning assigned to such term in Section 2.14(a).
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment; provided that, in
the case of Section 2.24 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.
“Applicable Pledge Percentage” means 100% but 65% in the case of a pledge by the
Company or any Domestic Subsidiary of its Equity Interests in an Affected
Foreign Subsidiary.
“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan, any
ABR Loan, or with respect to the facility fees payable hereunder, as the case
may be, the applicable rate per

2

--------------------------------------------------------------------------------




annum set forth below under the caption “Eurocurrency Spread”, “ABR Spread” or
“Facility Fee Rate”, as the case may be, based upon the Leverage Ratio
applicable on such date:
 
Leverage Ratio:


Facility Fee Rate


Eurocurrency 
Spread


ABR Spread
Category 1:
< 1.25 to 1.00
0.175%
1.075%
0.075%
Category 2:
> 1.25 to 1.00
but
< 2.00 to 1.00
0.200%
1.300%
0.300%
Category 3:
> 2.00 to 1.00 but
< 2.75 to 1.00
0.250%
1.500%
0.500%
Category 4:
> 2.75 to 1.00
0.300%
1.700%
0.700%



For purposes of the foregoing,
(i) if at any time the Company fails to deliver the Financials on or before the
date the Financials are due, Category 4 shall be deemed applicable for the
period commencing five (5) Business Days after the required date of delivery and
ending on the date which is five (5) Business Days after the Financials are
actually delivered, after which the Category shall be determined in accordance
with the table above as applicable;
(ii) adjustments, if any, to the Category then in effect shall be effective five
(5) Business Days after the Administrative Agent has received the applicable
Financials (it being understood and agreed that each change in Category shall
apply during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change); and
(iii) notwithstanding the foregoing, Category 1 shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Financials for the
Company’s fiscal quarter ending on or about June 30, 2015 and adjustments to the
Category then in effect shall thereafter be effected in accordance with the
preceding paragraphs.
“Approved Fund” has the meaning assigned to such term in Section 9.04(b).
“Approximate Equivalent Amount” of any currency with respect to any amount of
Dollars shall mean the Equivalent Amount of such currency with respect to such
amount of Dollars on or as of such date, rounded up to the nearest amount of
such currency as determined by the Administrative Agent from time to time.
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
“Augmenting Lender” has the meaning assigned to such term in Section 2.20.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

3

--------------------------------------------------------------------------------




“Banking Services” means each and any of the following bank services provided to
the Company or any Subsidiary by any Lender or any of its Affiliates: (a) credit
cards for commercial customers (including, without limitation, commercial credit
cards and purchasing cards), (b) stored value cards, (c) merchant processing
services and (d) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items, any
direct debit scheme or arrangement, overdrafts and interstate depository network
services).
“Banking Services Agreement” means any agreement entered into by the Company or
any Subsidiary in connection with Banking Services.
“Banking Services Obligations” means any and all obligations of the Company or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permits such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means the Company or any Foreign Subsidiary Borrower.
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.
“Borrowing Request” means a request by any Borrower for a Revolving Borrowing in
accordance with Section 2.03 in the form attached hereto as Exhibit K-1.
“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit F-1.
“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit F-2.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in the relevant Agreed Currency in the London interbank market or
the principal financial center of such Agreed Currency (and, if the Borrowings
or LC Disbursements

4

--------------------------------------------------------------------------------




which are the subject of a borrowing, drawing, payment, reimbursement or rate
selection are denominated in euro, the term “Business Day” shall also exclude
any day on which the TARGET2 payment system is not open for the settlement of
payments in euro).
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital lease
obligations on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Company; (b)
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Company by Persons who were neither (i) nominated by the board
of directors of the Company nor (ii) approved by directors so nominated or
approved; (c) the occurrence of a change in control, or other similar provision,
as defined in any agreement or instrument evidencing any Material Indebtedness
(triggering a default or mandatory prepayment, which default or mandatory
prepayment has not been waived in writing) or (d) the Company ceases to own,
directly or indirectly, and Control 100% (other than directors’ qualifying
shares) of the ordinary voting and economic power of any Foreign Subsidiary
Borrower.
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral Agent” means JPMorgan Chase Bank, N.A. in its capacity as Collateral
Agent for the Secured Parties and any successor Collateral Agent appointed
pursuant to the terms of the Intercreditor Agreement.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section

5

--------------------------------------------------------------------------------




2.09, (b) increased from time to time pursuant to Section 2.20 and (c) reduced
or increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Commitment is set
forth on Schedule 2.01, or in the Assignment and Assumption or other
documentation contemplated hereby pursuant to which such Lender shall have
assumed its Commitment, as applicable.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” has the meaning assigned to such term in Section 9.01(d).
“Company” means Tennant Company, a Minnesota corporation.
“Computation Date” is defined in Section 2.04.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated EBITDA” means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income, (i) Consolidated Interest
Expense, (ii) expense for taxes paid or accrued, (iii) depreciation, (iv)
amortization, (v) all unusual, nonrecurring or extraordinary non-cash losses,
charges or expenses (including to the extent related to impairment of goodwill),
(vi) cash restructuring charges of no more than $5,000,000 for any period of
four consecutive fiscal quarters and (vii) non-cash expenses related to stock
based compensation minus, to the extent included in Consolidated Net Income,
(viii) interest income and (ix) all unusual, nonrecurring or extraordinary
non-cash gains and income, all calculated for the Company and its Subsidiaries
in accordance with GAAP on a consolidated basis. For the purposes of calculating
Consolidated EBITDA for any period of four consecutive fiscal quarters (each, a
“Reference Period”), (i) if at any time during such Reference Period the Company
or any Subsidiary shall have made any Material Disposition, the Consolidated
EBITDA for such Reference Period shall be reduced by an amount equal to the
Consolidated EBITDA (if positive) attributable to the property that is the
subject of such Material Disposition for such Reference Period or increased by
an amount equal to the Consolidated EBITDA (if negative) attributable thereto
for such Reference Period, and (ii) if during such Reference Period the Company
or any Subsidiary shall have made a Material Acquisition, Consolidated EBITDA
for such Reference Period shall be calculated after giving pro forma effect
thereto as if such Material Acquisition occurred on the first day of such
Reference Period. As used in this definition, “Material Acquisition” means any
acquisition of property or series of related acquisitions of property that (a)
constitutes (i) assets comprising all or substantially all or any significant
portion of a business or operating unit of a business, or (ii) all or
substantially all of the common stock or other Equity Interests of a Person, and
(b) involves the payment of consideration by the Company and its Subsidiaries in
excess of $25,000,000; and “Material Disposition” means any sale, transfer or
disposition of property or series of related sales, transfers, or dispositions
of property that yields gross proceeds to the Company or any of its Subsidiaries
in excess of $25,000,000.
“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of the
Company and its Subsidiaries calculated on a consolidated basis for such period
with respect to all outstanding Indebtedness of the Company and its Subsidiaries
allocable to such period in accordance with GAAP (including, without limitation,
all commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers acceptance financing and net costs under interest
rate Swap Agreements to the extent such net costs are allocable to such period
in accordance with GAAP).

6

--------------------------------------------------------------------------------




“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its Subsidiaries calculated in accordance with GAAP
on a consolidated basis (without duplication) for such period.
“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Company and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.
“Consolidated Total Indebtedness” means at any time the sum, without
duplication, of (a) the aggregate Indebtedness of the Company and its
Subsidiaries calculated on a consolidated basis as of such time in accordance
with GAAP, (b) the aggregate amount of Indebtedness of the Company and its
Subsidiaries relating to the maximum drawing amount of all letters of credit
outstanding and bankers acceptances and (c) Indebtedness of the type referred to
in clauses (a) or (b) hereof of another Person guaranteed by the Company or any
of its Subsidiaries.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.
“Credit Party” means the Administrative Agent, the Collateral Agent, the Issuing
Bank, the Swingline Lender or any other Lender.
“Deemed Dividend Problem” means, with respect to any Foreign Subsidiary, such
Foreign Subsidiary’s accumulated and undistributed earnings and profits being
deemed to be repatriated to the Company or the applicable parent Domestic
Subsidiary under Section 956 of the Code and the effect of such repatriation
causing adverse tax consequences to the Company or such parent Domestic
Subsidiary, in each case as determined by the Company in its commercially
reasonable judgment acting in good faith and in consultation with its legal and
tax advisors.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Company or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this

7

--------------------------------------------------------------------------------




Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of a Bankruptcy Event.
“Departing Lender” means each lender under the Existing Credit Agreement that
executes and delivers to the Administrative Agent a Departing Lender Signature
Page.
“Departing Lender Signature Page” means each signature page to this Agreement on
which it is indicated that the Departing Lender executing the same shall cease
to be a party to the Existing Credit Agreement on the Effective Date.
“Documentation Agent” means Wells Fargo Bank, National Association in its
capacity as documentation agent for the credit facility evidenced by this
Agreement.
“Dollar Amount” of any currency at any date means (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent in such currency of
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.04.
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.
“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC (collectively, and as now or hereafter in effect, the “ECP Rules”).
“ECP Rules” has the meaning assigned to such term in the definition of “ECP.”
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Bank and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.
“Eligible Foreign Subsidiary” means any Foreign Subsidiary that is approved from
time to time by the Administrative Agent and each of the Lenders.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

8

--------------------------------------------------------------------------------




“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date means the equivalent in such currency of such amount of Dollars, calculated
on the basis of the Exchange Rate for such other currency at 11:00 a.m., London
time, on the date on or as of which such amount is to be determined.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Company or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Company or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Company or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal of the Company or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; or (g) the receipt by the Company or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Company or any
ERISA Affiliate of any notice, concerning the imposition upon the Company or any
of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
“euro” and/or “EUR” means the single currency of the Participating Member
States.
“Eurocurrency”, when used in reference to a currency means an Agreed Currency
and when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate.
“Eurocurrency Payment Office” of the Administrative Agent means, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Company and each Lender.

9

--------------------------------------------------------------------------------




“Event of Default” has the meaning assigned to such term in Article VII.
“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., Local Time, on such date
for the purchase of Dollars with such Foreign Currency, for delivery two
Business Days after such date; provided, that if at the time of any such
determination, for any reason, no such spot rate is being quoted, the
Administrative Agent, after consultation with the Company, may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.
“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the Guarantee of such Loan Party or the
grant of such security interest becomes effective with respect to such Specified
Swap Obligation. If a Specified Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Specified Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by any Borrower under Section 2.19(b)) or (ii)
such Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.17, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan, Letter of Credit or Commitment or to such Lender immediately
before it changed its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 2.17(f) and (d) any U.S. Federal withholding
Taxes imposed under FATCA.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

10

--------------------------------------------------------------------------------




“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it; provided, that, if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.
“Financial Assistance Problem” means, with respect to any Foreign Subsidiary,
the inability of such Foreign Subsidiary to become a Subsidiary Guarantor or to
permit its Equity Interests or other assets from being pledged pursuant to a
Pledge Agreement on account of legal or financial limitations imposed by the
jurisdiction of organization of such Foreign Subsidiary or other relevant
jurisdictions having authority over such Foreign Subsidiary, in each case as
determined by the Company in its commercially reasonable judgment acting in good
faith and in consultation with its legal and tax advisors.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.
“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Company and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).
“First Tier Foreign Subsidiary” means each Material Subsidiary which is a
Foreign Subsidiary and with respect to which any one or more of the Company and
its Domestic Subsidiaries directly owns or Controls more than 50% of such
Foreign Subsidiary’s Equity Interests.
“Foreign Currencies” means Agreed Currencies other than Dollars.
“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a Lender
that is not a U.S. Person, and (b) if the applicable Borrower is not a U.S.
Person, a Lender that is resident or organized under the laws of a jurisdiction
other than that in which such Borrower is resident for tax purposes.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Foreign Subsidiary Borrower” means any Eligible Foreign Subsidiary that has
been designated as a Foreign Subsidiary Borrower pursuant to Section 2.23 and
that has not ceased to be a Foreign Subsidiary Borrower pursuant to such
Section.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply

11

--------------------------------------------------------------------------------




funds for the purchase or payment of) such Indebtedness or other obligation or
to purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness or other obligation
of the payment thereof, (c) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or (d)
as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.
“Guaranteed Obligations” has the meaning assigned to such term in Article X.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Holders of Note Obligations” means the holders of the Note Obligations from
time to time and shall include their respective successors, transferees and
assigns.
“Holders of Obligations” means the holders of the Obligations from time to time
and shall include (i) each Lender and the Issuing Bank in respect of its Loans
and LC Exposure respectively, (ii) the Administrative Agent, the Issuing Bank
and the Lenders in respect of all other present and future obligations and
liabilities of the Company and each Subsidiary of every type and description
arising under or in connection with this Agreement or any other Loan Document,
(iii) each Lender and affiliate of such Lender in respect of Swap Agreements and
Banking Services entered into with such Person by the Company or any Subsidiary,
(iv) each indemnified party under Section 9.03 in respect of the obligations and
liabilities of the Borrowers to such Person hereunder and under the other Loan
Documents, and (v) their respective successors and (in the case of a Lender,
permitted) transferees and assigns.
“Hostile Acquisition” means (a) the acquisition of the Equity Interests of a
Person through a tender offer or similar solicitation of the owners of such
Equity Interests which has not been approved (prior to such acquisition) by the
board of directors (or any other applicable governing body) of such Person or by
similar action if such Person is not a corporation and (b) any such acquisition
as to which such approval has been withdrawn.
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.
“Increasing Lender” has the meaning assigned to such term in Section 2.20.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person but excluding operating leases, (e) all obligations of
such Person in respect of the deferred purchase price of property or services
(excluding current accounts payable incurred in the ordinary course of business
and accrued salaries, vacation and employee benefits), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person

12

--------------------------------------------------------------------------------




of Indebtedness of others, (h) all Capital Lease Obligations of such Person, (i)
all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, less the amount of any
cash collateral provided with respect to letters of credit pursuant to Section
2.24(c), (j) all obligations, contingent or otherwise, of such Person in respect
of bankers’ acceptances, (k) all obligations of such Person under any Swap
Agreement or under any similar type of agreement (calculated after giving effect
to any netting agreements) that such Person would be required to pay if such
Swap Agreement or other agreement were terminated and (l) all obligations of
such Person under Sale and Leaseback Transactions. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) hereof, Other Taxes.
“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).
“Information Memorandum” means the Confidential Information Memorandum dated
June 2015 relating to the Company and the Transactions.
“Intercreditor Agreement” means an Intercreditor Agreement, if any,
substantially in the form of Exhibit I hereto and entered into by and among the
Administrative Agent, the Collateral Agent and the Holders of Note Obligations,
as the same may be amended, restated, supplemented or otherwise modified from
time to time.
“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Revolving Borrowing in accordance with Section 2.08 in the
form attached hereto as Exhibit K-2.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurocurrency Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.
“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the applicable Borrower (or the Company on behalf of the
applicable Borrower) may elect; provided, that (i) if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day and (ii) any Interest Period pertaining
to a Eurocurrency Borrowing that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

13

--------------------------------------------------------------------------------




“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBOR Screen Rate
for the longest period (for which the LIBOR Screen Rate is available for the
applicable currency) that is shorter than the Impacted Interest Period and (b)
the LIBOR Screen Rate for the shortest period (for which the LIBOR Screen Rate
is available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time.
“IRS” means the United States Internal Revenue Service.
“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.
“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Company at such time. The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption or other documentation contemplated hereby, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption or other documentation contemplated hereby. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender and the
Issuing Bank. For the avoidance of doubt, the term “Lenders” excludes the
Departing Lender.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
“Leverage Ratio” has the meaning assigned to such term in Section 6.10.
“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in any
Agreed Currency and for any applicable Interest Period, the London interbank
offered rate as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for such Agreed Currency
for a period equal in length to such Interest Period as displayed on pages
LIBOR01 or LIBOR02 of the Reuters screen or, in the event such rate does not
appear on either of such Reuters pages, on any successor or substitute page on
such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion (in each
case the “LIBOR Screen Rate”) at approximately 11:00 a.m., London time, on the
Quotation Day for such Agreed Currency and Interest Period; provided that, if
the LIBOR Screen Rate shall be less than zero, such rate shall be deemed to be
zero for the purposes of this

14

--------------------------------------------------------------------------------




Agreement; provided, further, that if a LIBOR Screen Rate shall not be available
at such time for such Interest Period (the “Impacted Interest Period”), then the
LIBO Rate for such Agreed Currency and such Interest Period shall be the
Interpolated Rate; provided, that, if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.
It is understood and agreed that all of the terms and conditions of this
definition of “LIBO Rate” shall be subject to Section 2.14.
“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement, each
Borrowing Subsidiary Termination, the Subsidiary Guaranty, the Pledge
Agreements, the Intercreditor Agreement, any promissory notes issued pursuant to
Section 2.10(e), any Letter of Credit applications and any and all other
agreements, instruments, documents and certificates identified in Section 4.01
executed and delivered to, or in favor of, the Administrative Agent or any
Lenders and including all other pledges, powers of attorney, consents,
assignments, contracts, notices, letter of credit agreements and all other
written matter whether heretofore, now or hereafter executed by or on behalf of
any Loan Party, or any employee of any Loan Party, and delivered to the
Administrative Agent or any Lender in connection with this Agreement or the
transactions contemplated hereby. Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.
“Loan Parties” means, collectively, the Borrowers and the Subsidiary Guarantors.
“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.
“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (ii) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood that such local time shall mean London, England time unless otherwise
notified by the Administrative Agent).
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Company and the Subsidiaries
taken as a whole, (b) the ability of the Borrowers or other Loan Parties, taken
as a whole, to perform any of their obligations under this Agreement or any
other Loan Document or (c) validity or enforceability of this Agreement or any
other Loan Document or the rights or remedies of the Administrative Agent and
the Lenders under this Agreement or any other Loan Document.
“Material Indebtedness” means any Indebtedness (other than the Loans and Letters
of Credit), or obligations in respect of one or more Swap Agreements, of any one
or more of the Company and its Material Subsidiaries in an aggregate principal
amount exceeding $20,000,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of the Company or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving

15

--------------------------------------------------------------------------------




effect to any netting agreements) that the Company or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.
“Material Subsidiary” means each Subsidiary (i) which, as of the most recent
fiscal quarter of the Company, for the period of four consecutive fiscal
quarters then ended, for which financial statements have been delivered pursuant
to Section 5.01(a) or (b), contributed greater than ten percent (10%) of the
Company’s Consolidated EBITDA for such period or (ii) which contributed greater
than ten percent (10%) of the Company’s Consolidated Total Assets as of such
date; provided that, if at any time the aggregate amount of the Company’s
Consolidated EBITDA or Company’s Consolidated Total Assets attributable to
Subsidiaries (other than Affected Foreign Subsidiaries) that are not Subsidiary
Guarantors exceeds ten percent (10%) of the Company’s Consolidated EBITDA for
any such period or ten percent (10%) of the Company’s Consolidated Total Assets
as of the end of any such fiscal quarter, the Company (or, in the event the
Company has failed to do so within ten days after financial statements with
respect to such fiscal quarter have been delivered pursuant to Section 5.01(a)
or (b), the Administrative Agent) shall designate sufficient Subsidiaries (other
than Affected Foreign Subsidiaries) as “Material Subsidiaries” to eliminate such
excess, and such designated Subsidiaries shall for all purposes of this
Agreement constitute Material Subsidiaries.
“Maturity Date” means June 30, 2020.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Note Obligations” means the Indebtedness and other obligations, if any, of the
Company and its Subsidiaries under the Permitted Pro Rata Secured Financings.
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Company
and its Subsidiaries to any of the Lenders, the Administrative Agent, the
Issuing Bank or any indemnified party, individually or collectively, existing on
the Effective Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise,
arising or incurred under this Agreement or any of the other Loan Documents or
to the Lenders or any of their Affiliates under any Swap Agreement or any
Banking Services Agreement or in respect of any of the Loans made or
reimbursement or other obligations incurred or any of the Letters of Credit or
other instruments at any time evidencing any thereof; provided that the
definition of “Obligations” shall not create or include any guarantee by any
Loan Party of (or grant of security interest by any Loan Party to support, as
applicable) any Excluded Swap Obligations of such Loan Party for purposes of
determining any obligations of any Loan Party.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax

16

--------------------------------------------------------------------------------




(other than connections arising from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan, Letter of Credit or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).
“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three Business Days, then for such
other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.
“Participant” has the meaning assigned to such term in Section 9.04(c).
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.
“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise but excluding in any event a Hostile Acquisition) or
series of related acquisitions by the Company or any Subsidiary of (i) all or
substantially all the assets of a Person or division or line of business of a
Person or (ii) all or substantially all the Equity Interests of a Person
entitled to vote in the election of the board of directors (or any other
applicable governing body) of such Person, in each case if, at the time of and
immediately after giving effect thereto, (a) no Default has occurred and is
continuing or would arise after giving effect thereto, (b) such Person or
division or line of business is engaged in the same or a similar line of
business as the Company and the Subsidiaries or business reasonably related
thereto (including, without limitation, any environmental cleaning solutions
business or any Person or division or line of business that owns or develops
related technology), (c) all actions required to be taken with respect to such
acquired or newly formed Subsidiary under Sections 5.09 and 5.10 shall have been
taken, (d) the Company and the Subsidiaries are in compliance, on a Pro Forma
Basis reasonably acceptable to the Administrative Agent after giving effect to
such acquisition (but without giving effect to any synergies or cost savings),
with the covenants contained in Section 6.10 recomputed as of the last day of
the most recently ended fiscal quarter of the Company for which

17

--------------------------------------------------------------------------------




financial statements have been delivered pursuant to Section 5.01(a) or (b), as
if such acquisition (and any related incurrence or repayment of Indebtedness,
with any new Indebtedness being deemed to be amortized over the applicable
testing period in accordance with its terms) had occurred on the first day of
each relevant period for testing such compliance and, if the aggregate
consideration paid in respect of such acquisition exceeds $25,000,000, the
Company shall have delivered to the Administrative Agent a certificate of a
Financial Officer of the Company to such effect, together with all relevant
financial information, statements and projections requested by the
Administrative Agent, (e) in the case of an acquisition, merger or consolidation
involving the Company or a Subsidiary, the Company or such Subsidiary is the
surviving entity of such merger and/or consolidation and (f) the aggregate
consideration paid during any fiscal year in respect of each such acquisition,
when taken together with the aggregate consideration paid during such fiscal
year in respect of all other acquisitions, does not exceed $25,000,000; provided
that (x) no such Dollar limitation shall apply if, at the time of and
immediately after giving effect to such acquisition on a pro forma basis, the
Leverage Ratio is less than 3.00 to 1.00 and (y) subject to the foregoing clause
(x), such acquisition may be made directly or indirectly through any Foreign
Subsidiary, and the amount of such investment in any Foreign Subsidiary made
substantially concurrently with the consummation of such acquisition shall not
be included in the calculation of any limitation on investments in Subsidiaries
that are not Subsidiary Guarantors described in Section 6.04(c).
“Permitted Encumbrances” means:
(a)    Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty (30) days or are
being contested in compliance with Section 5.04;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
(d)    pledges and deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;
(e)    judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;
(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;
(g)    leasehold interests of lessors created in connection with any Sale and
Leaseback Transactions permitted under Section 6.09;
(h)    Liens on insurance policies and the proceeds thereof securing
Indebtedness representing installment insurance premiums owing in the ordinary
course of business;

18

--------------------------------------------------------------------------------




(i)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
(j)    Liens in connection with the sale or transfer of any assets in a
transaction permitted under Section 6.03 and customary rights and restrictions
contained in agreements relating to such sale or transfer pending the completion
thereof;
(k)    Liens on securities that are subject to repurchase agreements permitted
by clause (d) of the definition of Permitted Investments;
(l)    licenses, sublicenses, leases or subleases granted to other Persons
permitted under Section 6.03; and
(m)    any interest or title of a lessor under any operating lease or operating
sublease entered into by the Company or any Subsidiary in the ordinary course of
its business and other statutory and common law landlords’ liens under leases;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Permitted Investments” means:
(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
(d) cash and demand deposits maintained with (i) any Lender or (ii) with the
domestic office of any commercial bank organized under the laws of the United
States of America or any State which has a combined capital and surplus and
undivided profits of not less than $500,000,000;
(e) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;
(f) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, (ii)
are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at
least $5,000,000,000;
(g) instruments equivalent to those referred to in clauses (a) through (f) above
denominated in other currencies and comparable in credit quality and tenor to
those referred to above and

19

--------------------------------------------------------------------------------




customarily used for short and medium term investment purposes in jurisdictions
outside the United States to the extent reasonably required in connection with
any business conducted by any Foreign Subsidiary in such jurisdictions; and
(h) other investments permitted by the Company’s investment policy as adopted by
its Board of Directors as in effect on the Effective Date, as amended, restated,
supplemented or otherwise modified from time to time, so long as such amendment,
restatement, supplement or modification has been approved by the Administrative
Agent (such approval not to be unreasonably withheld or delayed).
“Permitted Pro Rata Secured Financings” means those certain issuances of
Indebtedness of the Company or any Domestic Subsidiary in compliance with
Section 6.01(p) pursuant to a privately placed note offering to institutional
investors or other term loan financing from banks and/or institutional
investors, in each case with each such Indebtedness being subject to the
following requirements: (i) except as set forth on Schedule 1.01(a), the
maturity date applicable to such Indebtedness is no earlier than the Maturity
Date, (ii) the covenants applicable to such Indebtedness are not more onerous or
more restrictive in any material respect (taken as a whole) than the applicable
covenants set forth in this Agreement, (iii) the terms and conditions applicable
to such Indebtedness are customary for Indebtedness of such type at the time of
such issuance, (iv) the aggregate cumulative principal amount of all Permitted
Pro Rata Secured Financings shall not exceed $150,000,000 and (v) both
immediately prior to and after giving effect (including pro forma effect) to
such Indebtedness, no Default or Event of Default shall exist or would result
therefrom.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.
“Pledge Agreements” means that certain Pledge Agreement substantially in the
form of Exhibit H (including any and all supplements thereto) and executed by
the relevant Loan Parties, and, in the case of any pledge of Equity Interests of
a Foreign Subsidiary, any other pledge agreements, share mortgages, charges and
comparable instruments and documents from time to time executed pursuant to the
terms of Section 5.10 in favor of the Administrative Agent and the Collateral
Agent for the benefit of the Secured Parties as amended, restated, supplemented
or otherwise modified from time to time.
“Pledged Equity” means all pledged Equity Interests in or upon which a security
interest or Lien is from time to time granted to the Administrative Agent, for
the benefit of the Secured Parties, under the Pledge Agreements.
“Pounds Sterling” means the lawful currency of the United Kingdom.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

20

--------------------------------------------------------------------------------




“Pro Forma Basis” means, with respect to any event, that the Company is in
compliance on a pro forma basis with the applicable covenant, calculation or
requirement herein recomputed as if the event with respect to which compliance
on a Pro Forma Basis is being tested had occurred on the first day of the four
fiscal quarter period most recently ended on or prior to such date for which
financial statements have been delivered pursuant to Section 5.01(a) or (b).
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other Person that constitutes an ECP and
can cause another person to qualify as an “eligible contract participant” at
such time by entering into a keepwell under Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.
“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Pounds Sterling, the first day of such
Interest Period, (ii) if the currency is euro, the day that is two (2) TARGET2
Days before the first day of such Interest Period, and (iii) for any other
currency, two (2) Business Days prior to the commencement of such Interest
Period (unless, in each case, market practice differs in the relevant market
where the LIBO Rate for such currency is to be determined, in which case the
Quotation Day will be determined by the Administrative Agent in accordance with
market practice in such market (and if quotations would normally be given on
more than one day, then the Quotation Day will be the last of those days)).
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, as applicable.
“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the applicable time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period as
the rate at which the relevant Reference Bank could borrow funds in the London
(or other applicable) interbank market in the relevant currency and for the
relevant period, were it to do so by asking for and then accepting interbank
offers in reasonable market size in that currency and for that period.
“Reference Banks” means the principal London (or other applicable) offices of
JPMorgan Chase Bank, N.A. and such other banks as may be appointed by the
Administrative Agent in consultation with the Company. No Lender shall be
obligated to be a Reference Bank without its consent.
“Register” has the meaning set forth in Section 9.04.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors
and representatives of such Person and such Person’s Affiliates.
“Report” means reports prepared by either Agent or another Person showing the
results of appraisals, field examinations or audits pertaining to the assets of
the Company or any Subsidiary from information furnished by or on behalf of the
Company or any of its Subsidiaries, after such Agent has exercised its rights of
inspection pursuant to this Agreement, which Reports may be distributed to the
Lenders by either Agent.
“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.

21

--------------------------------------------------------------------------------




“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Company or
any Subsidiary.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.
“Revolving Loan” means a Loan made pursuant to Section 2.01.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
“Sale and Leaseback Transaction” means any sale or other transfer of property by
any Person with the intent to lease such property as lessee.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any European Union member state, (b) any Person operating, organized or resident
in a Sanctioned Country or (c) any Person owned or controlled by any such Person
or Persons described in the foregoing clauses (a) or (b).
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, any European Union member
state or Her Majesty’s Treasury of the United Kingdom.
“Secured Obligations” means the Obligations and the Note Obligations, if any, to
the extent purported to be secured, if at all, by Equity Interests pledged
pursuant to a Pledge Agreement.
“Secured Parties” means the Holders of Obligations and the Holders of Note
Obligations, if any.
“Specified Ancillary Obligations” means all obligations and liabilities
(including interest and fees accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) of any of the Subsidiaries, existing on
the Effective Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise, to the
Lenders or any of their Affiliates under any Swap Agreement or any Banking
Services Agreement.

22

--------------------------------------------------------------------------------




“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.
“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset, fees or similar requirements (including any marginal,
special, emergency or supplemental reserves or other requirements) established
by any central bank, monetary authority, the Board, the Financial Conduct
Authority, the Prudential Regulation Authority, the European Central Bank or
other Governmental Authority for any category of deposits or liabilities
customarily used to fund loans in such currency, expressed in the case of each
such requirement as a decimal. Such reserve, liquid asset, fees or similar
requirements shall, in the case of Dollar denominated Loans, include those
imposed pursuant to Regulation D of the Board. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset, fee or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D of the Board. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve, liquid asset or similar requirement.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Company.
“Subsidiary Guarantor” means each Material Subsidiary (other than Affected
Foreign Subsidiaries). The Subsidiary Guarantors on the Effective Date are
identified as such in Schedule 3.01 hereto.
“Subsidiary Guaranty” means that certain Amended and Restated Guaranty dated as
of the Effective Date substantially in the form of Exhibit G (including any and
all supplements thereto) and executed by each Subsidiary Guarantor party
thereto, and, in the case of any guaranty by a Foreign Subsidiary, any other
guaranty agreements as are requested by the Administrative Agent and its
counsel, in each case as amended, restated, supplemented or otherwise modified
from time to time.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.
“Swap Obligations” means any and all obligations of the Company or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired

23

--------------------------------------------------------------------------------




(including all renewals, extensions and modifications thereof and substitutions
therefor), under (a) any and all Swap Agreements permitted hereunder with a
Lender or an Affiliate of a Lender, and (b) any and all cancellations, buy
backs, reversals, terminations or assignments of any such Swap Agreement
transaction.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.
“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.05.
“Syndication Agent” means U.S. Bank National Association in its capacity as
syndication agent for the credit facility evidenced by this Agreement.
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.
“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans, the use
of the proceeds thereof and the issuance of Letters of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

24

--------------------------------------------------------------------------------




SECTION 1.02.     Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).
SECTION 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein), (b)
any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
SECTION 1.04.    Accounting Terms; GAAP. (a) Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Company notifies the Administrative Agent that the Company requests
an amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the Company
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made (i) without giving effect to any election under
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Company or any Subsidiary
at “fair value”, as defined therein and (ii) without giving effect to any
treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof.

25

--------------------------------------------------------------------------------




(b) All pro forma computations required to be made hereunder giving effect to
any acquisition or disposition, or issuance, incurrence or assumption of
Indebtedness, or other transaction shall in each case be calculated giving pro
forma effect thereto (and, in the case of any pro forma computation made
hereunder to determine whether such acquisition or disposition, or issuance,
incurrence or assumption of Indebtedness, or other transaction is permitted to
be consummated hereunder, to any other such transaction consummated since the
first day of the period covered by any component of such pro forma computation
and on or prior to the date of such computation) as if such transaction had
occurred on the first day of the period of four consecutive fiscal quarters
ending with the most recent fiscal quarter for which financial statements shall
have been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the
delivery of any such financial statements, ending with the last fiscal quarter
included in the financial statements referred to in Section 3.04(a)), and, to
the extent applicable, to the historical earnings and cash flows associated with
the assets acquired or disposed of (but without giving effect to any synergies
or cost savings) and any related incurrence or reduction of Indebtedness, all in
accordance with Article 11 of Regulation S-X under the Securities Act. If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Swap Agreement applicable to such Indebtedness).
SECTION 1.05.    Amendment and Restatement of Existing Credit Agreement. The
parties to this Agreement agree that, on the Effective Date, the terms and
provisions of the Existing Credit Agreement shall be and hereby are amended,
superseded and restated in their entirety by the terms and provisions of this
Agreement. This Agreement is not intended to and shall not constitute a
novation, payment and reborrowing or termination of the “Obligations” under (and
as defined in) the Existing Credit Agreement and the other Loan Documents as in
effect prior to the Effective Date. All “Loans” made and “Obligations” incurred
under (and as defined in) the Existing Credit Agreement which are outstanding on
the Effective Date shall continue as Loans and Obligations, respectively, under
(and shall be governed by the terms of) this Agreement and the other Loan
Documents. Without limiting the foregoing, upon the effectiveness hereof: (a)
all references in the “Loan Documents” (as defined in the Existing Credit
Agreement) to the “Administrative Agent”, the “Credit Agreement” and the “Loan
Documents” shall be deemed to refer to the Administrative Agent, this Agreement
and the Loan Documents, (b) all obligations constituting “Obligations” (under
and as defined in the Existing Credit Agreement) with any Lender or any
Affiliate of any Lender which are outstanding on the Effective Date shall
continue as Obligations under this Agreement and the other Loan Documents, (c)
the Company hereby agrees to compensate each Lender (including each Departing
Lender) for any and all losses, costs and expenses incurred by such Lender in
connection with the sale and assignment of any Eurocurrency Loans (including the
“Eurocurrency Loans” under the Existing Credit Agreement) and such reallocation
described below and in Section 2.01, in each case on the terms and in the manner
set forth in Section 2.16 hereof, (d) on the Effective Date, the “Loans” (as
defined in the Existing Credit Agreement) shall be reallocated as Loans owing to
the Lenders under this Agreement on the Effective Date (including any Loans of
any Departing Lender outstanding under the Existing Credit Agreement as of the
Effective Date) in accordance with each Lender’s pro rata share and, in
connection therewith, the Administrative Agent shall, and is hereby authorized
to, make such reallocations, sales, assignments or other relevant actions in
respect of each Lender’s Loans under the Existing Credit Agreement as are
necessary in order that each such Lender’s outstanding Loans hereunder reflect
such Lender’s pro rata share of the Aggregate Commitment on the Effective Date
(including any Loans of any Departing Lender outstanding under the Existing
Credit Agreement as of the Effective Date) and (e) each Departing Lender’s
“Commitment” under the Existing Credit Agreement shall be terminated, such
Departing Lender shall be paid any and all outstanding Loans as of the Effective
Date and each Departing Lender shall not be a Lender hereunder.

26

--------------------------------------------------------------------------------




The Company hereby (a) agrees that this Agreement and the transactions
contemplated hereby and thereby shall not limit or diminish its obligations
arising under or pursuant to the Loan Documents to which it is a party, (b)
reaffirms all of its obligations under the Loan Documents to which it is a party
and (c) acknowledges and agrees that each Loan Document executed by it remains
in full force and effect and is hereby reaffirmed, ratified and confirmed.
ARTICLE II
The Credits
SECTION 2.01.    Commitments. Subject to the terms and conditions set forth
herein, each Lender (severally and not jointly) agrees to make Revolving Loans
to the Borrowers in Agreed Currencies from time to time during the Availability
Period in an aggregate principal amount that will not result in (a) subject to
Sections 2.04 and 2.11(b), the Dollar Amount of such Lender’s Revolving Credit
Exposure exceeding such Lender’s Commitment or (b) subject to Sections 2.04 and
2.11(b), the sum of the Dollar Amount of the total Revolving Credit Exposures
exceeding the Aggregate Commitment. Within the foregoing limits and subject to
the terms and conditions set forth herein, the Borrowers may borrow, prepay and
reborrow Revolving Loans.
SECTION 2.02.    Loans and Borrowings. (a) Each Revolving Loan (other than a
Swingline Loan) shall be made as part of a Borrowing consisting of Revolving
Loans made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required. Any
Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.05.
(b)    Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the relevant Borrower may request
in accordance herewith; provided that each ABR Loan shall only be made in
Dollars and shall only be made to the Company. Each Swingline Loan shall be an
ABR Loan. Each Lender at its option may make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan (and in the case of
an Affiliate, the provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply
to such Affiliate to the same extent as to such Lender); provided that any
exercise of such option shall not affect the obligation of the relevant Borrower
to repay such Loan in accordance with the terms of this Agreement.
(c)    At the commencement of each Interest Period for any Eurocurrency
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000 (or the Approximate
Equivalent Amount of each such amount if such Borrowing is denominated in a
Foreign Currency). At the time that each ABR Revolving Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000; provided that an ABR Revolving
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Aggregate Commitment or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e). Each
Swingline Loan shall be in an amount that is an integral multiple of $500,000
and not less than $1,000,000. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of ten (10) Eurocurrency Revolving Borrowings outstanding.

27

--------------------------------------------------------------------------------




(d)    Notwithstanding any other provision of this Agreement, no Borrower shall
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.
SECTION 2.03.    Requests for Revolving Borrowings. To request a Revolving
Borrowing, the applicable Borrower, or the Company on behalf of the applicable
Borrower, shall notify the Administrative Agent of such request (a) by
irrevocable written notice (via a written Borrowing Request in a form approved
by the Administrative Agent and signed or authenticated by the applicable
Borrower, or the Company on behalf of the applicable Borrower, promptly followed
by telephonic confirmation of such request) in the case of a Eurocurrency
Borrowing, not later than 11:00 a.m., Local Time, three (3) Business Days (in
the case of a Eurocurrency Borrowing denominated in Dollars to the Company) or
by irrevocable written notice (via a written Borrowing Request in a form
approved by the Administrative Agent and signed by such Borrower, or the Company
on its behalf) not later than 11:00 a.m., Local Time, four (4) Business Days (in
the case of a Eurocurrency Borrowing denominated in a Foreign Currency or a
Eurocurrency Borrowing to a Foreign Subsidiary Borrower), in each case before
the date of the proposed Borrowing or (b) by telephone in the case of an ABR
Borrowing, not later than 11:00 a.m., New York City time, one (1) Business Day
before the date of the proposed Borrowing; provided that any such notice of an
ABR Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e) may be given not later than 10:00 a.m., New York
City time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the applicable Borrower, or
the Company on behalf of the applicable Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:
(i)    the name of the applicable Borrower;
(ii)    the aggregate principal amount of the requested Borrowing;
(iii)    the date of such Borrowing, which shall be a Business Day;
(iv)    whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
(v)    in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and
(vi)    the location and number of the applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of Section
2.07.
If no election as to the Type of Revolving Borrowing is specified, then, in the
case of a Borrowing denominated in Dollars to the Company, the requested
Revolving Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurocurrency Revolving Borrowing, then
the relevant Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

28

--------------------------------------------------------------------------------




SECTION 2.04.    Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of:
(a)    each Eurocurrency Borrowing as of the date three (3) Business Days prior
to the date of such Borrowing or, if applicable, date of conversion/continuation
of any Borrowing as a Eurocurrency Borrowing,
(b)    the LC Exposure as of the date of each request for the issuance,
amendment, renewal or extension of any Letter of Credit, and
(c)    all outstanding Credit Events on and as of the last Business Day of each
calendar quarter and, during the continuation of an Event of Default, on any
other Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Required Lenders.
Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.
SECTION 2.05.    Swingline Loans. (a) Subject to the terms and conditions set
forth herein, the Swingline Lender may in its sole discretion make Swingline
Loans in Dollars to the Company from time to time during the Availability
Period, in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding Swingline Loans
exceeding $15,000,000 or (ii) the Dollar Amount of the total Revolving Credit
Exposures exceeding the Aggregate Commitment; provided that the Swingline Lender
shall not be required to make a Swingline Loan to refinance an outstanding
Swingline Loan. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Company may borrow, prepay and reborrow
Swingline Loans.
(b)    To request a Swingline Loan, the Company shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon, New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Company. The Swingline Lender shall make each Swingline Loan available to
the Company by means of a credit to the general deposit account of the Company
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.
(c)    The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the Lenders to acquire participations on such Business Day in all or a portion
of the Swingline Loans outstanding. Such notice shall specify the aggregate
amount of Swingline Loans in which Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Lender, specifying in such notice such Lender’s Applicable Percentage of
such Swingline Loan or Loans. Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or

29

--------------------------------------------------------------------------------




reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and Section
2.07 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to the Swingline Lender the
amounts so received by it from the Lenders. The Administrative Agent shall
notify the Company of any participations in any Swingline Loan acquired pursuant
to this paragraph, and thereafter payments in respect of such Swingline Loan
shall be made to the Administrative Agent and not to the Swingline Lender. Any
amounts received by the Swingline Lender from the Company (or other party on
behalf of the Company) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Company for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Company of any default in the payment thereof.
SECTION 2.06.    Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Company may request the issuance of Letters of
Credit denominated in Dollars as the applicant thereof for its or its
Subsidiaries’ obligations, in a form reasonably acceptable to the Administrative
Agent and the Issuing Bank, at any time and from time to time during the
Availability Period. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Company to, or entered
into by the Company with, the Issuing Bank relating to any Letter of Credit, the
terms and conditions of this Agreement shall control. Notwithstanding anything
herein to the contrary, the Issuing Bank shall have no obligation hereunder to
issue, and shall not issue, any Letter of Credit the proceeds of which would be
made available to any Person (i) to fund any activity or business of or with any
Sanctioned Person, or in any country or territory that, at the time of such
funding, is the subject of any Sanctions or (ii) in any manner that would result
in a violation of any Sanctions by any party to this Agreement. The Company
unconditionally and irrevocably agrees that, in connection with any Letter of
Credit issued for the support of any Subsidiary’s obligations as provided in the
first sentence of this paragraph, the Company will be fully responsible for the
reimbursement of LC Disbursements in accordance with the terms hereof, the
payment of interest thereon and the payment of fees due under Section 2.12(b) to
the same extent as if it were the sole account party in respect of such Letter
of Credit (the Company hereby irrevocably waiving any defenses that might
otherwise be available to it as a guarantor or surety of the obligations of such
a Subsidiary that is an account party in respect of any such Letter of Credit).
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Company shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Company also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended,

30

--------------------------------------------------------------------------------




renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the Company shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension (i)
the Dollar Amount of the LC Exposure shall not exceed $25,000,000 and (ii)
subject to Section 2.04, the total Revolving Credit Exposures shall not exceed
the Aggregate Commitment.
(c)    Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five (5) Business Days prior to the Maturity Date; provided, that a
Letter of Credit may expire up to one year beyond the Maturity Date so long as
the Company cash collateralizes 105% of the amount available to be drawn under
such Letter of Credit no later than 30 days prior to the Maturity Date in the
manner described in Section 2.06(j) and otherwise on terms reasonably
satisfactory to the Administrative Agent.
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate Dollar Amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the Issuing Bank, such Lender’s Applicable Percentage
of each LC Disbursement made by the Issuing Bank and not reimbursed by the
Company on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Company for any reason.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
(e)    Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Company shall reimburse such LC Disbursement
by paying to the Administrative Agent in Dollars the Dollar Amount equal to such
LC Disbursement, calculated as of the date the Issuing Bank made such LC
Disbursement not later than 12:00 noon, Local Time, on the date that such LC
Disbursement is made, if the Company shall have received notice of such LC
Disbursement prior to 10:00 a.m., Local Time, on such date, or, if such notice
has not been received by the Company prior to such time on such date, then not
later than 12:00 noon, Local Time, on (i) the Business Day that the Company
receives such notice, if such notice is received prior to 10:00 a.m., Local
Time, on the day of receipt, or (ii) the Business Day immediately following the
day that the Company receives such notice, if such notice is not received prior
to such time on the day of receipt; provided that the Company may, subject to
the conditions to borrowing set forth herein, request in accordance with Section
2.03 or 2.05 that such payment be financed with an ABR Revolving Borrowing or
Swingline Loan in an equivalent Dollar Amount to such LC Disbursement and, to
the extent so financed, the Company’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan. If the Company fails to make such payment when due, the Administrative
Agent shall notify each Lender of the applicable LC Disbursement, the payment
then due from the Company in respect thereof and such Lender’s Applicable
Percentage thereof. Promptly following receipt of such notice, each Lender shall
pay to the Administrative Agent its Applicable Percentage of the payment then
due from the Company, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Issuing

31

--------------------------------------------------------------------------------




Bank the amounts so received by it from the Lenders. Promptly following receipt
by the Administrative Agent of any payment from the Company pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Revolving Loans or a Swingline Loan as contemplated above)
shall not constitute a Loan and shall not relieve the Company of its obligation
to reimburse such LC Disbursement.
(f)    Obligations Absolute. The Company’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Company’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Company to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Company to the extent permitted by
applicable law) suffered by the Company that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
(g)    Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Company by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Company of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.
(h)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Company shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the

32

--------------------------------------------------------------------------------




unpaid amount thereof shall bear interest, for each day from and including the
date such LC Disbursement is made to but excluding the date that the Company
reimburses such LC Disbursement, at the rate per annum then applicable to ABR
Revolving Loans; provided that, if the Company fails to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section, then Section
2.13(c) shall apply. Interest accrued pursuant to this paragraph shall be for
the account of the Issuing Bank, except that interest accrued on and after the
date of payment by any Lender pursuant to paragraph (e) of this Section to
reimburse the Issuing Bank shall be for the account of such Lender to the extent
of such payment.
(i)    Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Company, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Company shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
(j)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Company shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders (the “LC Collateral Account”), an amount in cash equal to 105% of the
Dollar Amount of the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Company described in clause (h) or
(i) of Article VII. The Company also shall deposit cash collateral pursuant to
this paragraph as and to the extent required by Section 2.11(b). Such deposit
shall be held by the Administrative Agent as collateral for the payment and
performance of the Obligations. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Company’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Company for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other
Obligations. If the Company is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Company within
three Business Days after all Events of Default have been cured or waived.
SECTION 2.07.    Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i)

33

--------------------------------------------------------------------------------




in the case of Loans denominated in Dollars to the Company, by 12:00 noon, New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders and (ii) in the case
of each Loan denominated in a Foreign Currency or to a Foreign Subsidiary
Borrower, by 12:00 noon, Local Time, in the city of the Administrative Agent’s
Eurocurrency Payment Office for such currency and Borrower and at such
Eurocurrency Payment Office for such currency and Borrower; provided that
Swingline Loans shall be made as provided in Section 2.05. The Administrative
Agent will make such Loans available to the relevant Borrower by promptly
crediting the amounts so received, in like funds, to (x) an account of the
Company maintained with the Administrative Agent in New York City or Chicago and
designated by the relevant Borrower in the applicable Borrowing Request, in the
case of Loans denominated in Dollars to the Company and (y) an account of such
Borrower maintained with the Administrative Agent in the relevant jurisdiction
and designated by such Borrower in the applicable Borrowing Request, in the case
of Loans denominated in a Foreign Currency or to a Foreign Subsidiary Borrower;
provided that ABR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the Issuing Bank.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the relevant Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and such Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation (including without limitation the
Overnight Foreign Currency Rate in the case of Loans denominated in a Foreign
Currency) or (ii) in the case of such Borrower, the interest rate applicable to
ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.
SECTION 2.08.    Interest Elections. (a) Each Revolving Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurocurrency Revolving Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request. Thereafter, the relevant Borrower
may elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurocurrency Revolving Borrowing, may elect
Interest Periods therefor, all as provided in this Section. A Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section shall not apply
to Swingline Borrowings, which may not be converted or continued.
(b)    To make an election pursuant to this Section, a Borrower, or the Company
on its behalf, shall notify the Administrative Agent of such election (by
telephone or irrevocable written notice in the case of a Borrowing denominated
in Dollars or by irrevocable written notice (via an Interest Election Request
signed by such Borrower, or the Company on its behalf) in the case of a
Borrowing denominated in a Foreign Currency) by the time that a Borrowing
Request would be required under Section 2.03 if such Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest

34

--------------------------------------------------------------------------------




Election Request signed by the relevant Borrower, or the Company on its behalf.
Notwithstanding any contrary provision herein, this Section shall not be
construed to permit any Borrower to (i) change the currency of any Borrowing,
(ii) elect an Interest Period for Eurocurrency Loans that does not comply with
Section 2.02(d) or (iii) convert any Borrowing to a Borrowing of a Type not
available under the Class of Commitments pursuant to which such Borrowing was
made.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the name of the applicable Borrower and the Borrowing to which such
Interest Election Request applies and, if different options are being elected
with respect to different portions thereof, the portions thereof to be allocated
to each resulting Borrowing (in which case the information to be specified
pursuant to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
(iv)    if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)    If the relevant Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Revolving Borrowing prior to the end of
the Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period (i) in the case of a
Borrowing denominated in Dollars, such Borrowing shall be converted to an ABR
Borrowing and (ii) in the case of a Borrowing denominated in a Foreign Currency
(or in Dollars by a Foreign Subsidiary Borrower) in respect of which the
applicable Borrower shall have failed to deliver an Interest Election Request
prior to the third (3rd) Business Day preceding the end of such Interest Period,
such Borrowing shall automatically continue as a Eurocurrency Borrowing in the
same Agreed Currency with an Interest Period of one month unless (x) such
Eurocurrency Borrowing is or was repaid in accordance with Section 2.11 or (y)
such Borrower shall have given the Administrative Agent an Interest Election
Request requesting that, at the end of such Interest Period, such Eurocurrency
Borrowing continue as a Eurocurrency Borrowing for the same or another Interest
Period. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Company, then, so long as an Event of
Default is continuing (i) no outstanding Revolving Borrowing borrowed by the
Company may be converted to or continued as a Eurocurrency Borrowing, (ii)
unless repaid, each Eurocurrency Revolving Borrowing borrowed by the Company
shall be converted to an ABR Borrowing (and any such Eurocurrency Revolving
Borrowing in a Foreign Currency shall be redenominated in Dollars

35

--------------------------------------------------------------------------------




at the time of such conversion) at the end of the Interest Period applicable
thereto and (iii) unless repaid, each Eurocurrency Revolving Borrowing by a
Foreign Subsidiary Borrower shall automatically be continued as a Eurocurrency
Borrowing with an Interest Period of one month.
SECTION 2.09.    Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.
(b)    The Company may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Company shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the Dollar Amount of the sum of the Revolving Credit Exposures
would exceed the Aggregate Commitment.
(c)    The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Company pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities or other
transactions specified therein, in which case such notice may be revoked by the
Company (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Commitments shall
be made ratably among the Lenders in accordance with their respective
Commitments.
SECTION 2.10.    Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan made to
such Borrower on the Maturity Date in the currency of such Loan and (ii) in the
case of the Company, to the Swingline Lender the then unpaid principal amount of
each Swingline Loan on the earlier of the Maturity Date and the first date after
such Swingline Loan is made that is the 15th or last day of a calendar month and
is at least two Business Days after such Swingline Loan is made; provided that
on each date that a Revolving Borrowing is made, the Company shall repay all
Swingline Loans then outstanding.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein;

36

--------------------------------------------------------------------------------




provided that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the
Obligations.
(e)    Any Lender may request that Loans made by it to any Borrower be evidenced
by a promissory note. In such event, the relevant Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in the form attached hereto as Exhibit L. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).
SECTION 2.11.    Prepayment of Loans.
(a)    Any Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with the provisions of this Section 2.11(a). The applicable Borrower, or the
Company on behalf of the applicable Borrower, shall notify the Administrative
Agent (and, in the case of prepayment of a Swingline Loan, the Swingline Lender)
by written notice (promptly followed by telephonic confirmation of such request)
of any prepayment hereunder (i) in the case of prepayment of a Eurocurrency
Revolving Borrowing, not later than 11:00 a.m., Local Time, three (3) Business
Days (in the case of a Eurocurrency Borrowing denominated in Dollars) or four
(4) Business Days (in the case of a Eurocurrency Borrowing denominated in a
Foreign Currency), in each case before the date of prepayment, (ii) in the case
of prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m., New York
City time, one Business Day before the date of prepayment or (iii) in the case
of prepayment of a Swingline Loan, not later than 12:00 noon, New York City
time, on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09. Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in Section 2.02. Each prepayment of a Revolving Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by (i) accrued interest to the extent required by Section
2.13 and (ii) break funding payments pursuant to Section 2.16.
(b)    If at any time, (i) other than as a result of fluctuations in currency
exchange rates, the sum of the aggregate principal Dollar Amount of all of the
Revolving Credit Exposures (calculated, with respect to those Credit Events
denominated in Foreign Currencies, as of the most recent Computation Date with
respect to each such Credit Event) exceeds the Aggregate Commitment or (ii)
solely as a result of fluctuations in currency exchange rates, the sum of the
aggregate principal Dollar Amount of all of the Revolving Credit Exposures (so
calculated) exceeds 105% of the Aggregate Commitment, the Borrowers shall in
each case immediately repay Borrowings or cash collateralize LC Exposure in an
account with the Administrative Agent pursuant to Section 2.06(j), as
applicable, in an aggregate principal amount sufficient to cause the aggregate
Dollar Amount of all Revolving Credit Exposures (so calculated) to be less than
or equal to the Aggregate Commitment.
SECTION 2.12.    Fees. (a) The Company agrees to pay to the Administrative Agent
for the account of each Lender a facility fee, which shall accrue at the
Applicable Rate on the daily amount of the Commitment of such Lender (whether
used or unused) during the period from and including the

37

--------------------------------------------------------------------------------




Effective Date to but excluding the date on which such Commitment terminates;
provided that, if such Lender continues to have any Revolving Credit Exposure
after its Commitment terminates, then such facility fee shall continue to accrue
on the daily amount of such Lender’s Revolving Credit Exposure from and
including the date on which its Commitment terminates to but excluding the date
on which such Lender ceases to have any Revolving Credit Exposure; provided
further that no facility fee shall be paid to a Defaulting Lender as provided in
Section 2.24(a). Accrued facility fees shall be payable in arrears on the last
day of March, June, September and December of each year and on the date on which
the Commitments terminate, commencing on the first such date to occur after the
date hereof; provided that any facility fees accruing after the date on which
the Commitments terminate shall be payable on demand. All facility fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
(b)    The Company agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurocurrency Revolving Loans on the average daily
Dollar Amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, and (ii) to the Issuing Bank for its own account a
fronting fee, which shall accrue at a rate per annum separately agreed upon
between the Company and the Issuing Bank on the average daily Dollar Amount of
the LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as the Issuing Bank’s
standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Participation fees and
fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third (3rd) Business
Day following such last day, commencing on the first such date to occur after
the Effective Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
ten (10) days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
(c)    The Company agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Company and the Administrative Agent.
(d)    All fees payable hereunder shall be paid on the dates due, in Dollars
(except as otherwise expressly provided in this Section) and immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of facility fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.
SECTION 2.13.    Interest. (a) The Loans comprising each ABR Borrowing shall
bear interest at the Alternate Base Rate plus the Applicable Rate. Each
Swingline Loan shall bear interest at the Alternate Base Rate plus the
Applicable Rate or an alternate interest rate agreed upon between the Company
and the Swingline Lender.

38

--------------------------------------------------------------------------------




(b)    The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by any Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Revolving Loan prior to the end of
the Availability Period), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and (iii)
in the event of any conversion of any Eurocurrency Revolving Loan prior to the
end of the current Interest Period therefor, accrued interest on such Loan shall
be payable on the effective date of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest (i) computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and
(ii) for Borrowings denominated in Pounds Sterling shall be computed on the
basis of a year of 365 days, and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
SECTION 2.14.    Alternate Rate of Interest. (a) If at the time that the
Administrative Agent shall seek to determine the LIBOR Screen Rate on the
Quotation Day for any Interest Period for a Eurocurrency Borrowing the LIBOR
Screen Rate shall not be available for such Interest Period and/or for the
applicable currency with respect to such Eurocurrency Borrowing for any reason,
and the Administrative Agent shall reasonably determine that it is not possible
to determine the Interpolated Rate (which conclusion shall be conclusive and
binding absent manifest error), then the Reference Bank Rate shall be the LIBO
Rate for such Interest Period for such Eurocurrency Borrowing; provided that if
the Reference Bank Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement; provided, further, however, that if less
than two Reference Banks shall supply a rate to the Administrative Agent for
purposes of determining the LIBO Rate for such Eurocurrency Borrowing, (i) if
such Borrowing shall be requested in Dollars, then such Borrowing shall be made
as an ABR Borrowing at the Alternate Base Rate and (ii) if such Borrowing shall
be requested in any Foreign Currency, the LIBO Rate shall be equal to the rate
determined by the Administrative Agent in its reasonable discretion after
consultation with the Company and consented to in writing by the Required
Lenders (the “Alternative Rate”); provided, however, that until such time as the
Alternative Rate shall be determined and so consented to by the Required
Lenders, Borrowings shall not be available in such Foreign Currency.
(b) If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:
(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO

39

--------------------------------------------------------------------------------




Rate or the LIBO Rate, as applicable, for a Loan in the applicable currency or
for the applicable Interest Period; or
(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for a Loan in the applicable
currency or for the applicable Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the applicable Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurocurrency Borrowing in the applicable currency or for the applicable Interest
Period, as the case may be, shall be ineffective, (ii) if any Borrowing Request
requests a Eurocurrency Revolving Borrowing in Dollars, such Borrowing shall be
made as an ABR Borrowing and (iii) if any Borrowing Request requests a
Eurocurrency Borrowing in a Foreign Currency, then the LIBO Rate for such
Eurocurrency Borrowing shall be the Alternative Rate; provided that if the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.
SECTION 2.15.    Increased Costs. (a) If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or the Issuing Bank;
(ii)    impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
or
(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan
(including, without limitation, pursuant to any conversion of any Borrowing
denominated in an Agreed Currency into a Borrowing denominated in any other
Agreed Currency) or to increase the cost to such Lender, the Issuing Bank or
such other Recipient of participating in, issuing or maintaining any Letter of
Credit (including, without limitation, pursuant to any conversion of any
Borrowing denominated in an Agreed Currency into a Borrowing denominated in any
other Agreed Currency) or to reduce the amount of any sum received or receivable
by such Lender, the Issuing Bank or such other Recipient hereunder, whether of
principal, interest or otherwise (including, without limitation, pursuant to any
conversion of any Borrowing denominated in an Agreed Currency into a Borrowing
denominated in any other Agreed Currency), then the applicable Borrower will pay
to such Lender, the Issuing Bank or such other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender, the Issuing
Bank or such other Recipient, as the case may be, for such additional costs
incurred or reduction suffered as reasonably determined by such Lender or the
Issuing Bank (which determination shall be made in good faith (and not on an
arbitrary

40

--------------------------------------------------------------------------------




or capricious basis) and consistent with similarly situated customers of the
applicable Lender or the Issuing Bank under agreements having provisions similar
to this Section 2.15 after consideration of such factors as such Lender or the
Issuing Bank then reasonably determines to be relevant).
(b)    If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then from time to time the
applicable Borrower will pay to such Lender or the Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered as reasonably determined by such Lender or the Issuing Bank
(which determination shall be made in good faith (and not on an arbitrary or
capricious basis) and consistent with similarly situated customers of the
applicable Lender or the Issuing Bank under agreements having provisions similar
to this Section 2.15 after consideration of such factors as such Lender or the
Issuing Bank then reasonably determines to be relevant).
(c)    A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts and reasonable calculations with respect thereto necessary to compensate
such Lender or the Issuing Bank or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
Company and shall be conclusive absent manifest error. The Company shall pay, or
cause the other Borrowers to pay, such Lender or the Issuing Bank, as the case
may be, the amount shown as due on any such certificate within 10 days after
receipt thereof.
(d)    Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Company shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 90 days prior to the date that such Lender or the Issuing Bank, as the case
may be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the Issuing Bank’s intention to
claim compensation therefor; provided further that, if the Change in Law giving
rise to such increased costs or reductions is retroactive, then the 90-day
period referred to above shall be extended to include the period of retroactive
effect thereof.
SECTION 2.16.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(b) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Company pursuant to Section 2.19, then, in any such event, the
Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would

41

--------------------------------------------------------------------------------




have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in the relevant currency of a comparable amount and period from other
banks in the eurocurrency market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the applicable Borrower and shall be conclusive
absent manifest error. The applicable Borrower shall pay such Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.
SECTION 2.17.    Taxes. (a) Payments Free of Taxes. Any and all payments by or
on account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.
(b)    Payment of Other Taxes by the Borrowers. The relevant Borrower shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for, Other
Taxes.
(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.17,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(d)    Indemnification by the Loan Parties. The Loan Parties shall indemnify
each Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the relevant Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any

42

--------------------------------------------------------------------------------




reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrowers and the Administrative Agent, at the
time or times reasonably requested by the Borrowers or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrowers or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrowers or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrowers or the Administrative Agent as will enable
the Borrowers or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person:
(A)    any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable:
(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;



43

--------------------------------------------------------------------------------




(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, executed originals of IRS Form
W-8ECI;


(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E; or


(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit J-2 or Exhibit J-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit J-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit such Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to such Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by such
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

44

--------------------------------------------------------------------------------




(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(h)    Survival. Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(i)    Defined Terms. For purposes of this Section 2.17, the term “Lender”
includes the Issuing Bank and the term “applicable law” includes FATCA.
(j)    FATCA. For purposes of determining withholding Taxes imposed under FATCA,
from and after the effective date of this Agreement, each Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).
SECTION 2.18.    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)    Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to (i)
in the case of payments denominated in Dollars by the Company, 12:00 noon, New
York City time and (ii) in the case of payments denominated in a Foreign
Currency or by a Foreign Subsidiary Borrower, 12:00 noon, Local Time, in the
city of the Administrative Agent’s Eurocurrency Payment Office for such
currency, in each case on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made (i) in the same currency in
which the applicable Credit Event was made (or where such currency has been
converted to euro, in euro) and (ii) to the Administrative Agent at its offices
at 10 South Dearborn Street, Chicago, Illinois 60603 or, in the case of a Credit
Event denominated in a Foreign Currency or to a Foreign Subsidiary Borrower, the
Administrative Agent’s Eurocurrency Payment Office for such currency, except
payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative

45

--------------------------------------------------------------------------------




Agent shall distribute any such payments denominated in the same currency
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.
Notwithstanding the foregoing provisions of this Section, if, after the making
of any Credit Event in any Foreign Currency, currency control or exchange
regulations are imposed in the country which issues such currency with the
result that the type of currency in which the Credit Event was made (the
“Original Currency”) no longer exists or any Borrower is not able to make
payment to the Administrative Agent for the account of the Lenders in such
Original Currency, then all payments to be made by such Borrower hereunder in
such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Amount (as of the date of repayment) of such payment due, it being
the intention of the parties hereto that the Borrowers take all risks of the
imposition of any such currency control or exchange regulations.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
(c)    At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to
Section 9.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder whether made following a request by a
Borrower (or the Company on behalf of a Borrower) pursuant to Section 2.03 or a
deemed request as provided in this Section or may be deducted from any deposit
account of such Borrower maintained with the Administrative Agent. Each Borrower
hereby irrevocably authorizes (i) the Administrative Agent to make a Borrowing
for the purpose of paying each payment of principal, interest and fees as it
becomes due hereunder or any other amount due under the Loan Documents and
agrees that all such amounts charged shall constitute Loans (including Swingline
Loans) and that all such Borrowings shall be deemed to have been requested
pursuant to Sections 2.03 or 2.05, as applicable and (ii) the Administrative
Agent to charge any deposit account of the relevant Borrower maintained with the
Administrative Agent for each payment of principal, interest and fees as it
becomes due hereunder or any other amount due under the Loan Documents.
(d)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment

46

--------------------------------------------------------------------------------




of or sale of a participation in any of its Loans or participations in LC
Disbursements and Swingline Loans to any assignee or participant, other than to
the Company or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). Each Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such Borrower rights of set-off and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of such
Borrower in the amount of such participation.
(e)    Unless the Administrative Agent shall have received notice from the
relevant Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount due. In such event,
if such Borrower has not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation (including without limitation the
Overnight Foreign Currency Rate in the case of Loans denominated in a Foreign
Currency).
(f)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy such
Lender’s obligations to it under such Sections until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account over which the Administrative Agent shall have exclusive control as cash
collateral for, and application to, any future funding obligations of such
Lender under such Sections; in the case of each of (i) and (ii) above, in any
order as determined by the Administrative Agent in its discretion.
SECTION 2.19.    Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.15, or if any Borrower is required
to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Company
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)    If (i) any Lender requests compensation under Section 2.15, (ii) any
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17 or (iii) any Lender becomes a Defaulting Lender, then the Company
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments

47

--------------------------------------------------------------------------------




pursuant to Sections 2.15 or 2.17) and obligations under the Loan Documents to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Company
shall have received the prior written consent of the Administrative Agent (and
if a Commitment is being assigned, the Issuing Bank and the Swingline Lender),
which consent shall not unreasonably be withheld, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Company (in the case of all other amounts) and (iii) in the case of
any such assignment resulting from a claim for compensation under Section 2.15
or payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Company to require such assignment and delegation cease to apply.
SECTION 2.20.    Expansion Option. The Company may from time to time elect to
increase the Commitments in minimum increments of $12,500,000 so long as, after
giving effect thereto, the aggregate amount of such increases does not exceed
$62,500,000. The Company may arrange for any such increase to be provided by one
or more Lenders (each Lender so agreeing to an increase in its Commitment, an
“Increasing Lender”), or by one or more new banks, financial institutions or
other entities (each such new bank, financial institution or other entity, an
“Augmenting Lender”), to increase their existing Commitments, or extend
Commitments, as the case may be; provided that (i) each Augmenting Lender, shall
be subject to the approval of the Company and the Administrative Agent and (ii)
(x) in the case of an Increasing Lender, the Company and such Increasing Lender
execute an agreement substantially in the form of Exhibit C hereto, and (y) in
the case of an Augmenting Lender, the Company and such Augmenting Lender execute
an agreement substantially in the form of Exhibit D hereto. Increases and new
Commitments created pursuant to this Section 2.20 shall become effective on the
date agreed by the Company, the Administrative Agent and the relevant Increasing
Lenders or Augmenting Lenders and the Administrative Agent shall notify each
Lender thereof. Notwithstanding the foregoing, no increase in the Commitments
(or in the Commitment of any Lender), shall become effective under this
paragraph unless, (i) on the proposed date of the effectiveness of such
increase, the conditions set forth in paragraphs (a) and (b) of Section 4.02
shall be satisfied or waived by the Required Lenders and the Administrative
Agent shall have received a certificate to that effect dated such date and
executed by a Financial Officer of the Company and (ii) the Administrative Agent
shall have received documents and opinions consistent with those delivered on
the Effective Date as to the organizational power and authority of the Borrowers
to borrow hereunder after giving effect to such increase. On the effective date
of any increase in the Commitments, (i) each relevant Increasing Lender and
Augmenting Lender shall make available to the Administrative Agent such amounts
in immediately available funds as the Administrative Agent shall determine, for
the benefit of the other Lenders, as being required in order to cause, after
giving effect to such increase and the use of such amounts to make payments to
such other Lenders, each Lender’s portion of the outstanding Revolving Loans of
all the Lenders to equal its Applicable Percentage of such outstanding Revolving
Loans, and (ii) the Borrowers shall be deemed to have repaid and reborrowed all
outstanding Revolving Loans as of the date of any increase in the Commitments
(with such reborrowing to consist of the Types of Revolving Loans, with related
Interest Periods if applicable, specified in a notice delivered by the Company
in accordance with the requirements of Section 2.03). The deemed payments made
pursuant to clause (ii) of the immediately preceding sentence shall be
accompanied by payment of all accrued interest on the amount prepaid and, in
respect of each Eurocurrency Loan, shall be subject to indemnification by the
Borrowers pursuant to the provisions of Section 2.16 if the deemed payment
occurs other than on the last day of the related Interest Periods.
SECTION 2.21.    (Intentionally omitted).

48

--------------------------------------------------------------------------------




SECTION 2.22.    Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non‑appealable judgment is given. The obligations of each Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, each Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to such Borrower.
SECTION 2.23.    Designation of Foreign Subsidiary Borrowers. The Company may at
any time and from time to time, with five (5) Business Days’ prior notice to the
Lenders, and subject to the requirements set forth in the definition of Eligible
Foreign Subsidiary, designate any Eligible Foreign Subsidiary as a Foreign
Subsidiary Borrower by delivery to the Administrative Agent of a Borrowing
Subsidiary Agreement executed by such Subsidiary and the Company and the
satisfaction of the other conditions precedent set forth in Section 4.03, and
upon such delivery and satisfaction such Subsidiary shall for all purposes of
this Agreement be a Foreign Subsidiary Borrower and a party to this Agreement.
Each Foreign Subsidiary Borrower shall remain a Foreign Subsidiary Borrower
until the Company shall have executed and delivered to the Administrative Agent
a Borrowing Subsidiary Termination with respect to such Subsidiary, whereupon
such Subsidiary shall cease to be a Foreign Subsidiary Borrower and a party to
this Agreement. Notwithstanding the preceding sentence, no Borrowing Subsidiary
Termination will become effective as to any Foreign Subsidiary Borrower at a
time when any principal of or interest on any Loan to such Borrower shall be
outstanding hereunder, provided that such Borrowing Subsidiary Termination shall
be effective to terminate the right of such Foreign Subsidiary Borrower to make
further Borrowings under this Agreement. As soon as practicable upon receipt of
a Borrowing Subsidiary Agreement, the Administrative Agent shall furnish a copy
thereof to each Lender.
SECTION 2.24.    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.12(a);
(b)    the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided, that, except as
otherwise provided in Section 9.02, this clause (b) shall not apply to the vote
of a Defaulting

49

--------------------------------------------------------------------------------




Lender in the case of an amendment, waiver or other modification requiring the
consent of such Lender or each Lender directly affected thereby;
(c)    if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:
(i)    all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
that the sum of all non-Defaulting Lenders’ Revolving Credit Exposures plus such
Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed the total
of all non-Defaulting Lenders’ Commitments;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within three (3) Business Days
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, upon request of the Administrative Agent, cash
collateralize for the benefit of the Issuing Bank only the Borrowers’
obligations corresponding to such Defaulting Lender’s LC Exposure (after giving
effect to any partial reallocation pursuant to clause (i) above) in accordance
with the procedures set forth in Section 2.06(j) for so long as such LC Exposure
is outstanding;
(iii)    if the Company cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Section
2.12(b) shall be adjusted in accordance with such non-Defaulting Lenders’
Applicable Percentages; and
(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all facility fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Bank until and to the extent that such
LC Exposure is reallocated and/or cash collateralized; and
(d)    so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Company in accordance
with Section 2.24(c), and participating interests in any such newly made
Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with Section
2.24(c)(i) (and such Defaulting Lender shall not participate therein).
If (i) a Bankruptcy Event with respect to a Lender Parent shall occur following
the date hereof and for so long as such event shall continue or (ii) the
Swingline Lender or the Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which

50

--------------------------------------------------------------------------------




such Lender commits to extend credit, the Swingline Lender shall not be required
to fund any Swingline Loan and the Issuing Bank shall not be required to issue,
amend or increase any Letter of Credit, unless the Swingline Lender or the
Issuing Bank, as the case may be, shall have entered into arrangements with the
Company or such Lender, reasonably satisfactory to the Swingline Lender or the
Issuing Bank, as the case may be, to defease any risk to it in respect of such
Lender hereunder.


In the event that the Administrative Agent, the Company, the Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.
ARTICLE III

Representations and Warranties
Each Borrower represents and warrants to the Lenders that:
SECTION 3.01.    Organization; Powers; Subsidiaries. Each of the Company and its
Subsidiaries is duly organized, validly existing and in good standing (to the
extent such concept is applicable in the relevant jurisdiction) under the laws
of the jurisdiction of its organization, has all requisite power and authority
to carry on its business as now conducted and, except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect, is qualified to do business in, and is in good
standing (to the extent such concept is applicable) in, every jurisdiction where
such qualification is required. As of the date hereof, Schedule 3.01 hereto
identifies each Subsidiary, if such Subsidiary is a Material Subsidiary, the
jurisdiction of its incorporation or organization, as the case may be, the
percentage of issued and outstanding shares of each class of its capital stock
or other equity interests owned by the Company and the other Subsidiaries and,
if such percentage is not 100% (excluding directors’ qualifying shares as
required by law), a description of each class issued and outstanding. All of the
outstanding shares of capital stock and other equity interests of each
Subsidiary are validly issued and outstanding and fully paid and nonassessable
and all such shares and other equity interests indicated on Schedule 3.01 as
owned by the Company or another Subsidiary as of the date hereof are owned,
beneficially and of record, by the Company or any Subsidiary free and clear of
all Liens, other than Liens created under the Pledge Agreements. There are no
outstanding commitments or other obligations of the Company or any Subsidiary to
issue, and no options, warrants or other rights of any Person to acquire, any
shares of any class of capital stock or other equity interests of any
Subsidiary.
SECTION 3.02.    Authorization; Enforceability. The Transactions are within each
Borrower’s organizational powers and have been duly authorized by all necessary
organizational actions and, if required, actions by equity holders. This
Agreement and each other Loan Document to which each Loan Party is a party have
been duly executed and delivered by such Loan Party and constitute a legal,
valid and binding obligation of such Loan Party, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
SECTION 3.03.    Governmental Approvals; No Conflicts. The Transactions (a) do
not require the Company or any of its Subsidiaries to obtain or make any consent
or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or

51

--------------------------------------------------------------------------------




made and are in full force and effect, (b) will not violate any applicable law
or regulation or the charter, by-laws or other organizational documents of the
Company or any of its Subsidiaries or any order of any Governmental Authority
applicable to the Company or any of its Subsidiaries, (c) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon the Company or any of its Subsidiaries or its assets, or give rise to a
right thereunder to require any payment to be made by the Company or any of its
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of the Company or any of its Subsidiaries, other than Liens created
under the Pledge Agreements.
SECTION 3.04.    Financial Condition; No Material Adverse Change. (a) The
Company has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows (i) as of and for
the fiscal year ended December 31, 2014 reported on by KPMG LLP, independent
public accountants and (ii) as of and for the fiscal quarter and the portion of
the fiscal year ended March 31, 2015. Such financial statements present fairly,
in all material respects, the financial position and results of operations and
cash flows of the Company and its consolidated Subsidiaries as of such dates and
for such periods in accordance with GAAP, subject to year-end audit adjustment
and the absence of footnotes in the case of the statements referred to in clause
(ii) above.
(b)    Since December 31, 2014, there has been no material adverse change in the
business, assets, operations or financial condition of the Company and its
Subsidiaries, taken as a whole.
SECTION 3.05.    Properties. (a) Each of the Company and its Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for minor defects in title that do not
materially interfere with its ability to conduct its business as currently
conducted or to utilize such properties for their intended purposes.
(b)    Each of the Company and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and, to the knowledge of the Company, the use thereof
by the Company and its Subsidiaries does not infringe upon the rights of any
other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
SECTION 3.06.    Litigation and Environmental Matters. (a) There are no actions,
suits, proceedings or investigations by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of any Borrower, threatened
against or affecting the Company or any of its Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions. There are no labor controversies pending against
or, to the knowledge of the Company, threatened against or affecting the Company
or any of its Subsidiaries (i) which could reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect, or (ii) that
involve this Agreement or the Transactions.
(b)    Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Company nor any of its Subsidiaries (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

52

--------------------------------------------------------------------------------




SECTION 3.07.    Compliance with Laws and Agreements. Each of the Company and
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
SECTION 3.08.    Investment Company Status. Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
SECTION 3.09.    Taxes. Each of the Company and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves or (b) to the extent that the failure to do
so could not reasonably be expected to result in a Material Adverse Effect.
SECTION 3.10.    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.
SECTION 3.11.    Disclosure. The Company has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other information furnished by or on behalf of the Company or any Subsidiary
to the Administrative Agent or any Lender in connection with the Information
Memorandum, the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrowers represent only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.
SECTION 3.12.    Federal Reserve Regulations. No part of the proceeds of any
Loan have been used or will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.
SECTION 3.13.    Liens. There are no Liens on any of the real or personal
properties of the Company or any Subsidiary except for Liens permitted by
Section 6.02.
SECTION 3.14.    No Default. No Default or Event of Default has occurred and is
continuing.
SECTION 3.15.    Anti-Corruption Laws and Sanctions. The Company has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Company, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Company, its Subsidiaries and their respective officers and employees and to the
knowledge of the Company its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects and, in
the case of any Foreign Subsidiary Borrower, is not

53

--------------------------------------------------------------------------------




knowingly engaged in any activity that could reasonably be expected to result in
such Borrower being designated as a Sanctioned Person. None of (a) the Company,
any Subsidiary or to the knowledge of the Company or such Subsidiary any of
their respective directors, officers or employees, or (b) to the knowledge of
the Company, any agent of the Company or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Borrowing or Letter of Credit, use of
proceeds or other Transactions will violate any Anti-Corruption Law or
applicable Sanctions.
ARTICLE IV

Conditions
SECTION 4.01.    Effective Date. The obligations of the Lenders to make Loans
and of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
(a)    The Administrative Agent (or its counsel) shall have received (i) from
each party hereto and the Departing Lender either (A) a counterpart of this
Agreement signed on behalf of such party or (B) written evidence satisfactory to
the Administrative Agent (which may include telecopy or electronic transmission
of a signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement and (ii) duly executed copies of the Loan
Documents and such other legal opinions, certificates, documents, instruments
and agreements as the Administrative Agent shall reasonably request in
connection with the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel and as further described in the list of
closing documents attached as Exhibit E.
(b)    The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (a) Heidi M. Wilson, General Counsel of the Company and (b) Dorsey &
Whitney LLP, U.S. counsel to the Loan Parties, substantially in the form of
Exhibits B-1, B-2 and B-3 respectively, in each case, covering such other
matters relating to the Loan Parties, the Loan Documents or the Transactions as
the Administrative Agent shall reasonably request. The Company hereby requests
such counsels to deliver such opinions.
(c)    The Lenders shall have received satisfactory financial statement
projections through and including the Company’s 2014 fiscal year, together with
such information as the Administrative Agent and the Lenders shall reasonably
request.
(d)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the initial Loan
Parties, the authorization of the Transactions and any other legal matters
relating to such Loan Parties, the Loan Documents or the Transactions, all in
form and substance satisfactory to the Administrative Agent and its counsel and
as further described in the list of closing documents attached as Exhibit E.
(e)    The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

54

--------------------------------------------------------------------------------




(f)    The Private Shelf Agreement dated July 29, 2009 between the Company and
Prudential Investment Management, Inc. shall have been amended in a manner
reasonably acceptable to the Administrative Agent.
(g)    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, to the extent evidenced by an
invoice in the name of and delivered to the Company, which invoice may include a
request for reimbursement or payment of all out-of-pocket expenses required to
be reimbursed or paid by the Company hereunder.
The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
SECTION 4.02.    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:
(a)    The representations and warranties of the Borrowers set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable.
(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
(c)    No law or regulation shall prohibit, and no order, judgment or decree of
any Governmental Authority shall enjoin, prohibit or restrain, any Lender from
making the requested Loan or the Issuing Bank or any Lender from issuing,
renewing, extending or increasing the face amount of or participating in the
Letter of Credit requested to be issued, renewed, extended or increased.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.


SECTION 4.03.    Designation of a Foreign Subsidiary Borrower. The designation
of a Foreign Subsidiary Borrower pursuant to Section 2.23 is subject to the
condition precedent that the Company or such proposed Foreign Subsidiary
Borrower shall have furnished or caused to be furnished to the Administrative
Agent:
(a)    Copies, certified by the Secretary or Assistant Secretary of such
Subsidiary, of its Board of Directors’ resolutions (and resolutions of other
bodies, if any are deemed necessary by counsel for the Administrative Agent)
approving the Borrowing Subsidiary Agreement and any other Loan Documents to
which such Subsidiary is becoming a party and such documents and certificates as
the Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of such Subsidiary;
(b)    An incumbency certificate, executed by the Secretary or Assistant
Secretary of such Subsidiary, which shall identify by name and title and bear
the signature of the officers of such Subsidiary authorized to request
Borrowings hereunder and sign the Borrowing Subsidiary

55

--------------------------------------------------------------------------------




Agreement and the other Loan Documents to which such Subsidiary is becoming a
party, upon which certificate the Administrative Agent and the Lenders shall be
entitled to rely until informed of any change in writing by the Company or such
Subsidiary;
(c)    Opinions of counsel to such Subsidiary, in form and substance reasonably
satisfactory to the Administrative Agent and its counsel, with respect to the
laws of its jurisdiction of organization and such other matters as are
reasonably requested by counsel to the Administrative Agent and addressed to the
Administrative Agent and the Lenders; and
(d)    Any promissory notes requested by any Lender, and any other instruments
and documents reasonably requested by the Administrative Agent.
ARTICLE V

Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case,
without any pending draw, and all LC Disbursements shall have been reimbursed,
the Company covenants and agrees with the Lenders that:
SECTION 5.01.    Financial Statements and Other Information. The Company will
furnish to the Administrative Agent and each Lender:
(a)    within ninety (90) days after the end of each fiscal year of the Company,
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by KPMG LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Company and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;
(b)    within forty five (45) days after the end of each of the first three
fiscal quarters of each fiscal year of the Company, its consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Company and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;
(c)    concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate of a Financial Officer of the Company (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.10 and (iii) stating whether any change in GAAP or in
the application

56

--------------------------------------------------------------------------------




thereof has occurred since the date of the audited financial statements referred
to in Section 3.04 and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate;
(d)    concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);
(e)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by the Company to its
shareholders generally, as the case may be; and
(f)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.
All financial statements and reports referred to in Sections 5.01(a) and (b)
shall be deemed to have been delivered upon the date on which such documents are
filed for public availability on the U.S. Securities and Exchange Commission’s
Electronic Data Gathering and Retrieval System and the receipt by the
Administrative Agent of electronic notice from the Company with a link to such
financial statements and reports. Notwithstanding anything contained herein, in
every instance the Company shall be required to provide copies of the compliance
certificates required by clause (c) of this Section 5.01 to the Administrative
Agent by electronic mail of pdf documents, unless otherwise requested by the
Administrative Agent.


SECTION 5.02.    Notices of Material Events. The Company will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
(a)    the occurrence of any Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Affiliate thereof that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and
(d)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 5.03.    Existence; Conduct of Business. The Company will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the

57

--------------------------------------------------------------------------------




conduct of its business; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.03.
SECTION 5.04.    Payment of Obligations. The Company will, and will cause each
of its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could reasonably be expected to result in a Material Adverse Effect
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the Company or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.
SECTION 5.05.    Maintenance of Properties; Insurance. The Company will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.
SECTION 5.06.    Books and Records; Inspection Rights. The Company will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Company will, and
will cause each of its Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested. The Company acknowledges that the Administrative Agent,
after exercising its rights of inspection, may prepare and distribute to the
Lenders certain Reports pertaining to the Company and its Subsidiaries’ assets
for internal use by the Administrative Agent and the Lenders.
SECTION 5.07.    Compliance with Laws. The Company will, and will cause each of
its Subsidiaries to, (i) comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property (including without
limitation Environmental Laws) and (ii) perform in all material respects its
obligations under material agreements to which it is a party, in each case
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. The Company will
maintain in effect and enforce policies and procedures designed to ensure
compliance by the Company, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.
SECTION 5.08.    Use of Proceeds. The proceeds of the Loans will be used only to
repay certain existing Indebtedness, finance the working capital needs, and for
general corporate purposes, of the Company and its Subsidiaries in the ordinary
course of business (including acquisitions, investments in joint ventures,
dividends and share repurchases, all to the extent permitted hereunder). No part
of the proceeds of any Loan will be used, whether directly or indirectly, for
any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. No Borrower will request any Borrowing or
Letter of Credit, and no Borrower shall use, and the Company shall procure that
its Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing or Letter of Credit (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
businesses or

58

--------------------------------------------------------------------------------




transaction would be prohibited by Sanctions if conducted by a corporation
incorporated in the United States or in a European Union member state or (iii)
in any manner that would result in the violation of any Sanctions applicable to
any party hereto.
SECTION 5.09.    Subsidiary Guaranty. As promptly as possible but in any event
within thirty (30) days (or such later date as may be agreed upon by the
Administrative Agent) after any Person becomes a Subsidiary or any Subsidiary
qualifies independently as, or is designated by the Company or the
Administrative Agent as, a Subsidiary Guarantor pursuant to the definition of
“Material Subsidiary”, or in the event the Company elects to designate any
Subsidiary as a Subsidiary Guarantor, the Company shall provide the
Administrative Agent with written notice thereof setting forth information in
reasonable detail describing the material assets of such Person and shall cause
each such Subsidiary which also qualifies as a Subsidiary Guarantor to deliver
to the Administrative Agent a joinder to the Subsidiary Guaranty in the form
contemplated thereby pursuant to which such Subsidiary agrees to be bound by the
terms and provisions of thereof, such Subsidiary Guaranty to be accompanied by
appropriate corporate resolutions, other corporate documentation and legal and
joinder opinions, as the Administrative Agent may reasonably request, in form
and substance reasonably satisfactory to the Administrative Agent and its
counsel.
SECTION 5.10.    Pledge Agreements. The Company shall execute or cause to be
executed, by no later than sixty days (or such later date as is agreed to by the
Collateral Agent in its reasonable discretion) after the date on which any
Material Subsidiary which is a First Tier Foreign Subsidiary which would, but
for its status as an Affected Foreign Subsidiary, qualify as a Subsidiary
Guarantor, a Pledge Agreement in favor of the Collateral Agent for the benefit
of the Secured Parties with respect to the Applicable Pledge Percentage of all
of the outstanding Equity Interests of such Material Subsidiary; provided that
no such pledge of the Equity Interests of a First Tier Foreign Subsidiary shall
be required hereunder to the extent such pledge is prohibited by applicable law
or the Collateral Agent and its counsel reasonably determine that, in light of
the cost and expense associated therewith, such pledge would not provide
material Pledged Equity for the benefit of the Secured Parties pursuant to
legally binding, valid and enforceable Pledge Agreements. The Company further
agrees to deliver to the Collateral Agent all such Pledge Agreements, together
with appropriate corporate resolutions and other documentation (including legal
opinions, the stock certificates representing the Equity Interests subject to
such pledge, stock powers with respect thereto executed in blank, and such other
documents as shall be reasonably requested to perfect the Lien of such pledge)
in each case in form and substance reasonably satisfactory to the Collateral
Agent, and in a manner that the Administrative Agent shall be reasonably
satisfied that it has a first priority perfected pledge of or charge over the
Pledged Equity related thereto. Notwithstanding the foregoing, the parties
hereto acknowledge and agree that no Pledge Agreement in respect of the pledge
of Equity Interests of a Material Subsidiary which is a First Tier Foreign
Subsidiary shall be required until the date that is 60 days after the Effective
Date (or such later date as is agreed to by the Collateral Agent in its
reasonable discretion).
ARTICLE VI

Negative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated, in each case, without any
pending draw, and all LC Disbursements shall have been reimbursed, the Company
covenants and agrees with the Lenders that:
SECTION 6.01.    Indebtedness. The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

59

--------------------------------------------------------------------------------




(a)    the Obligations and any other Indebtedness created under the Loan
Documents;
(b)    Indebtedness existing on the Effective Date and set forth in Schedule
6.01 and extensions, renewals and replacements of any such Indebtedness with
Indebtedness of a similar type that does not, for purposes of this clause (b),
increase the outstanding principal amount thereof;
(c)    Indebtedness of the Company to any Subsidiary and of any Subsidiary to
the Company or any other Subsidiary; provided that Indebtedness of any
Subsidiary that is not a Loan Party to any Loan Party shall be subject to the
limitations set forth in Section 6.04(c);
(d)    Guarantees by the Company of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Company or any other Subsidiary;
(e)    Indebtedness of the Company or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not, for purposes of this clause (e), increase the
outstanding principal amount thereof; provided that (i) such Indebtedness is
incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (e) shall not exceed $10,000,000 at any
time outstanding;
(f)    any Indebtedness of a Person prior to the acquisition thereof by the
Company or any Subsidiary; provided that (i) such Indebtedness is not incurred
in contemplation of or in connection with such acquisition or such Person
becoming a Subsidiary, as the case may be, (ii) such Indebtedness shall not have
recourse to any other property or assets of the Company or any Subsidiary and
(iii) any extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;
(g)    Indebtedness of the Company or any Subsidiary as an account party in
respect of trade letters of credit;
(h)    Indebtedness of Foreign Subsidiaries in an aggregate principal amount,
when aggregated with any Indebtedness outstanding under Section 6.01(q), not in
excess of 10% of Consolidated Total Assets (as reflected in the most recent
consolidated balance sheet of the Company delivered pursuant to Section 5.01) at
any time outstanding;
(i)    Indebtedness under Swap Agreements permitted by Section 6.05;
(j)    Indebtedness arising from the endorsement of items for deposit or
collection of commercial paper received in the ordinary course of business;
(k)    Indebtedness of the Company or any Subsidiary arising from the honoring
by a bank or other financial institution of a check, draft or similar instrument
inadvertently (except in the case of daylight overdrafts) drawn against
insufficient funds in the ordinary course of business; provided that such
Indebtedness is repaid within two (2) Business Days after being incurred;

60

--------------------------------------------------------------------------------




(l)    obligations owed to customers of the Company or any Subsidiary arising
from the receipt of advance payments from a customer in the ordinary course of
business;
(m)    unsecured Indebtedness (including subordinated Indebtedness the payment
of which is subordinated to the payment of the obligations of the Company and
the Subsidiaries, as applicable, under the Loan Documents pursuant to
documentation, and subject to terms and conditions, acceptable to the
Administrative Agent in its discretion) of the Company or any Subsidiary;
provided that (i) both immediately prior to and after giving effect (including
pro forma effect) thereto, no Default or Event of Default shall exist or would
result therefrom, (ii) such Indebtedness matures after, and does not require any
scheduled amortization or other scheduled payments of principal prior to, the
date that is 181 days after the Maturity Date (it being understood that any
provision requiring an offer to purchase such Indebtedness as a result of change
of control or asset sale shall not violate the foregoing restriction), (iii)
such Indebtedness is not guaranteed by any Subsidiary of the Company other than
the Subsidiary Guarantors (which guarantees, if such Indebtedness is
subordinated, shall be expressly subordinated to the Secured Obligations on
terms not less favorable to the Lenders than the subordination terms of such
subordinated Indebtedness) and (iv) the covenants applicable to such
Indebtedness are not more onerous or more restrictive in any material respect
(taken as a whole) than the applicable covenants set forth in this Agreement;
(n)    Indebtedness of the Company or any Subsidiary as an account party in
respect of trust account funds or letters of credit established or issued for
the account of the Company or such Subsidiary, as the case may be, that are
established or issued in order to provide security for workers’ compensation
claims or pension plans, payment obligations in connection with self-insurance,
reclamation or closure liabilities or similar requirements, in each case in the
ordinary course of business;
(o)    obligations of the Company or any Subsidiary arising in respect of
performance bonds and completion, guarantee, surety and similar bonds, in each
case obtained in the ordinary course of business and pursuant to customary terms
in the utility industry to support statutory and contractual obligations (other
than Indebtedness) arising in the ordinary course of business; provided that the
amount of any such obligations shall not exceed the maximum amount required
pursuant to the applicable statutory law or contract;
(p)    Indebtedness under Permitted Pro Rata Secured Financings; and
(q)    other Indebtedness of the Company and Domestic Subsidiaries; provided
that the aggregate principal amount of Indebtedness of Domestic Subsidiaries
which are not Subsidiary Guarantors permitted by this clause (q), when
aggregated with any Indebtedness outstanding under Section 6.01(h), shall not
exceed 10% of Consolidated Total Assets (as reflected in the most recent
consolidated balance sheet of the Company delivered pursuant to Section 5.01) at
any time outstanding.
SECTION 6.02.    Liens. The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:
(a)    (i) Permitted Encumbrances and Liens created under the Pledge Agreements
and (ii) cash collateral securing Letters of Credit pursuant to Section 2.06(c);

61

--------------------------------------------------------------------------------




(b)    any Lien on any property or asset of the Company or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02; provided that (i)
such Lien shall not apply to any other property or asset of the Company or any
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not, for purposes of this clause (b), increase the outstanding principal
amount thereof;
(c)    any Lien existing on any property or asset prior to the acquisition
thereof by the Company or any Subsidiary or existing on any property or asset of
any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Company or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be and extensions,
renewals and replacements thereof that do not, for purposes of this clause (c),
increase the outstanding principal amount thereof;
(d)    Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
ninety (90) days after such acquisition or the completion of such construction
or improvement, (iii) the Indebtedness secured thereby does not exceed 90% (100%
in the case of a Capital Lease Obligation) of the cost of acquiring,
constructing or improving such fixed or capital assets and (iv) such security
interests shall not apply to any other property or assets of the Company or any
Subsidiary;
(e)    Liens (i) consisting of customary bankers’ Liens and rights of setoff
created or incurred on deposits or with respect to deposit accounts in the
ordinary course of business, (ii) relating to pooled deposit or sweep accounts
of the Company or any Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Company or such
Subsidiary or (iii) relating to purchase orders and other agreements entered
into with customers with respect to the sale of goods or delivery of services of
the Company or any Subsidiary in the ordinary course of business;
(f)    Liens solely on any cash earnest money deposits made by the Company or
any Subsidiary in connection with any letter of intent or purchase agreement
relating to an Investment or other transaction permitted under this Agreement;
(g)    any encumbrance or restriction with respect to the Equity Interests of
any joint venture or similar arrangement pursuant to any joint venture or
similar agreement to the extent permitted under Section 6.04; and
(h)    Liens securing Indebtedness and other obligations in an amount not
exceeding 5% of Consolidated Total Assets (as reflected in the most recent
consolidated balance sheet of the Company delivered pursuant to Section 5.01) at
any time outstanding.
SECTION 6.03.    Fundamental Changes and Asset Sales. (a) The Company will not,
and will not permit any Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) any of its assets, (including pursuant to a Sale and Leaseback
Transaction), or

62

--------------------------------------------------------------------------------




all or any of the Equity Interests of any of its Subsidiaries (in each case,
whether now owned or hereafter acquired), or liquidate or dissolve, except that,
if at the time thereof and immediately after giving effect thereto no Default
shall have occurred and be continuing (i) any Person may merge into the Company
in a transaction in which the Company is the surviving corporation, (ii) any
Subsidiary may merge into another Subsidiary; provided that in the case of any
merger involving a Loan Party such merger must result in a Loan Party as the
surviving entity (and any such merger involving the Company must result in the
Company as the surviving entity), (iii) any Loan Party and any Subsidiary may
sell, transfer, lease or otherwise dispose of its assets to another Loan Party
and any Subsidiary that is not a Loan Party may sell, transfer, lease or
otherwise dispose of its assets to any other Subsidiary, (iv) any Loan Party and
any Subsidiary may dispose of delinquent notes or accounts receivable in the
ordinary course of business for purposes of collection and not for the purpose
of any bulk sale or securitization transaction, (v) any Loan Party may make
charitable donations in the ordinary course of business in accordance with past
practice, (vi) the Company and its Subsidiaries may (A) sell inventory in the
ordinary course of business, (B) effect sales, trade-ins or dispositions of used
equipment for value in the ordinary course of business consistent with past
practice, (C) dispose of assets in connection with the leasing, subleasing or
licensing of real or personal property (including intellectual property) in the
ordinary course of business, (D) enter into Sale and Leaseback Transactions
permitted by Section 6.09, (E) sell, transfer, lease or otherwise dispose of its
assets in connection with any Liens permitted under Section 6.02 or with any
investments permitted under Section 6.04, (F) sell, transfer, lease or otherwise
dispose of its assets to any joint venture so long as such disposition is an
investment permitted under Section 6.04, (G) abandon intellectual property that
is, in the reasonable judgment of the Company, no longer economically
practicable to maintain or useful in the conduct of the business of the Company
and its Subsidiaries, taken as a whole and (H) make any other sales, transfers,
leases or dispositions that, together with all other property of the Company and
its Subsidiaries previously leased, sold or disposed of as permitted by this
clause (H) during any fiscal year of the Company, does not exceed 10% of
Consolidated Total Assets (as reflected in the most recent consolidated balance
sheet of the Company delivered pursuant to Section 5.01), and (vii) any
Subsidiary that is not a Loan Party may liquidate or dissolve if the Company
determines in good faith that such liquidation or dissolution is in the best
interests of the Company and is not materially disadvantageous to the Lenders;
provided that any such merger or consolidation involving a Person that is not a
wholly-owned Subsidiary immediately prior to such merger or consolidation shall
not be permitted unless it is also permitted by Section 6.04.
(b)    The Company will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Company and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto, including any environmental
cleaning solutions business or line of business that owns or develops related
technology.
(c)    The Company will not, and will not permit any of its Subsidiaries to,
change the basis of its fiscal year from the basis in effect on the Effective
Date.
SECTION 6.04.    Investments, Loans, Advances, Guarantees and Acquisitions. The
Company will not, and will not permit any of its Subsidiaries to, purchase, hold
or acquire (including pursuant to any merger or consolidation with any Person
that was not a wholly owned Subsidiary prior to such merger or consolidation)
any capital stock, evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any Person or any assets of any other Person constituting a business unit,
except:
(a)    Permitted Investments;

63

--------------------------------------------------------------------------------




(b)    (i) investments by the Company existing on the date hereof in the capital
stock of its Subsidiaries and (ii) other investments, capital contributions,
loans, advances and book entries reflecting any of the foregoing by the Company
in or to any Subsidiary and made by any Subsidiary to the Company or any other
Subsidiary, in each case, in the case of this clause (ii), to the extent (x)
existing on the Effective Date and set forth on Schedule 6.04(b)(ii) hereto, (y)
anticipated as of the Effective Date and set forth on Schedule 6.04(b)(ii)
hereto or (z) made after the Effective Date by conversion from such investment,
capital contribution, loan, advance or book entry to another investment, capital
contribution, loan, advance or book entry of like amount and involving the same
entities;
(c)    investments, capital contributions, loans, advances or book entries
reflecting any of the foregoing made by the Company in or to any Subsidiary and
made by any Subsidiary to the Company or any other Subsidiary; provided that, in
addition to the investments, capital contributions, loans, advances and book
entries permitted by clause (b) above, investments, loans, advances and capital
contributions by the Company and the Subsidiary Guarantors to any Subsidiary
that is not a Subsidiary Guarantor shall be permitted only if (x) at the time of
and after giving effect to such investment, no Event of Default exists and is
continuing and (y) the aggregate amount of such investment, together with all
other such investments under this clause (c) during the then-current fiscal
year, shall not exceed the maximum permitted amount set forth opposite the
Leverage Ratio in the table below calculated at the time of and after giving
effect to such investment on a pro forma basis:
Applicable Ratio


Maximum Permitted Investment Amount
Less than 2.00 to 1.00


Unlimited
Greater than or equal to 2.00 to 1.00
but less than 2.50 to 1.00
$75,000,000
Greater than or equal to 2.50 to 1.00
but less than 3.25 to 1.00
$50,000,000
Greater than or equal to 3.25 to 1.00


$0



(d)    Guarantees constituting Indebtedness permitted by Section 6.01;
(e)    Permitted Acquisitions;
(f)    investments in joint ventures and acquisitions of Equity Interests that
would constitute Permitted Acquisitions but for the fact that Persons in which
such Equity Interests are acquired do not become wholly owned Subsidiaries of
the Borrower; provided that the sum of the aggregate amount of such investments,
plus the aggregate consideration paid in all such acquisitions, made under this
clause (f) after the Effective Date shall not exceed 10% of Consolidated Total
Assets (as reflected in the most recent consolidated balance sheet of the
Company delivered pursuant to Section 5.01) at any time outstanding;
(g)    accounts receivable and extensions of trade credit to and extended
payment terms to customers in the ordinary course of business consistent with
past practice;
(h)    investments in the form of promissory notes and other non-cash
consideration received by the Company or any Subsidiary in connection with any
disposition of assets to the extent permitted under Section 6.03;

64

--------------------------------------------------------------------------------




(i)    investments made in lieu of a dividend permitted by Section 6.06;
(j)    investments consisting of prepaid rent or security deposits made by the
Company and its Subsidiaries in the ordinary course of business;
(k)    investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;
(l)    loans or advances to directors and employees of the Company or any
Subsidiary made in the ordinary course of business; provided that the aggregate
outstanding amount of such loans and advances at any time shall not exceed
$1,000,000;
(m)    capital expenditures not otherwise prohibited under this Agreement;
(n)    Equity Interests of the Company acquired pursuant to a Restricted Payment
permitted under Section 6.06 and held by the Company (provided that any such
acquisition financed by the proceeds of Loans shall be made in compliance with
applicable laws, rules and regulations, including Regulations T, U and X);
(o)    Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practices;
(p)    investments in the form of Swap Agreements permitted by Section 6.05;
(q)    for any fiscal quarter of the Company and its Subsidiaries, investments,
loans, advances, capital contributions or book entries evidencing any of the
foregoing (other than acquisitions) in an aggregate amount for all such
investments not to exceed the aggregate Dollar Amount of Restricted Payments
received in cash or cash equivalents (or book entries evidencing such receipt of
cash or cash equivalents) by the Company or any Subsidiary Guarantor from a
Subsidiary that is not a Subsidiary Guarantor during such fiscal quarter; and
(r)    any other investment, capital contribution, loan, advance or book entries
reflecting any of the foregoing (other than acquisitions) so long as the
aggregate amount of all such investments does not exceed 10% of Consolidated
Total Assets (as reflected in the most recent consolidated balance sheet of the
Company delivered pursuant to Section 5.01) at any time.
SECTION 6.05.    Swap Agreements. The Company will not, and will not permit any
of its Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Company or any
Subsidiary has actual or anticipated exposure (other than those in respect of
Equity Interests of the Company or any of its Subsidiaries), and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Company or any Subsidiary.
SECTION 6.06.    Restricted Payments. The Company will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except (a) the Company may declare and
pay dividends with respect to its Equity Interests payable

65

--------------------------------------------------------------------------------




solely in additional shares of its common stock, (b) Subsidiaries may declare
and pay dividends ratably with respect to their Equity Interests, (c) the
Company may make Restricted Payments pursuant to and in accordance with stock
option plans or other benefit plans for management or employees of the Company
and its Subsidiaries and (d) the Company may make any other Restricted Payment
so long as no Default or Event of Default has occurred and is continuing prior
to making such Restricted Payment or would arise after giving effect thereto
(including pro forma effect); provided that, if, as of the date of making such
Restricted Payment (and after giving pro forma effect thereto) the Leverage
Ratio for the Company and its consolidated Subsidiaries would exceed the
Applicable Ratio (as described in the table below), then the aggregate amount of
Restricted Payments permitted pursuant to this clause (d) shall not exceed the
Applicable Amount (corresponding to the Applicable Ratio, all as described in
the table below) during any fiscal year of the Company:
Applicable Ratio


Applicable Amount
Less than 2.00 to 1.00


Unlimited / Not Applicable
Greater than or equal to 2.00 to 1.00
but less than 2.50 to 1.00
$75,000,000
Greater than or equal to 2.50 to 1.00
but less than 3.25 to 1.00
$50,000,000
Greater than or equal to 3.25 to 1.00


$0



SECTION 6.07.    Transactions with Affiliates. The Company will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except for (a) transactions in the ordinary course of business at
prices and on terms and conditions not less favorable to the Company or a
Subsidiary than could be obtained on an arm's-length basis from unrelated third
parties, (b) transactions between or among the Company and its wholly owned
Subsidiaries not involving any other Affiliate, (c) intercompany transactions
for the purpose of improving the consolidated tax efficiency of the Company and
its Subsidiaries, (d) payments by the Company and its Subsidiaries pursuant to
tax sharing agreements among the Company and its Subsidiaries on customary terms
that require each party to make payments when such taxes are due or refunds
received of amounts equal to the income tax liabilities and refunds generated by
each such party calculated on a separate return basis and payments to the party
generating tax benefits and credits of amounts equal to the value of such tax
benefits and credits made available to the group by such party, (e) any
transaction permitted under Section 6.01, 6.03, 6.04 or 6.06, (f) employment,
indemnification, benefits and compensation arrangements (including arrangements
made with respect to bonuses and equity-based awards) entered into in the
ordinary course of business with members of the board of directors or management
committee, officers and employees of the Company or a Subsidiary, (g) any
subscription agreement or similar agreement pertaining to the repurchase of
Equity Interests pursuant to put/call rights or similar rights with employees,
officers or directors, (h) transactions between the Company or any Subsidiary
and any Person, a member of the governing board of which is also a member of the
governing board of the Company or a Subsidiary which are expressly approved by
the governing board of the Company or such Subsidiary, provided, however, that
such member abstains from voting as a member of the governing board of the
Company or such Subsidiary on any matter involving such other Person, and (i)
the payment of fees, expenses, indemnities or other payments pursuant to the
agreements set forth on Schedule 6.07.

66

--------------------------------------------------------------------------------




SECTION 6.08.    Restrictive Agreements. The Company will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of the Company or any Subsidiary to
create, incur or permit to exist any Lien in favor of the Administrative Agent
upon any of its property or assets, or (b) the ability of any Subsidiary to pay
dividends or other distributions with respect to holders of its Equity Interests
or to make or repay loans or advances to the Company or any other Subsidiary or
to Guarantee Indebtedness of the Company or any other Subsidiary; provided that
(i) the foregoing shall not apply to (A) restrictions and conditions imposed by
law or by this Agreement, by the Permitted Pro Rata Secured Financings and (B)
customary restrictions and conditions, including net worth, leverage and other
financial covenants and customary covenants regarding business operations or
encumbrances, on then-market terms (for the applicable Indebtedness) imposed
under the terms of any other Indebtedness permitted under clauses (b), (e), (f),
(h), (i) or (p) of Section 6.01, (ii) the foregoing shall not apply to
restrictions and conditions existing on the date hereof identified on Schedule
6.08 (but shall apply to any extension or renewal of, or any amendment or
modification expanding the scope of, any such restriction or condition) or
existing at the time of any acquisition, (iii) the foregoing shall not apply to
customary restrictions and conditions contained in agreements with surety
companies that waive or prohibit subrogation of claims and/or prohibit parties
to such agreements from collecting intercompany obligations until obligations to
the applicable surety company have been paid or satisfied, in each case after a
claim is made upon such surety company, (iv) the foregoing shall not apply to
customary provisions in licenses, governmental permits, leases and other
contracts restricting the assignment thereof, (v) the foregoing shall not apply
to customary prohibitions or restrictions in joint venture agreements and
similar agreements that relate solely to the activities of joint ventures
permitted under Section 6.04, (vi) clause (a) of the foregoing shall not apply
to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, (vii) clause
(a) of the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof and (viii) the foregoing shall not
apply to customary restrictions and conditions contained in any agreement
relating to the disposition of any property permitted by Section 6.03 pending
the consummation of such disposition.
SECTION 6.09.    Sale and Leasebacks. The Company shall not, nor shall it permit
any Subsidiary to, enter into any Sale and Leaseback Transaction except that the
Company and any Subsidiary may become and remain liable as lessee, guarantor or
other surety with respect to any lease under a Sale and Leaseback Transaction if
and to the extent that the Company or any Subsidiary would be permitted to enter
into, and remain liable under, such lease to the extent that the transaction
would be permitted under Section 6.01.
SECTION 6.10.    Financial Covenants.
(a)    Maximum Leverage Ratio. The Company will not permit the ratio (the
“Leverage Ratio”), determined as of the end of each of its fiscal quarters
ending on and after June 30, 2015, of (i) Consolidated Total Indebtedness to
(ii) Consolidated EBITDA for the period of 4 consecutive fiscal quarters ending
with the end of such fiscal quarter, all calculated for the Company and its
Subsidiaries on a consolidated basis, to be greater than 3.25 to 1.00.
(b)    Minimum Interest Coverage Ratio. The Company will not permit the ratio,
determined as of the end of each of its fiscal quarters ending on and after June
30, 2015, of (i) Consolidated EBITDA for the period of 4 consecutive fiscal
quarters ending with the end of such fiscal quarter to (ii) Consolidated
Interest Expense for such period, all calculated for the Company and its
Subsidiaries on a consolidated basis, to be less than 3.50 to 1.00

67

--------------------------------------------------------------------------------




ARTICLE VII

Events of Default
If any of the following events (“Events of Default”) shall occur:
(a)    any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)    any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three (3) Business
Days;
(c)    any representation or warranty made or deemed made by or on behalf of any
Borrower or any Subsidiary in this Agreement or any other Loan Document or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any other Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made;
(d)    (i) the Company shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02, 5.03 (solely with respect to any
Borrower’s existence), 5.08, 5.09 or 5.10, or in Article VI or (ii) Article X or
any Loan Document shall for any reason not be or shall cease to be in full force
and effect or is declared to be null and void, or the Company or any Subsidiary
takes any action for the purpose of terminating, repudiating or rescinding any
Loan Document or any of its obligations thereunder;
(e)    any Borrower or any Subsidiary Guarantor, as applicable, shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in clause (a), (b) or (d) of this Article)
or any other Loan Document, and such failure shall continue unremedied for a
period of thirty (30) days after notice thereof from the Administrative Agent to
the Company (which notice will be given at the request of any Lender);
(f)    the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable, beyond the
period of grace, if any but in no event beyond five (5) Business Days, provided
in the instrument or document under which such Indebtedness was created;
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

68

--------------------------------------------------------------------------------




(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Material Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;
(i)    the Company or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Material Subsidiary or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;
(j)    the Company or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
(k)    one or more judgments for the payment of money in an aggregate amount in
excess of $20,000,000 shall be rendered against the Company, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Company or any Subsidiary to enforce any such judgment;
provided, that any such amount shall be calculated after deducting from the sum
so payable any amount of such judgment or order that is covered by a valid and
binding policy of insurance in favor of the Company or such Subsidiary (but only
if the applicable insurer shall have been advised of such judgment and of the
intent of the Company or such Subsidiary to make a claim in respect of any
amount payable by it in connection therewith and such insurer shall not have
denied coverage);
(l)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;
(m)    a Change in Control shall occur;
(n)    the breach of any of the terms or provisions of any Loan Document (other
than this Agreement), which default or breach continues beyond any period of
grace therein provided;
(o)    any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or the Company or
any Subsidiary shall challenge the enforceability of any Loan Document or shall
assert in writing, or engage in any action or inaction based on any such
assertion, that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms);
or
(p)    any Pledge Agreement shall for any reason fail to create a valid and
perfected first priority security interest in any Pledged Equity purported to be
covered thereby, except as permitted by the term of any Loan Document;

69

--------------------------------------------------------------------------------




then, and in every such event (other than an event with respect to the Company
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other Obligations of the Borrowers accrued hereunder and under the
other Loan Documents, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers; and in case of any event with respect to any
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Obligations
accrued hereunder and under the other Loan Documents, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers. Upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent may, and
at the request of the Required Lenders shall, exercise any rights and remedies
provided to the Administrative Agent under the Loan Documents or at law or
equity.
Any proceeds of Pledged Equity received by the Agents after an Event of Default
has occurred and is continuing and the Agents so elect or the Required Lenders
so direct, such funds shall be applied, subject to the terms of the
Intercreditor Agreement, ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Agents and the Issuing Bank
from the Loan Parties, second, to pay any fees or expense reimbursements then
due to the Lenders from the Loan Parties, third, to pay interest then due and
payable on the Loans ratably, fourth, on a ratable basis, to prepay principal on
the Loans and unreimbursed LC Disbursements, to pay an amount to the
Administrative Agent equal to one hundred five percent (105%) of the aggregate
undrawn face amount of all outstanding Letters of Credit and the aggregate
amount of any unpaid LC Disbursements to be held as cash collateral for such
Obligations, to payment of any amounts owing with respect to Banking Services
Obligations and Swap Obligations, and fifth, to the payment of any other
Obligation due to the Agents or any Lender by the Loan Parties. Notwithstanding
the foregoing, amounts received from any Loan Party shall not be applied to any
Excluded Swap Obligation of such Loan Party. The Agents and the Lenders shall
have the continuing and exclusive right to apply and reverse and reapply any and
all such proceeds and payments to any portion of the Obligations.
Upon the occurrence and during the continuance of an Event of Default, the
Collateral Agent may, in accordance with the terms of the Intercreditor
Agreement, exercise any rights and remedies provided to the Collateral Agent
under the Loan Documents or at law or equity, including all remedies provided
under the UCC.
ARTICLE VIII

The Administrative Agent and the Collateral Agent
Each of the Lenders and the Issuing Bank hereby irrevocably appoints JPMorgan
Chase Bank, N.A. as Administrative Agent and Collateral Agent hereunder and
under each other Loan Document, and each of the Lenders and the Issuing Bank
authorizes each of the Agents to enter into the Intercreditor Agreement, on
behalf of such Lender and the Issuing Bank (each Lender and the Issuing Bank
hereby agreeing to be bound by the terms of the Intercreditor Agreement, as if
it were a party thereto) and to take such actions on its behalf, including
execution of the other Loan Documents, and on behalf of the Secured Parties and
to

70

--------------------------------------------------------------------------------




exercise such powers as are delegated to the Agents by the terms hereof and the
terms of the other Loan Documents, together with such actions and powers as are
reasonably incidental thereto.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
No Agent shall have any duties or obligations except those expressly set forth
in the Loan Documents. Without limiting the generality of the foregoing, (a) no
Agent shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing, (b) no Agent shall have any
duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated by the Loan
Documents that such Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02) or as otherwise
set forth in the Intercreditor Agreement, and (c) except as expressly set forth
in the Loan Documents, no Agent shall have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Company
or any of its Subsidiaries that is communicated to or obtained by the bank
serving as either Agent or any of its Affiliates in any capacity. No Agent shall
be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.02) or in the absence of its own gross negligence or willful misconduct as
determined by a final nonappealable judgment of a court of competent
jurisdiction. No Agent shall be deemed to have knowledge of any Default unless
and until written notice thereof is given to such Agent by the Company or a
Lender, and neither shall be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or in connection with any Loan Document,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document (other than
the Intercreditor Agreement) or other instrument or document, (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to such Agent or (vi) the creation, perfection or priority of Liens on
the Pledged Equity or the existence of the Pledged Equity.
The Agents shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. The Agents also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Agents may consult
with legal counsel (who may be counsel for the Company), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.
Either Agent may perform any and all its duties and exercise its rights and
powers by or through any one or more subagents appointed by such Agent. The
Agents and any such subagent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such subagent and to
the Related Parties of the Agents and any such subagent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent.

71

--------------------------------------------------------------------------------




Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Company. Upon any such
resignation, the Required Lenders shall have the right, with the approval of the
Company (such approval not to be unreasonably withheld or delayed), to appoint a
successor; provided that no consent of the Company shall be required if an Event
of Default has occurred and is continuing. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by any Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between such Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon either Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon either Agent or any other Lender
and based on such documents and information (which may contain material,
non-public information within the meaning of the United States securities laws
concerning the Company and its Affiliates) as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any related agreement or any document
furnished hereunder or thereunder and in deciding whether or to the extent to
which it will continue as a Lender or assign or otherwise transfer its rights,
interests and obligations hereunder.
None of the Lenders, if any, identified in this Agreement as a Syndication Agent
or Documentation Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of such Lenders shall have
or be deemed to have a fiduciary relationship with any Lender. Each Lender
hereby makes the same acknowledgments with respect to the relevant Lenders in
their respective capacities as Syndication Agent or Documentation Agent, as
applicable, as it makes with respect to the Administrative Agent in the
preceding paragraph.
The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Agents) authorized to act for, any other Lender. The Administrative Agent
shall have the exclusive right on behalf of the Lenders to enforce the payment
of the principal of and interest on any Loan after the date such principal or
interest has become due and payable pursuant to the terms of this Agreement.
In its capacity, the Collateral Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the New
York Uniform Commercial Code. Each Lender

72

--------------------------------------------------------------------------------




and the Administrative Agent authorizes the Collateral Agent to enter into each
of the Pledge Agreements to which it is a party and to take all action
contemplated by such documents. Each Lender agrees that no Secured Parties
(other than the Collateral Agent) shall have the right individually to seek to
realize upon the security granted by any Pledge Agreement, it being understood
and agreed that such rights and remedies may be exercised solely by the
Collateral Agent for the benefit of the Secured Parties upon the terms of the
Pledge Agreements. In the event that any Pledged Equity is hereafter pledged by
any Person as collateral security for the Secured Obligations, the Collateral
Agent is hereby authorized, and hereby granted a power of attorney, to execute
and deliver on behalf of the Secured Parties any Loan Documents necessary or
appropriate to grant and perfect a Lien on such Pledged Equity in favor of the
Collateral Agent on behalf of the Secured Parties. The Lenders and the
Administrative Agent hereby authorize the Collateral Agent to release any Lien
granted to or held by the Collateral Agent upon any Pledged Equity (i) as
permitted by, but only in accordance with, the terms of the applicable Loan
Document; or (ii) if approved, authorized or ratified in writing by the Required
Lenders, unless such release is required to be approved by all of the Lenders
hereunder. Upon request by the Collateral Agent at any time, the Lenders and the
Administrative Agent will confirm in writing the Collateral Agent’s authority to
release particular types or items of Pledged Equity pursuant hereto. Upon any
sale or transfer of assets constituting Pledged Equity which is permitted
pursuant to the terms of any Loan Document, or consented to in writing by the
Required Lenders or all of the Lenders, as applicable, and upon at least five
Business Days’ prior written request by the Company to the Collateral Agent, the
Collateral Agent shall (and is hereby irrevocably authorized by the Lenders and
the Administrative Agent to) execute such documents as may be necessary or
reasonably requested by the Company to evidence the release of the Liens granted
to the Collateral Agent for the benefit of the Secured Parties herein or
pursuant hereto upon the Pledged Equity that was sold or transferred; provided,
however, that (i) the Collateral Agent shall not be required to execute any such
document on terms which, in the Collateral Agent’s opinion, would expose the
Collateral Agent to liability or create any obligation or entail any consequence
other than the release of such Liens without recourse or warranty, and (ii) such
release shall not in any manner discharge, affect or impair the Obligations or
any Liens upon (or obligations of the Company or any Subsidiary in respect of)
all interests retained by the Company or any Subsidiary, including (without
limitation) the proceeds of the sale, all of which shall continue to constitute
part of the Pledged Equity.
The Lenders hereby authorize the Administrative Agent to release any Subsidiary
from the Subsidiary Guaranty if (i) the Company notifies the Administrative
Agent, following a fiscal quarter for which financial statements have been
delivered pursuant to Section 5.01 (a) or (b), that such Subsidiary is not a
Material Subsidiary and the requirements of the definition of Material
Subsidiary are otherwise satisfied, (ii) all or substantially all of the assets
or Equity Interests of a Subsidiary entitled to vote in the election of the
board of directors (or any other applicable governing body) of such Subsidiary
are disposed of as permitted under Section 6.03 or (iii) such Subsidiary is
liquidated or dissolved as permitted under Section 6.03. Upon at least five (5)
Business Days’ prior written request by the Company to the Administrative Agent,
shall (and is hereby irrevocably authorized by the Lenders and the
Administrative Agent to) execute such documents as may be necessary or
reasonably requested by the Company to evidence the release of a Subsidiary from
the Subsidiary Guaranty pursuant to the terms of this paragraph.
Each Borrower, on its behalf and on behalf of its Subsidiaries, and each Lender,
on its behalf and on the behalf of its affiliated Secured Parties, hereby
irrevocably constitute the Collateral Agent as the holder of an irrevocable
power of attorney (fondé de pouvoir within the meaning of Article 2692 of the
Civil Code of Québec) in order to hold hypothecs and security granted by each
Borrower or any Subsidiary on property pursuant to the laws of the Province of
Québec to secure obligations of any Borrower or any Subsidiary under any bond,
debenture or similar title of indebtedness issued by any Borrower or any
Subsidiary in connection with this Agreement, and agree that the Collateral
Agent may act as the bondholder and mandatary with respect to any bond,
debenture or similar title of indebtedness that may be issued by

73

--------------------------------------------------------------------------------




any Borrower or any Subsidiary and pledged in favor of the Secured Parties in
connection with this Agreement. Notwithstanding the provisions of Section 32 of
the An Act respecting the special powers of legal persons (Québec), JPMorgan
Chase Bank, N.A. as Collateral Agent may acquire and be the holder of any bond
issued by any Borrower or any Subsidiary in connection with this Agreement
(i.e., the fondé de pouvoir may acquire and hold the first bond issued under any
deed of hypothec by any Borrower or any Subsidiary).
The Collateral Agent is hereby authorized to execute and deliver any documents
necessary or appropriate to create and perfect the rights of pledge for the
benefit of the Secured Parties including a right of pledge with respect to the
entitlements to profits, the balance left after winding up and the voting rights
of the Company as ultimate parent of any subsidiary of the Company which is
organized under the laws of the Netherlands and the Equity Interests of which
are pledged in connection herewith (a “Dutch Pledge”). Without prejudice to the
provisions of this Agreement and the other Loan Documents, the parties hereto
acknowledge and agree with the creation of parallel debt obligations of the
Company or any relevant Subsidiary as will be described in any Dutch Pledge (the
“Parallel Debt”), including that any payment received by the Collateral Agent in
respect of the Parallel Debt will - conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application - be deemed a satisfaction of a pro rata portion of the
corresponding amounts of the Secured Obligations, and any payment to the Secured
Parties in satisfaction of the Secured Obligations shall - conditionally upon
such payment not subsequently being avoided or reduced by virtue of any
provisions or enactments relating to bankruptcy, insolvency, preference,
liquidation or similar laws of general application - be deemed as satisfaction
of the corresponding amount of the Parallel Debt. The parties hereto acknowledge
and agree that, for purposes of a Dutch Pledge, any resignation by the
Collateral Agent is not effective until its rights under the Parallel Debt are
assigned to the successor Collateral Agent.
The parties hereto acknowledge and agree for the purposes of taking and ensuring
the continuing validity of German law governed pledges (Pfandrechte) with the
creation of parallel debt obligations of the Borrowers as will be further
described in a separate German law governed parallel debt undertaking. The
Collateral Agent shall (i) hold such parallel debt undertaking as fiduciary
agent (Treuhaender) and (ii) administer and hold as fiduciary agent
(Treuhaender) any pledge created under a German law governed Pledge Agreement
which is created in favor of any Secured Party or transferred to any Secured
Party due to its accessory nature (Akzessorietaet), in each case in its own name
and for the account of the Secured Parties. Each Lender, on its own behalf and
on behalf of its affiliated Secured Parties, hereby authorizes the Collateral
Agent to enter as its agent in its name and on its behalf into any German law
governed Pledge Agreement, to accept as its agent in its name and on its behalf
any pledge under such Pledge Agreement and to agree to and execute as its agent
in its name and on its behalf any amendments, supplements and other alterations
to any such Pledge Agreement and to release any such Pledge Agreement and any
pledge created under any such Pledge Agreement in accordance with the provisions
herein and/or the provisions in any such Pledge Agreement.
No agreement shall amend, modify or otherwise affect the rights or duties of the
Collateral Agent without the prior written consent of the Collateral Agent.
ARTICLE IX

Miscellaneous
SECTION 9.01.    Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other

74

--------------------------------------------------------------------------------




communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:
(i)    if to any Borrower, to it c/o Tennant Company, 701 North Lilac Drive,
P.O. Box 1452, Minneapolis, Minnesota 55422, Attention of Tom Paulson, Chief
Financial Officer (Telecopy No. (763) 513-1811; Telephone No. (763) 540-1204),
along with a copy (in the case of a notice of Default) to the attention of
General Counsel at the same address;
(ii)    if to the Administrative Agent or the Collateral Agent, to (A) in the
case of Borrowings by the Company denominated in Dollars, JPMorgan Chase Bank,
N.A., 10 South Dearborn Street, Chicago, IL 60603, Attention of Cheryl Lyons
(Telecopy No. (888) 303-9732; cheryl.x.lyons@jpmorgan.com;
jpm.agency.cri@jpmorgan.com) and (B) in the case of Borrowings by any Foreign
Subsidiary Borrower or denominated in Agreed Currencies other than Dollars,
JPMorgan Europe Limited, 25 Bank Street, Canary Wharf, London E14 5AJ, Attention
of The Manager, Loan & Agency Services (Telecopy No. 011-44-207-777-2360);
(iii)    if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn Street, Chicago, IL 60603, Attention of Cheryl Lyons (Telecopy No.
(888) 303-9732; cheryl.x.lyons@jpmorgan.com; jpm.agency.cri@jpmorgan.com);
(iv)    if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn Street, Chicago, IL 60603, Attention of Cheryl Lyons (Telecopy No.
(888) 303-9732; cheryl.x.lyons@jpmorgan.com; jpm.agency.cri@jpmorgan.com); and
(v)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).
(b)    Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it; provided that approval of such procedures may be limited to particular
notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other

75

--------------------------------------------------------------------------------




communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next business day for the recipient.
(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto.
(d)    Electronic Systems.
(i)    The Company agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.
(ii)    Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
any Loan Party, any Lender, the Issuing Bank or any other Person or entity for
damages of any kind, including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s
transmission of Communications through an Electronic System. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent, any Lender or the Issuing Bank by means of electronic
communications pursuant to this Section, including through an Electronic System.
SECTION 9.02.    Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder and under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by any
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.
(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrowers and the Required Lenders or by the Borrowers and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest

76

--------------------------------------------------------------------------------




thereon, or reduce any fees payable hereunder, without the written consent of
each Lender directly affected thereby (except that any amendment or modification
of the financial covenants in this Agreement (or defined terms used in the
financial covenants in this Agreement) shall not constitute a reduction in the
rate of interest or fees for purposes of this clause (ii)), (iii) postpone the
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
directly affected thereby, (iv) change Section 2.18(b) or (d) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this Section
or the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender or (vi) release the Company or all or
substantially all of the Subsidiary Guarantors from their obligations under
Article X or the Subsidiary Guaranty, in each case, without the written consent
of each Lender, or (vii) except as provided in clause (d) of this Section or in
any Pledge Agreement, release all or substantially all of the Pledged Equity, as
applicable, without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent, the Issuing Bank or the Swingline Lender hereunder
without the prior written consent of the Administrative Agent, the Issuing Bank
or the Swingline Lender, as the case may be (it being understood that any change
to Section 2.24 shall require the consent of the Administrative Agent, the
Issuing Bank and the Swingline Lender). Notwithstanding the foregoing, no
consent with respect to any amendment, waiver or other modification of this
Agreement shall be required of any Defaulting Lender, except with respect to any
amendment, waiver or other modification referred to in clause (i), (ii) or (iii)
of the first proviso of this paragraph and then only in the event such
Defaulting Lender shall be directly affected by such amendment, waiver or other
modification.
(c)    Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrowers to each relevant
Loan Document (x) to add one or more credit facilities to this Agreement and to
permit extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the Revolving Loans and the
accrued interest and fees in respect thereof and (y) to include appropriately
the Lenders holding such credit facilities in any determination of the Required
Lenders and Lenders.
(d)    The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Pledged Equity and release the
Subsidiary Guarantors from the Subsidiary Guaranty (i) upon the termination of
all the Commitments, payment and satisfaction in full in cash of all
Obligations, (ii) under the circumstances set forth in the ninth and tenth
paragraphs of Article VIII or (iii) as required to effect any sale or other
disposition of such Pledged Equity in connection with any exercise of remedies
of the Administrative Agent and the Lenders pursuant to Article VII. Any such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
the Loan Parties in respect of) all interests retained by the Loan Parties,
including the proceeds of any sale, all of which shall continue to constitute
part of the Pledged Equity.
(e)    If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Company may

77

--------------------------------------------------------------------------------




elect to replace a Non-Consenting Lender as a Lender party to this Agreement,
provided that, concurrently with such replacement, (i) another bank or other
entity which is reasonably satisfactory to the Company and the Administrative
Agent shall agree, as of such date, to purchase for cash the Loans and other
Obligations due to the Non-Consenting Lender pursuant to an Assignment and
Assumption and to become a Lender for all purposes under this Agreement and to
assume all obligations of the Non-Consenting Lender to be terminated as of such
date and to comply with the requirements of clause (b) of Section 9.04, and
(ii) each Borrower shall pay to such Non-Consenting Lender in same day funds on
the day of such replacement (1) the outstanding principal amount of its Loans
and participations in LC Disbursements and all interest, fees and other amounts
then accrued but unpaid to such Non-Consenting Lender by such Borrower hereunder
to and including the date of termination, including without limitation payments
due to such Non-Consenting Lender under Sections 2.15 and 2.17, and (2) an
amount, if any, equal to the payment which would have been due to such Lender on
the day of such replacement under Section 2.16 had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.
(f)    Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrowers only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.
SECTION 9.03.    Expenses; Indemnity; Damage Waiver. (a) The Company shall pay
(i) all reasonable out-of-pocket expenses incurred by the Agents and their
Affiliates, including the reasonable fees, charges and disbursements of counsel
for the Agents, in connection with the syndication and distribution (including,
without limitation, via the internet or through a service such as Intralinks) of
the credit facilities provided for herein, the preparation and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable out-of-pocket expenses incurred
by the Agents, the Issuing Bank or any Lender, including the fees, charges and
disbursements of any counsel for the Agents, the Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section, or in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. Except as expressly
otherwise set forth in Section 5.06, expenses being reimbursed by the Company
under this Section include, without limiting the generality of the foregoing,
reasonable costs and expenses incurred in connection with (x) appraisals and
insurance reviews and (y) field examinations and the preparation of Reports
based on the fees charged by a third party retained by either Agent or the
reasonable internally allocated fees for each Person employed by either Agent
with respect to each field examination.
(b)    The Company shall indemnify the Agents, the Issuing Bank, each Lender and
the Departing Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of any
Loan Document or any agreement or instrument contemplated thereby, the
performance by the parties hereto of their respective obligations thereunder or
the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or

78

--------------------------------------------------------------------------------




from any property owned or operated by the Company or any of its Subsidiaries,
or any Environmental Liability related in any way to the Company or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether or not such claim,
litigation, investigation or proceeding is brought by the Company or any other
Loan Party or its or their respective equity holders, Affiliates, creditors or
any other third Person and whether based on contract, tort or any other theory
and regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from (x) the gross negligence or willful misconduct of such Indemnitee,
(y) the material breach in bad faith by such Indemnitee of its express
contractual obligations under the Loan Documents pursuant to a claim made by the
Company or (z) any dispute solely among Indemnitees (not arising as a result of
any act or omission by the Company or any of its Subsidiaries or Affiliates)
other than claims against any of the Agents, the Arranger or the Lenders in its
capacity or in fulfilling its role as an Agent, the Arranger, the Issuing Bank
or the Swingline Lender or any similar role under or in connection with this
Agreement). A Person seeking to be indemnified under this Section 9.03 shall
notify the Company of any event requiring indemnification within 30 days
following such Person’s receipt of notice of commencement of any action or
proceeding, or such Person’s obtaining knowledge of the occurrence of any other
event, giving rise to a claim for indemnification hereunder, and furthermore
such Person agrees to notify the Company from time to time of the status of any
such action or proceeding; provided, that the failure to so notify the Company
shall not affect the Company’s duty or obligations under this Section 9.03. This
Section 9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim.
(c)    To the extent that the Company fails to pay any amount required to be
paid by it to any Agent, the Issuing Bank or the Swingline Lender under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to
such Agent, the Issuing Bank or the Swingline Lender, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Company’s failure to pay any such amount shall not
relieve the Company of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against such Agent, the
Issuing Bank or the Swingline Lender in its capacity as such.
(d)    To the extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), except to the extent determined
by a court of competent jurisdiction by a final and non-appealable judgment to
have resulted from the gross negligence or willful misconduct of such Indemnitee
or from the material breach in bad faith by such Indemnitee of its express
contractual obligations under the Loan Documents pursuant to a claim made by the
Company, or (ii) on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.
(e)    All amounts due under this Section shall be payable not later than
fifteen (15) days after written demand therefor.

79

--------------------------------------------------------------------------------




SECTION 9.04.    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by any Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:
(A) the Company (provided that the Company shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof); provided, further, that no consent of the Company shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;
(B) the Administrative Agent;
(C) the Issuing Bank; and
(D) the Swingline Lender.
(ii)    Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Company and the Administrative Agent otherwise
consent, provided that no such consent of the Company shall be required if an
Event of Default has occurred and is continuing;
(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to

80

--------------------------------------------------------------------------------




which the Administrative Agent and the parties to the Assignment and Assumption
are participants, together with a processing and recordation fee of $3,500, such
fee to be paid by either the assigning Lender or the assignee Lender or shared
between such Lenders; and
(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.
For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) the Company, any of its Subsidiaries or any of its
Affiliates, or (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof.
(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of each Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrowers, the
Administrative Agent, the Issuing Bank and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Company, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(v)    Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee or (y) to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
a Platform as to which the Administrative Agent and the parties to

81

--------------------------------------------------------------------------------




the Assignment and Assumption are participants, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.05(c),
2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), the Administrative Agent shall have
no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
(c)    Any Lender may, without the consent of the Company, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”), other than an Ineligible
Institution, in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrowers,
the Administrative Agent, the Issuing Bank and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Each Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) (it being understood
that the documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater pro rata payment
under Sections 2.15 or 2.17, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.18(d) as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of each Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant's interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

82

--------------------------------------------------------------------------------




(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
SECTION 9.05.    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.
SECTION 9.06.    Counterparts; Integration; Effectiveness; Electronic Execution.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto and the
Departing Lender, and thereafter shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns. Delivery of
an executed counterpart of a signature page of this Agreement by telecopy,
e-mailed .pdf or any other electronic means that reproduces an image of the
actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act.
SECTION 9.07.    Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of

83

--------------------------------------------------------------------------------




the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final and in whatever currency denominated) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of any Borrower or any Subsidiary Guarantor against any of
and all of the Obligations held by such Lender, irrespective of whether or not
such Lender shall have made any demand under the Loan Documents and although
such obligations may be unmatured. The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
SECTION 9.09.    Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.
(b)    Each Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in the Borough of Manhattan, and of the United States
District Court for the Southern District of New York sitting in the Borough of
Manhattan, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Loan Party or its properties in the
courts of any jurisdiction.
(c)    Each Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Each Foreign Subsidiary
Borrower irrevocably designates and appoints the Company, as its authorized
agent, to accept and acknowledge on its behalf, service of any and all process
which may be served in any suit, action or proceeding of the nature referred to
in Section 9.09(b) in any federal or New York State court sitting in New York
City. The Company hereby represents, warrants and confirms that the Company has
agreed to accept such appointment (and any similar appointment by a Subsidiary
Guarantor which is a Foreign Subsidiary). Said designation and appointment shall
be irrevocable by each such Foreign Subsidiary Borrower until all Loans, all
reimbursement obligations, interest thereon and all other amounts payable by
such Foreign Subsidiary Borrower hereunder and under the other Loan Documents
shall have been paid in full in accordance with the provisions hereof and
thereof and such Foreign Subsidiary Borrower shall have been terminated as a
Borrower hereunder pursuant to Section 2.23. Each Foreign Subsidiary Borrower
hereby consents to process being served in any suit, action or proceeding

84

--------------------------------------------------------------------------------




of the nature referred to in Section 9.09(b) in any federal or New York State
court sitting in New York City by service of process upon the Company as
provided in this Section 9.09(d); provided that, to the extent lawful and
possible, notice of said service upon such agent shall be mailed by registered
or certified air mail, postage prepaid, return receipt requested, to the Company
and (if applicable to) such Foreign Subsidiary Borrower at its address set forth
in the Borrowing Subsidiary Agreement to which it is a party or to any other
address of which such Foreign Subsidiary Borrower shall have given written
notice to the Administrative Agent (with a copy thereof to the Company). Each
Foreign Subsidiary Borrower irrevocably waives, to the fullest extent permitted
by law, all claim of error by reason of any such service in such manner and
agrees that such service shall be deemed in every respect effective service of
process upon such Foreign Subsidiary Borrower in any such suit, action or
proceeding and shall, to the fullest extent permitted by law, be taken and held
to be valid and personal service upon and personal delivery to such Foreign
Subsidiary Borrower. To the extent any Foreign Subsidiary Borrower has or
hereafter may acquire any immunity from jurisdiction of any court or from any
legal process (whether from service or notice, attachment prior to judgment,
attachment in aid of execution of a judgment, execution or otherwise), each
Foreign Subsidiary Borrower hereby irrevocably waives such immunity in respect
of its obligations under the Loan Documents. Nothing in this Agreement or any
other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
SECTION 9.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
SECTION 9.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12.    Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies under this Agreement or any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (1) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (2) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Borrower and

85

--------------------------------------------------------------------------------




its obligations, (g) on a confidential basis to (1) any rating agency in
connection with rating the Company or its Subsidiaries or the credit facilities
provided for herein or (2) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
credit facilities provided for herein, (h) with the consent of the Company or
(i) to the extent such Information (1) becomes publicly available other than as
a result of a breach of this Section or (2) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Company or any of its Subsidiaries. For the
purposes of this Section, “Information” means all information received from the
Company relating to the Company or its business, other than any such information
that is available to the Administrative Agent, the Issuing Bank or any Lender on
a nonconfidential basis prior to disclosure by the Company and other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry unless the Company has, in a writing to the Administrative Agent,
revoked disclosure to any such data service providers or league table providers
as to further future disclosures; provided that, in the case of information
received from the Company after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information (and
in any event in compliance in all material respects with applicable law
regarding material non-public information).
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE COMPANY AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE COMPANY AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.
SECTION 9.13.    USA PATRIOT Act. Each Lender that is subject to the
requirements of the Patriot Act hereby notifies each Loan Party that pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the Patriot Act.
SECTION 9.14.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall

86

--------------------------------------------------------------------------------




exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.
SECTION 9.15.    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between such Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) such Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) such Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Lenders and their Affiliates is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for such
Borrower or any of its Affiliates, or any other Person and (B) no Lender or any
of its Affiliates has any obligation to such Borrower or any of its Affiliates
with respect to the transactions contemplated hereby except, in the case of a
Lender, those obligations expressly set forth herein and in the other Loan
Documents; and (iii) each of the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of such Borrower and its Affiliates, and no Lender or any of its
Affiliates has any obligation to disclose any of such interests to such Borrower
or its Affiliates. To the fullest extent permitted by law, each Borrower hereby
waives and releases any claims that it may have against each of the Lenders and
their Affiliates with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
ARTICLE X

Cross-Guarantee
In order to induce the Lenders to extend credit to the other Borrowers
hereunder, but subject to the last sentence of this Article X, each Borrower
hereby irrevocably and unconditionally guarantees, as a primary obligor and not
merely as a surety, the payment when and as due of the Obligations of such other
Borrowers and the Specified Ancillary Obligations (collectively, the “Guaranteed
Obligations”). Each Borrower further agrees that the due and punctual payment of
such Guaranteed Obligations may be extended or renewed, in whole or in part,
without notice to or further assent from it, and that it will remain bound upon
its guarantee hereunder notwithstanding any such extension or renewal of any
such Guaranteed Obligation. The Company hereby irrevocably and unconditionally
agrees that if any obligation guaranteed by it is or becomes unenforceable,
invalid or illegal, it will, as an independent and primary obligation, indemnify
the Administrative Agent, the Issuing Bank and the Lenders immediately on demand
against any cost, loss or liability they incur as a result of any Subsidiary or
any of its Affiliates not paying any amount which would, but for such
unenforceability, invalidity or illegality, have been payable by the Company
under this Article X on the date when it would have been due (but so that the
amount payable by the Company under this indemnity will not exceed the amount
which it would have had to pay under this Article X if the amount claimed had
been recoverable on the basis of a guarantee).

87

--------------------------------------------------------------------------------




Each Borrower waives presentment to, demand of payment from and protest to any
Borrower of any of the Guaranteed Obligations, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment. The
obligations of each Borrower hereunder shall not be affected by (a) the failure
of the Administrative Agent, the Issuing Bank or any Lender (or any of its
Affiliates) to assert any claim or demand or to enforce any right or remedy
against any Borrower under the provisions of this Agreement, any other Loan
Document, any Swap Agreement, any Banking Services Agreement or otherwise; (b)
any extension or renewal of any of the Guaranteed Obligations; (c) any
rescission, waiver, amendment or modification of, or release from, any of the
terms or provisions of this Agreement, any other Loan Document, any Swap
Agreement, any Banking Services Agreement or any other agreement; (d) any
default, failure or delay, willful or otherwise, in the performance of any of
the Guaranteed Obligations; (e) the failure of the Administrative Agent (or any
applicable Lender (or any of its Affiliates)) to take any steps to perfect and
maintain any security interest in, or to preserve any rights to, any security or
collateral for the Guaranteed Obligations, if any; (f) any change in the
corporate, partnership or other existence, structure or ownership of any
Borrower or any other guarantor of any of the Guaranteed Obligations; (g) the
enforceability or validity of the Guaranteed Obligations or any part thereof or
the genuineness, enforceability or validity of any agreement relating thereto or
with respect to any collateral securing the Guaranteed Obligations or any part
thereof, or any other invalidity or unenforceability relating to or against any
Borrower or any other guarantor of any of the Guaranteed Obligations, for any
reason related to this Agreement, any other Loan Document, any Swap Agreement,
any Banking Services Agreement, or any provision of applicable law, decree,
order or regulation of any jurisdiction purporting to prohibit the payment by
such Borrower or any other guarantor of the Guaranteed Obligations, of any of
the Guaranteed Obligations or otherwise affecting any term of any of the
Guaranteed Obligations; or (h) any other act, omission or delay to do any other
act which may or might in any manner or to any extent vary the risk of such
Borrower or otherwise operate as a discharge of a guarantor as a matter of law
or equity or which would impair or eliminate any right of such Borrower to
subrogation.
Each Borrower further agrees that its agreement hereunder constitutes a
guarantee of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual or collection of any of the Guaranteed
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by the Administrative
Agent, the Issuing Bank or any Lender (or any of its Affiliates) to any balance
of any deposit account or credit on the books of the Administrative Agent, the
Issuing Bank or any Lender in favor of any Borrower or any other Person.
The obligations of each Borrower hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of any
of the Guaranteed Obligations, any impossibility in the performance of any of
the Guaranteed Obligations or otherwise.
Each Borrower further agrees that its obligations hereunder shall constitute a
continuing and irrevocable guarantee of all Guaranteed Obligations now or
hereafter existing and shall continue to be effective or be reinstated, as the
case may be, if at any time payment, or any part thereof, of any Guaranteed
Obligation (including a payment effected through exercise of a right of setoff)
is rescinded, or is or must otherwise be restored or returned by the
Administrative Agent, the Issuing Bank or any Lender (or any of its Affiliates)
upon the insolvency, bankruptcy or reorganization of any Borrower or otherwise
(including pursuant to any settlement entered into by a holder of Guaranteed
Obligations in its discretion).
In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent, the Issuing Bank or any Lender (or any of its
Affiliates) may have at law or in equity against any Borrower by virtue hereof,
upon the failure of any other Borrower to pay any Guaranteed Obligation when and
as the same shall become due, whether at maturity, by acceleration, after notice
of

88

--------------------------------------------------------------------------------




prepayment or otherwise, each Borrower hereby promises to and will, upon receipt
of written demand by the Administrative Agent, the Issuing Bank or any Lender
(or any of its Affiliates), forthwith pay, or cause to be paid, to the
Administrative Agent, the Issuing Bank or any Lender (or any of such Lender’s
Affiliates) in cash an amount equal to the unpaid principal amount of such
Guaranteed Obligations then due, together with accrued and unpaid interest
thereon. Each Borrower further agrees that if payment in respect of any
Guaranteed Obligation shall be due in a currency other than Dollars and/or at a
place of payment other than New York, Chicago or any other Eurocurrency Payment
Office and if, by reason of any Change in Law, disruption of currency or foreign
exchange markets, war or civil disturbance or other event, payment of such
Guaranteed Obligation in such currency or at such place of payment shall be
impossible or, in the reasonable judgment of the Administrative Agent, the
Issuing Bank or any Lender (or any of its Affiliates), disadvantageous to the
Administrative Agent, the Issuing Bank or any Lender (or any of such Lender’s
Affiliates) in any material respect, then, at the election of the Administrative
Agent, such Borrower shall make payment of such Guaranteed Obligation in Dollars
(based upon the applicable Equivalent Amount in effect on the date of payment)
and/or in New York, Chicago or such other Eurocurrency Payment Office as is
designated by the Administrative Agent or such Lender and, as a separate and
independent obligation, shall indemnify the Administrative Agent, the Issuing
Bank and any Lender (and such Lender’s Affiliates) against any losses or
reasonable out-of-pocket expenses that it shall sustain as a result of such
alternative payment.
Upon payment by any Borrower of any sums as provided above, all rights of such
Borrower against any Borrower arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all the
Guaranteed Obligations owed by such Borrower to the Administrative Agent, the
Issuing Bank and the Lenders (or any of such Lender’s Affiliates).
Each Borrower hereby absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Borrower to honor all of its obligations under this Article X in respect
of Specified Swap Obligations (provided, however, that each Borrower shall only
be liable under this paragraph for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this paragraph or
otherwise under this Article X voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
Each Borrower intends that this paragraph constitute, and this paragraph shall
be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Borrower for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.
Nothing shall discharge or satisfy the liability of any Borrower hereunder
except the full performance and payment in cash of the Guaranteed Obligations.
Notwithstanding anything contained in this Article X to the contrary, no Foreign
Subsidiary Borrower which is and remains an Affected Foreign Subsidiary shall be
liable hereunder for any of the Loans made to, or any other Guaranteed
Obligation incurred solely by or on behalf of, the Company or any Subsidiary
Guarantor which is a Domestic Subsidiary.
No Borrower hereunder shall be deemed to be a guarantor of any Swap Obligations
if such Borrower is not an ECP, to the extent that the providing of such
guaranty by such Borrower would violate the ECP Rules or any other applicable
law or regulation. This paragraph shall not affect any Guaranteed Obligations
other than Swap Obligations, nor shall it affect the Guaranteed Obligations of
any Borrower who qualifies as an ECP. If a Swap Obligation arises under a master
Swap Agreement governing more than one transaction, such exclusion shall apply
only to the portion of such Swap Obligation that is attributable to transactions
for which such Guarantee is or becomes illegal.

89

--------------------------------------------------------------------------------




Without in any way limiting the obligations of any Borrower under this Agreement
(including under this Article X) or the other Loan Documents, each Qualified ECP
Guarantor hereby jointly and severally absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each other Borrower to honor all of its obligations under
this Article X in respect of Swap Obligations (provided, however, that each
Qualified ECP Guarantor shall only be liable under this paragraph for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this paragraph, or otherwise under this Article X, as it
relates to such other Borrower, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this paragraph shall
remain in full force and effect until a discharge of such Qualified ECP
Guarantor’s obligations under this Article X in accordance with the terms
hereof. Each Qualified ECP Guarantor intends that this paragraph constitute, and
this paragraph shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Borrower for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
ARTICLE XI

Confirmation
The Company hereby confirms and agrees that, at the time of the entering into
the Pledge Agreements governed by the laws of the Netherlands (the “Dutch Pledge
Agreements”) to which it is a party, it was its intention and it is still its
intention and agreement that the security rights created pursuant to the Dutch
Pledge Agreements secure the Secured Obligations as they are amended, restated,
supplemented or otherwise modified from time to time, including the amendments
as effected by this Agreement.
*Signature Pages Follow*

90

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto and the Departing Lender have caused this
Agreement to be duly executed by their respective authorized officers as of the
day and year first above written.


TENNANT COMPANY,
as the Company






/s/ Thomas Paulson    
Name:    Thomas Paulson
Title:    SVP and CFO

Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.,
as the Administrative Agent, the Collateral Agent, a Lender, the Swingline
Lender, and the Issuing Bank






/s/ Justin Martin    
Name:    Justin Martin
Title:    Authorized Officer

Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION,
as a Lender






/s/ Andrew Beckman    
Name:    Andrew Beckman
Title:    Vice President

Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender






/s/ Emma Clifford    
Name:    Emma Clifford
Title:    Vice President

Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




HSBC BANK USA, N.A.,
as a Lender






/s/ Graeme Robertson    
Name:    Graeme Robertson
Title:    Senior Vice President

Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




The undersigned Departing Lender hereby acknowledges and agrees that, from and
after the Effective Date, it is no longer a party to the Existing Credit
Agreement or any of the Loan Documents executed in connection therewith and will
not be a party to this Agreement.




THE ROYAL BANK OF SCOTLAND PLC,
as the Departing Lender






/s/ Emily Freedman    
Name:    Emily Freedman
Title:    Vice President





Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




Schedule 1.01(a)

Maturity Dates of Certain Private Placement Notes




Note Number
Maturity Date
RA-1
3/08/2018
RA-2
3/08/2018
B-1
6/28/2021
B-2
6/28/2021
B-4
6/28/2021







--------------------------------------------------------------------------------




Schedule 2.01

Commitments




Lender
Commitment
JPMorgan Chase Bank, N.A.


$40,000,000


U.S. Bank National Association
30,000,000


Wells Fargo Bank, National Association
30,000,000


HSBC Bank USA, N.A.
25,000,000


   Aggregate Commitment


$125,000,000









--------------------------------------------------------------------------------




Schedule 3.01

Subsidiaries




 
 
 
Subsidiary
Jurisdiction of Organization
 
 
1
Applied Kehmaschinen GmbH
Federal Republic of Germany
 
 
2
Applied Sweepers Group Leasing (U.K.)
United Kingdom
 
 
3
Applied Sweepers Holdings. Limited
United Kingdom
 
 
4
Applied Sweepers International. Limited
United Kingdom
 
 
5
Floorep Limited
United Kingdom
 
 
6
Hofmans Machinefabriek
Netherlands
 
 
7
Nobles Floor Machines Limited
United Kingdom
 
 
8
Recumbrimientos Tennant, S. de R.L. de C.V.
United Mexican States
 
 
9
Servicios Integrados Tennant, S.A. de C.V.
United Mexican States
 
 
10
Sociedade Alfa Ltda.
Federative Republic of Brazil
 
 
11
Tennant Asia Pacific Holdings Private Ltd.
Republic of Singapore
 
 
12
Tennant Australia Pty Limited
Australia
 
 
13
Tennant B.V.
Netherlands
 
 
14
Tennant CAD Holdings LLC
Minnesota
 
 
15
Tennant Cleaning Systems and Equipment (Shanghai) Co., Ltd.
People’s Republic of China
 
 
16
Tennant Cleaning Systems India Private Limited
Republic of India
 
 
17
Tennant Company Far East Headquarters PTE LTD
Republic of Singapore
 
 
18
Tennant Company Japan, Ltd.
Japan
 
 
19
Tennant Europe B.V.
Netherlands
 
 
20
Tennant Europe N.V.
Belgium
 
 
21
Tennant S.A.
French Republic
 
 
22
Tennant GmbH & Co. KG
Federal Republic of Germany
 
√
23
Tennant Holding B.V.
Netherlands
X
√
24
Tennant Holdings LLC
Minnesota
 
 
25
Tennant International Holding B.V.
Netherlands
 
 
26
Tennant N.V.
Netherlands
 
 
27
Tennant Netherland Holding B.V.
Netherlands
 
 
28
Tennant New Zealand Ltd.
New Zealand
 
 
29
Tennant Portugal E. de L., S.U., L. da
Portuguese Republic
 
 
30
Tennant SA Holdings LLC
Minnesota
 
 
31
Tennant Sales & Service Canada ULC
British Columbia, Canada
X
√
32
Tennant Sales and Service Company
Minnesota
 
 
33
Tennant Sales and Service Spain, S.A.
Kingdom of Spain





--------------------------------------------------------------------------------




 
 
34
Tennant Scotland Limited
United Kingdom
 
 
35
Tennant Sverige AB
Kingdom of Sweden
 
 
36
Tennant UK Cleaning Solutions Limited
United Kingdom
 
 
37
Tennant UK Limited
United Kingdom
 
 
38
Tennant Uruguay S.A.
Eastern Republic of Uruguay
 
 
39
Tennant Ventas & Servicios de Mexico, S.A. de C.V.
United Mexican States
 
 
40
Tennant Verwaltungs-gesellschaft GmbH
Federal Republic of Germany
 
 
41
TNC CV
Netherlands
 
 
42
Walter-Broadley Machines Limited
United Kingdom
 
 
43
Walter-Broadley Limited
United Kingdom
 
 
44
Water Star, Inc.
Ohio



The entities listed above are 100% owned by Tennant Company or one of its
subsidiaries.
X    Entity is a Guarantor
√    Entity is a Material Subsidiary for purposes of the Agreement




--------------------------------------------------------------------------------




Schedule 6.01

Indebtedness


Type of Indebtedness
 
Debt Holder
 
Amount of Local Currency
 
Conv. Rate as of 5-30-15
 
Amount in USD
 
Purpose
 
Maturity/Expiry
Intercompany Indebtedness
 
 
 
 
 
 
 
 
 
 
 
 
1
 
Tennant Company
 
¥13,627,530
 
6.489
 
$2,100,000
 
10-year term loan to Tennant Shanghai for general working capital purposes and
acquisitions.
 
23-Oct-16
2
 
Tennant Company
 
£13,500,150
 
1.52810
 
$20,629,579
 
10-year term loan for acquisition of ASL (TUKCSL) denominated in GBP
 
28-Feb-18
3
 
Tennant Scotland Limited
 
£920,199
 
1.52810
 
$1,406,156
 
Demand loan
 
30-Nov-15
4
 
Tennant Company
 
 
 
 
 
$2,000,000
 
9-year LT note to Sociedade Alfa Limitada
 
23-Apr-24
Debt on Capital Assets and Capital Leases
 
 
 
 
 
 
 
 
 
 
 
 
1
 
GE Financial Services
 
 
 
 
 
$6,746
 
US customer leasing partner
 
N/A
2
 
Hexabail
 
€46,760
 
1.09870
 
$51,375
 
European customer leasing partner
 
N/A
 
 
 
 
 
 
 
 
 
 
 
 
 
Type of Indebtedness
 
Debt Holder
 
Amount Available in Local Currency
 
 
 
Amount Drawn in USD
 
 
 
 
Stand by Letters of Credit/Bank Guaranties
 
 
 
 
 
 
 
 
 
 
 
 
1
 
US Bank
 
 
 
 
 
$9,000
 
LC - Louisville Gas and Electric
 
15-Nov-15
2
 
US Bank
 
 
 
 
 
$2,450,000
 
LC -Sentry Insurance
 
25-Apr-16
3
 
US Bank
 
 
 
 
 
$40,033
 
LC -Sale of Equipment -bid process
 
15-Jul-16
4
 
US Bank
 
 
 
 
 
$62,745
 
LC -Sale of Equipment bid process
 
15-Jul-16
5
 
US Bank
 
 
 
 
 
$100,082
 
LC -Sale of Equipment bid process
 
15-Jul-16
6
 
US Bank
 
 
 
 
 
$156,861
 
LC -Sale of Equipment bid process
 
15-Jul-16
7
 
Bankinter
 
€18,856
 
1.09870
 
$20,717
 
Misc. expired LC's for which paper is in process of being collected for
cancelation
 
On Going
8
 
Royal Bank of Scotland
 
€150,000
 
1.09870
 
$164,805
 
Bank Guaranty on behalf of Tennant UK Cleaning Solutions Ltd.
 
On Going





--------------------------------------------------------------------------------




9
 
Royal Bank of Scotland
 
€150,000
 
1.09870
 
$164,805
 
Bank Guaranty on behalf of Tennant Europe B.V.
 
On Going
10
 
Royal Bank of Scotland
 
€200,000
 
1.09870
 
$219,740
 
Bank Guaranty on behalf of Tennant Sales and Service Spain S.A.
 
On Going







--------------------------------------------------------------------------------




Schedule 6.02

Existing Liens


Finanical Entity Holding Lien
 
Description of Lien
 
 
 
Amt in Foreign Currency
 
Rate at 5-29-2015
 
USD
 
 
 
 
 
 
 
 
 
 
 
Royal Bank of Scotland
 
Restricted Cash - guarantee office rent Antwerp Belgium
 
EUR
 
72,530.00


 
1.0987
 
$
79,689


 
 
 
 
 
 
 
 
 
 
 
ANZ
 
Restricted Cash - empress balance securing credit card balances
 
AUD
 
267,142.00


 
0.7658
 
$
204,577


 
 
 
 
 
 
 
 
 
 
 
TSSC Pledges note receivable from TCULC as security to CADH
 
Related to Intercompany Restructuring Project
 
CAD
 
13,000,000


 
0.8023
 
$
10,429,900


 
 
 
 
 
 
 
 
 
 
 
Notes:
 
 
 
 
 
 
 
 
 
 
TSSC=
 
Tennant Sales and Service Company
 
 
 
 
 
 
 
 
TCULC=
 
Tennant Sales & Service Canada ULC
 
 
 
 
 
 
 
 
CADH=
 
Tennant CAD Holdings LLC
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------




Schedule 6.04(b)(ii)

Existing Investments


1.
Ordinary course capital contributions made pursuant to the requirements of
applicable laws to the following Tennant Company subsidiaries: Water Star, Inc.,
Tennant Scotland Limited, Applied Sweepers Limited, Tennant Sales and Service
Company, Tennant Holding BV, Tennant Cleaning Systems and Equipment (Shanghai)
Co. Ltd., Tennant Asia Pacific Holdings PTE Ltd., Tennant Holdings LLC, Tennant
Sales and Service Canada ULC, Tennant Company Far East Headquarters PTE Ltd. and
TNC CV.



2.
Tennant Holdings LLC and its wholly owned subsidiary Tennant SA Holdings LLC
contributed US $ 13,263,476.41 (R$23,087,733.38) to Tennant do Brasil
Equipamentos Ltda. in order to fund the acquisition of Sociedade Alfa Ltda. on
March 31, 2008. On May 31, 2008, Tennant do Brasil Equipamentos Ltda. merged
with and into Sociedade Alfa Ltda., with Sociedade Alfa Ltda. being the
surviving person.



3.
On April 17, 1991 Tennant Company incorporated Tennant Holding B.V (a first tier
subsidiary and Affected Foreign Subsidiary). Since incorporation, Tennant
Company has made numerous capital contributions in the form of additional
paid-in capital totaling $96,356,104.99 (€ 75,173,734.24) through May 31, 2015.



4.
On December 12, 2005, Tennant Company contributed $2,100,000 to Tennant Cleaning
Systems and Equipment (Shanghai) Co. Ltd. (a first tier subsidiary) as
additional paid-in-capital. During December 2013, Tennant Company contributed an
additional $3,000,000 as additional paid-in-capital to continue to support the
business.



5.
On December 31, 2010, Tennant Sales and Service Company contributed the assets
of its Canadian branch with a fair market value of US$ 13,923,000
(CAD$13,889,665) to Tennant Sales & Service Canada ULC in exchange for
13,889,665 shares at CAD$ 1 per share.



6.
On June 11, 2011, Tennant Company entered into a Loan Agreement with Water Star,
Inc., a first tier, non-material subsidiary. The principal amount of the loan is
$1,000,000 with a maturity date of June 30, 2021. The loan proceeds were
utilized for start-up working capital needs in the ordinary course.



7.
Tennant Company currently has a trade receivable of € 21,284,439 owed by Tennant
N.V. (a third tier subsidiary of Tennant Company) for the sale of inventory from
Tennant Company to Tennant N.V. in the ordinary course.



8.
Tennant Company currently has a US$ 2,100,000 loan receivable from Tennant
Cleaning Systems and Equipment (Shanghai) Co. Ltd. (a first tier subsidiary).
The loan is pursuant to a Loan Agreement dated October 23, 2006. The loan
proceeds were utilized for start-up working capital needs in the ordinary
course.



9.
Tennant Company currently has a £13,500,150 loan receivable from Tennant
Scotland Limited. The loan is pursuant to a Loan Agreement dated February 28,
2008. The original loan proceeds of £18,500,250 along with a capital
contribution of £18,500,250 by Tennant Company to Tennant Scotland Limited,
totaling £37,000,000 were utilized to purchase the outstanding shares of Applied





--------------------------------------------------------------------------------




Sweepers Holdings Limited, a privately-held company based in Falkirk, Scotland,
on February 29, 2008.


10.
Tennant Company currently has a £920,199 loan payable to Tennant Scotland
Limited.



11.
On September 30, 2013, Tennant Sales and Service Company loaned CAD$ 13,000,000
to Tennant Sales & Service Canada ULC and subsequently pledged this loan note as
security to Tennant CAD Holdings LLC (“TCADH”). Additional capital contributions
were made in December 2013 and 2014 totaling $957,121.



12.
On April 22, 2015, Tennant Company entered into a Loan Agreement with Sociedade
Alfa Ltda., a wholly owned Brazilian subsidiary. The principal amount of the
loan is $2,000,000 with a maturity date of 30 April 2024. The loan proceeds were
utilized for working capital needs in the ordinary course.





--------------------------------------------------------------------------------




Schedule 6.07

Agreements


None.




--------------------------------------------------------------------------------




Schedule 6.08

Existing Restrictions


None.






--------------------------------------------------------------------------------






EXHIBIT A
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex I attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1.
Assignor:
 
 
 
 
 
 
 
 
2.
Assignee:
 
 
 
 
 
[and is an Affiliate/Approved Fund of [identify Lender]]
 
 
 
3.
Borrowers:
Tennant Company and certain Foreign Subsidiary Borrowers
 
 
 
 
4.
Administrative Agent:
JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement
 
 
 
5.
Credit Agreement:
The Amended and Restated Credit Agreement dated as of June [__], 2015 among
Tennant Company, the Foreign Subsidiary Borrowers from time to time parties
thereto, the Lenders parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other agents parties thereto


6.
Assigned Interest:
 
 
 
 







--------------------------------------------------------------------------------




Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/
Loans Assigned
Percentage Assigned of Commitment/Loans2
$
$
%
 
$
$
%
 
$
$
%
 
 
 
 

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR
 
 
 
[NAME OF ASSIGNOR]
 
 
 
By:
 
 
 
Title:
 
 
 
ASSIGNEE
 
 
 
[NAME OF ASSIGNEE]
 
 
 
By:
 
 
 
Title:
 
 
 
 



____________________
2 Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.




--------------------------------------------------------------------------------




Consented to and Accepted:
 
 
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
 
 
By:
 
 
 
 
Title:
 
 
 
 
[Consented to:]3
 
 
 
TENNANT COMPANY
 
 
 
By:
 
 
 
 
Title:
 
 
 
 
 
 





____________________
3 To be added only if the consent of the Company is required by the terms of the
Credit Agreement.




--------------------------------------------------------------------------------




ANNEX I
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
any Electronic System shall be effective as delivery of a manually executed
counterpart of this




--------------------------------------------------------------------------------




Assignment and Assumption. This Assignment and Assumption shall be governed by,
and construed in accordance with, the law of the State of New York.



2

--------------------------------------------------------------------------------




EXHIBIT B-1

OPINION OF IN-HOUSE COUNSEL FOR THE LOAN PARTIES
June 30, 2015


To the Administrative Agent, the Collateral Agent
and the Lenders described below:


Ladies and Gentlemen:
Reference is made to the Amended and Restated Credit Agreement of even date
herewith, (the “Credit Agreement”) among Tennant Company, a Minnesota
corporation (the “Company”), the Foreign Subsidiary Borrowers (as defined in the
Credit Agreement) from time to time a party thereto (the “Foreign Subsidiary
Borrowers”; together with the Company, collectively, the “Borrowers”), the
lenders from time to time party thereto (the “Lenders”) and JPMorgan Chase Bank,
National Association (“JPMorgan”), as Administrative Agent (in such capacity,
the “Administrative Agent”) and Collateral Agent (in such capacity, the
“Collateral Agent”). Reference is also made to the Amended and Restated Guaranty
of even date herewith (the “Guaranty”) made by Tennant Sales and Service
Company, a Minnesota corporation (“TSSC”) and Tennant Holdings LLC, a Minnesota
limited liability company (“THLLC”) (collectively, TSSC and THLLC may be
referred to herein as the “Guarantors”) in favor of the Administrative Agent,
for the benefit of the Lenders.


I am the General Counsel of the Company and am familiar with the affairs of the
Company, TSSC and THLLC relating to matters referred to in this opinion. This
opinion is being delivered in connection with (i) the Credit Agreement and (ii)
the Guaranty (collectively, the Credit Agreement and the Guaranty may be
referred to herein as “Transaction Documents”). All capitalized terms used
herein have the meanings assigned to them herein.


In rendering the opinions expressed below, I have examined the Transaction
Documents, agreements executed in connection therewith or pursuant thereto and
originals or conformed copies of such corporate records, agreements and
instruments of the Company and the Guarantors, certificates of public officials
and officers of the Company and the Guarantors, and such other documents and
records, and such matters of law, as I have deemed appropriate as a basis for
the opinions hereinafter expressed. In rendering the opinions set forth below, I
have assumed the authenticity of all documents submitted to me as originals, the
genuineness of all signatures and the conformity to authentic originals of all
documents submitted to us as copies. I have also assumed, with respect to all
parties to agreements or instruments relevant hereto other than the Company and
the Guarantors, that such parties had the requisite power and authority
(corporate or otherwise) to execute, deliver and perform such agreements or
instruments, that such agreements or instruments have been duly authorized by
all requisite action (corporate or otherwise) by such parties, that such
agreements or instruments have been duly executed and delivered by such parties
and that such agreements or instruments are the valid, binding and




--------------------------------------------------------------------------------




enforceable obligations of such parties. When relevant facts were not
independently established, I have relied upon statements of governmental
officials and upon representations made in or pursuant to the Transaction
Documents and certificates and statements of appropriate representatives of the
Company and the Guarantors, and with respect to good standing and related
matters, I have relied solely upon certificates of the Secretary of State of
Minnesota.


1.    Each of the Company and the Guarantors is a corporation or limited
liability company duly and properly incorporated or organized, as the case may
be, validly existing and (to the extent such concept applies to such entity) in
good standing under the laws of its jurisdiction of incorporation or
organization and has all requisite corporate or limited liability company power
to conduct its business in each jurisdiction in which its business is conducted.
2.    The execution and delivery by the Company and the Guarantors of the
Transaction Documents and the performance by the Company and the Guarantors of
their respective obligations thereunder have been duly authorized by proper
corporate proceedings on the part of the Company and the Guarantors and will
not:
(a)    require any consent of the Company’s and the Guarantors’ shareholders or
members (other than any such consent as has already been given and remains in
full force and effect);
(b)    violate (i) the Company’s or any Guarantor’s articles or certificate of
incorporation, partnership agreement, certificate of partnership, articles or
certificate of organization, by-laws, or operating or other management
agreement, as the case may be, or (ii) the provisions of any indenture, material
instrument or material agreement to which the Company or any Guarantor is a
party or is subject, or by which it, or its property, is bound, or conflict with
or constitute a default thereunder; or
(c)    result in, or require, the creation or imposition of any Lien (as defined
in the Credit Agreement, a “Lien”) in, of or on the property of the Company or a
Guarantor pursuant to the terms of any indenture, instrument or agreement
binding upon the Company or any Guarantor other than the Transaction Documents.
3.    The Transaction Documents to which the Company is a party have been duly
executed and delivered by the Company. The Transaction Documents to which the
Guarantors are parties have been duly executed and delivered by such Guarantors.
4.    There is no litigation, arbitration, governmental investigation,
proceeding or inquiry pending or, to the best of my knowledge, threatened
against the Company or any Guarantor (i) which, if adversely determined, could
reasonably be expected to have a Material Adverse Effect (as defined in the
Credit Agreement) or (ii) which challenge the validity of, or seek to enjoin the
consummation of the transactions effected by, the Transaction Documents.
5.    Neither of the Company nor any Guarantor is, nor is required to be,
registered as an “investment company” under the Investment Company Act of 1940.

2

--------------------------------------------------------------------------------




SCOPE OF OPINION
My opinions set forth above are further subject to the following additional
qualifications:
(a)    My opinions expressed above are limited to the law of the State of
Minnesota and the federal laws of the United States of America.
(b)    I express no opinion as to compliance or the effect of noncompliance by
the Administrative Agent, the Collateral Agent or the Lenders with any state or
federal laws or regulations applicable to the Administrative Agent, the
Collateral Agent or the Lenders in connection with the transactions described in
the Transaction Documents.
The opinions expressed herein are based on an analysis of existing laws and
court decisions and cover certain matters not directly addressed by such
authorities. This opinion is solely for the benefit of the addressees hereof in
connection with the transaction described in the first paragraph of this letter,
may not be used or relied upon by the addressees hereof for any other purpose,
and may not be used or relied upon by another person, other than the
Administrative Agent’s, the Collateral Agent’s or the Lenders’ participants and
assigns permitted under the Credit Agreement, for any purpose without my prior
written approval. No use of or reliance on this opinion by any person including,
without limitation, the addressees hereof, shall imply or establish an
attorney-client relationship between such person and me with respect to the
Transaction Documents or the transactions contemplated therein, and such person,
by using or relying on my opinion, disclaims any such attorney-client
relationship with respect to the Transaction Documents or the transactions
contemplated therein for any purpose without my prior written approval. I
disclaim any obligation to update this opinion letter for events occurring or
coming to our attention, or any changes in the law taking effect, after the date
hereof.


Very truly yours,








Heidi M. Wilson
Senior Vice President, General Counsel and Secretary
Tennant Company













3

--------------------------------------------------------------------------------




EXHIBIT B-2


OPINION OF U.S. OUTSIDE COUNSEL FOR THE LOAN PARTIES


June 30, 2015




To the Administrative Agent, the Collateral Agent
and the Lenders described below:


Ladies and Gentlemen:
Reference is made to the Amended and Restated Credit Agreement of even date
herewith, (the “Credit Agreement”) among Tennant Company, a Minnesota
corporation (the “Company”), the Foreign Subsidiary Borrowers (as defined in the
Credit Agreement) from time to time party thereto, the lenders from time to time
party thereto (the “Lenders”) and JPMorgan Chase Bank, N.A. (“JPMorgan”), as
Administrative Agent (in such capacity, the “Administrative Agent”) and
Collateral Agent (in such capacity, the “Collateral Agent”). Reference is also
made to the Amended and Restated Guaranty of even date herewith (the “Guaranty”)
made by Tennant Sales and Service Company, a Minnesota corporation (“TSSC”) and
Tennant Holdings LLC, a Minnesota limited liability company (“THLLC”)
(collectively, TSSC and THLLC may be referred to herein as the “Guarantors”) in
favor of the Administrative Agent, for the benefit of the Lenders.


We have acted as special counsel to the Company and the Guarantors. This opinion
is being delivered in connection with (i) the Credit Agreement and (ii) the
Guaranty (collectively, the Credit Agreement and the Guaranty may be referred to
herein as “Transaction Documents”). This opinion is being delivered to you at
the request of the Company and the Guarantors. All capitalized terms used herein
have the meanings assigned to them herein.
In connection with this opinion, we have examined the Transaction Documents and
such other documents, and have reviewed such questions of law, as we have
considered necessary and appropriate for the purposes of this opinion. In
addition, as to questions of fact material to the opinions hereinafter
expressed, we have, when relevant facts were not independently established by
us, relied upon certificates and opinions of officers of the Company and the
Guarantors, their attorneys, and of public officials, and we have assumed that
all such facts are true and correct as of the date of this opinion. We have not
independently examined the records of any court or public office in any
jurisdiction, and our opinion is subject to matters which examination of such
records would reveal.
Our opinions expressed below as to certain factual matters are qualified as
being limited “to our actual knowledge” or by other words to the same or similar
effect. Such words, as used herein, mean that prior to or during the course of
this firm’s representation of the Company in connection with the specific
transactions contemplated by the Transaction Documents, no contrary information
came to the attention of L. Joseph Genereux or Steven Khadavi, the attorneys in
our firm who have represented the Company and the Guarantors in connection with




--------------------------------------------------------------------------------




the transactions contemplated by the Transaction Documents and the preparation
of this opinion. In rendering such opinions, we have not conducted any
independent investigation of the Company or the Guarantors or consulted with
other attorneys in our firm with respect to the matters covered thereby. No
inference as to our knowledge with respect to the factual matters upon which we
have so qualified our opinions should be drawn from the fact of our
representation of the Company or the Guarantors.
In rendering the opinions expressed below, we have assumed, with the
Administrative Agent’s, the Collateral Agent’s and the Lenders’ permission and
without verification:
(a)
the authenticity of all documents submitted to us as originals;



(b)
the genuineness of all signatures;



(c)
the conformity to originals of all documents submitted to us as copies and the
authenticity of the originals of such copies;



(d)
the legal capacity of natural persons;



(e)
that all conditions precedent to the effectiveness of the Transaction Documents
have been satisfied or waived;



(f)
the accuracy as to factual matters of the representations and warranties of the
Company and the Guarantors contained in the Transaction Documents;



(g)
that the Company and the Guarantors are engaged in the business of manufacturing
and distributing equipment and cleaning products;



(h)
with respect to the Administrative Agent, the Collateral Agent and the Lenders,
that such parties (i) have the requisite power and authority (corporate or
otherwise) to execute, deliver and perform all agreements or instruments
relevant hereto, (ii) have taken all necessary action (whether corporate or
otherwise) to authorize the execution, delivery and performance of its
obligations under such agreements or instruments and (iii) have duly executed
and delivered such agreements or instruments, and that such agreements or
instruments constitute the valid, binding and enforceable obligations of such
parties;



(i)
that:

1.The Company is a corporation duly and properly incorporated, validly existing
and in good standing under the laws of its jurisdiction of incorporation.


2.The execution and delivery by the Company of the Transaction Documents to
which it is a party, and the performance by the Company of its

2

--------------------------------------------------------------------------------




obligations thereunder have been duly authorized by proper corporate proceedings
on the part of the Company and will not:


(A)require any consent of the Company’s shareholders or members (other than any
such consent as has already been given and remains in full force and effect); or


(B)violate (i) the Company’s articles of incorporation or by-laws, or (ii) the
provisions of any indenture, instrument or agreement to which the Company is a
party or is subject, or by which it, or its property, is bound, or conflict with
or constitute a default thereunder.


3.The Transaction Documents to which the Company is a party have been duly
executed and delivered by the Company; and


(j)
that:

1.    Each Guarantor is a corporation or limited liability company duly and
properly incorporated or organized, as the case may be, validly existing and (to
the extent such concept applies to such entity) in good standing under the laws
of its jurisdiction of incorporation or organization and has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted.


2.    The execution and delivery by the Guarantors of the Transaction Documents
to which such Guarantors are parties and the performance by the Guarantors of
their obligations thereunder have been duly authorized by proper corporate or
limited liability company proceedings, as the case may be, on the part of the
Guarantors and will not:


(A)require any consent of any of the Guarantors’ shareholders or members (other
than any such consent as has already been given and remains in full force and
effect); or


(B)violate (i) any Guarantor’s articles or certificate of incorporation,
articles or certificate of organization, by-laws, or operating or other
management agreement, as the case may be, or (ii) the provisions of any
indenture, instrument or agreement to which any Guarantor is a party or is
subject, or by which it, or its property, is bound, or conflict with or
constitute a default thereunder.


3.    The Transaction Documents to which the Guarantors are parties have been
duly executed and delivered by each Guarantor.


Based upon the foregoing and upon such investigation as we have deemed
necessary, and subject to the qualifications set forth below, we are of the
opinion that:

3

--------------------------------------------------------------------------------




1.     The Transaction Documents to which the Company or any Guarantor is a
party constitute the legal, valid and binding obligations of the Company or such
Guarantor, as the case may be, enforceable against the Company or such
Guarantor, as the case may be, in accordance with their respective terms.
2.     The execution and delivery of the Transaction Documents by the Company
and the Guarantors and the borrowing and repayment of debt and the guaranteeing
of debt pursuant to the Transaction Documents to which the Company or any
Guarantor is a party, will not violate or cause a breach of any statute of the
United States, the State of Minnesota or the State of New York, or any rule or
regulation of any governmental authority or regulatory body of the United
States, the State of Minnesota or the State of New York, or any judgment, order
or decree known to us and applicable to the Company or the Guarantors of any
court, governmental authority or arbitrator.
3.    No order, consent, approval, license, authorization, or validation of, or
filing, recording or registration with, or exemption by, or other action in
respect of any State of Minnesota, State of New York or federal governmental
public body or authority, or any subdivision thereof, which has not been
obtained by the Company or any Guarantor, is required to be obtained by the
Company or any Guarantor to make valid the execution and delivery of the
Transaction Documents, the borrowings under the Credit Agreement, the payment
and performance by the Company of the Obligations (as defined in the Credit
Agreement), or the legality, validity, binding effect or enforceability of any
of the Transaction Documents to which the Company or the Guarantors are party.
4.    Assuming that in selecting New York law, the parties are acting in good
faith and without an intent to evade the law of Minnesota, in any action or
proceeding arising out of or relating to any Transaction Document, which states
that it is to be governed by the law of New York, in any court of the State of
New York or in any federal court sitting in the State of New York, such court
would recognize and give effect to the provisions of such agreement relating to
the parties’ choice of New York law as governing the enforceability of such
agreement; provided that such courts might not give effect to such choice of law
provisions if giving effect to such provisions were determined to be contrary to
a fundamental policy of the State of New York at such time.
SCOPE OF OPINION
Our opinions set forth above are further subject to the following additional
qualifications:
(a)
Our opinions expressed above are limited to the law of the State of Minnesota,
the law of the State of New York and the federal law of the United States of
America. We assume no responsibility as to the applicability to this
transaction, or the effect thereon, of the laws of any other jurisdiction.

(b)
Our opinions are subject to the effect of bankruptcy, insolvency,
reorganization, arrangement, moratorium, fraudulent transfer or voidable
transaction law, statutes of limitation, or other similar laws and judicial
decisions affecting or relating to the rights of creditors generally, and are
further subject to the effect of general


4

--------------------------------------------------------------------------------




principles of equity, including, without limitation, concepts of materiality,
reasonableness, good faith and fair dealing, estoppel, election of remedies and
other similar doctrines affecting the enforcement of agreements generally
(regardless of whether enforcement is considered in a proceeding at law or in
equity). In addition, the availability of specific performance, injunctive
relief, the appointment of a receiver, marshalling of assets, stay or other
equitable remedies is subject to the discretion of the tribunal before which any
proceeding therefor may be brought, unless such discretion is limited by an
applicable statute.
(c)
Our opinions are further subject to other laws and judicial decisions affecting
the rights of creditors and secured creditors generally, including, without
limitation, that the enforceability of the remedies, covenants or other
provisions of the Transaction Documents and the availability of equitable
remedies may be limited to the extent they contain:

(i)
except as set forth in paragraph 4 above, choice of law or forum selection
provisions or any provision which purports to confer jurisdiction upon any court
or other tribunal;

(ii)
waivers by the Company or any Guarantor of any statutory or constitutional
rights, defenses or remedies, or the right to recover certain types of damages,
or the right to impose counterclaims, or of statutes of limitation or the
tolling thereof;

(iii)
grants to the Administrative Agent, the Collateral Agent or the Lenders of
powers of attorney;

(iv)
cumulative remedies to the extent such cumulative remedies purport to
compensate, or would have the effect of compensating, the party entitled to the
benefits thereof in an amount in excess of the actual loss suffered by such
party;

(v)
provisions requiring the Company or any Guarantor to pay any default interest
rate, early termination fee or other form of liquidated damages, if the payment
of such interest rate, fee or damages may be construed as unreasonable in
relation to actual damages or disproportionate to actual damages suffered by the
Lenders as a result of such prepayment, default or termination;

(vi)
provisions requiring the Company or any Guarantor to pay a prepayment premium
upon payment in full of the indebtedness after an acceleration thereof for
default or in connection with the payment of any amount due in redemption;

(vii)
provisions that purport to render prohibited transfers null and void;


5

--------------------------------------------------------------------------------




(viii)
provisions to the effect that the terms of any document may not be waived or
modified orally or by course of conduct;

(ix)
provisions purporting to establish evidentiary standards;

(x)
provisions which excuse any person or entity from liability for, or require any
person or entity to indemnify any other person or entity against the indemnified
person’s or entity’s negligence or willful misconduct or any other
indemnification agreement that may be contrary to federal or state securities
laws or public policy; or

(xi)
provisions which purport to guarantee swap obligations of any other Person to
the extent that the relevant guarantor is not an “eligible contract participant”
under the Commodities Exchange Act or any rules promulgated thereunder or any
successor statute or rules.

(d)
Notwithstanding any language of the Transaction Documents to the contrary, the
Lenders, the Administrative Agent and the Collateral Agent may be limited to
recovery of only reasonable expenses, including, without limitation, reasonable
attorneys’ fees and legal expenses, with respect to the retaking, holding,
preparing for sale, selling, pledging, hypothecating or otherwise transferring
of collateral.

(e)
To the extent that any opinion relates to the enforceability of the choice of
law provisions in the Transaction Documents, our opinion is rendered in reliance
upon Section 5-1401 of the General Obligations Law of New York and is subject to
the qualifications that such enforceability may be limited by public policy
considerations of any jurisdiction other than the courts of the State of New
York in which enforcement of such provisions, or of a judgment upon an agreement
containing such provisions, is sought.

(f)
We express no opinion concerning the Company’s or any Guarantor’s rights in or
title to, or the creation, perfection or priority of any security interest,
pledge, lien, or other similar interest in, any personal property, or the
creation, perfection or priority of any lien, mortgage or other similar interest
in any real property.

(g)
We express no opinion as to compliance or the effect of noncompliance by the
Administrative Agent, the Collateral Agent or any Lender with any state or
federal laws or regulations applicable to the Administrative Agent, the
Collateral Agent or any Lender in connection with the transactions described in
the Transaction Documents.

(h)
Our opinions in paragraph 1 above, as to the Guaranty are subject to the
defenses available to a guarantor under applicable law.

(i)
Section 290.371, subd. 4, of the Minnesota Statutes provides that any
corporation required to file a Notice of Business Activities Report does not
have a cause of


6

--------------------------------------------------------------------------------




action upon which it may bring suit under Minnesota law unless the corporation
has filed a Notice of Business Activities Report and that the use of the courts
of the State of Minnesota for all contracts executed and all causes of actions
that arose before the end of any period for which a corporation failed to file a
required report is precluded. Paragraph (c) of that statute, set forth below,
provides that once the corporation has paid, or has adequately provided for, all
taxes, interest and civil penalties due the State of Minnesota for all prior
periods, said cause of action must be restored. The court in which the issues
arise must excuse the corporation for its failure to file a Notice of Business
Activities Report when due, and restore the corporation’s cause of action under
the laws of this state, if the corporation has paid all taxes, interest, and
civil penalties due the state for all periods, or provided for payment of them
by adequate security or bond approved by the commissioner. In addition, in
certain circumstances specified in Minnesota Statutes, Section 290.371,
subdivision 2, a corporation may be exempt from filing a Notice of Business
Activities Report. Insofar as the foregoing opinion may relate to the
enforceability of any agreement under Minnesota law or in a Minnesota court, we
have assumed that any party seeking to enforce the agreement has either (i) at
all times been, and will continue at all times to be, exempt from the
requirement of filing a Notice of Business Activities Report or, if not exempt,
has duly filed, and will continue to duly file, all Notice of Business
Activities Reports, or (ii) complied with or will comply with the requirements
of Minnesota Statutes, Section 290.371, subd. 4, par. (c).
(j)
In rendering our opinions in paragraphs 2 and 3 above, we are only opining as to
orders, consents, approvals, licenses, authorizations, validations, filings,
recordings, registrations or exemptions necessary for each of the Company and
Guarantors to execute, deliver and perform its respective obligations under the
Transaction Documents, and we express no opinion with respect to any order,
consent, approval, license, authorization, validation, filing, recording,
registration, exemption or other action from or with any governmental authority
or agency required generally in connection with the day-to-day business or
operations of the Company or the Guarantors.

(k)
Except as set forth in paragraphs 2 and 3 above, with respect to Minnesota, New
York and federal law, we express no opinion as to compliance or the effect of
noncompliance by the Company or any Guarantor with any state or federal laws or
regulations applicable to the Company or any Guarantor in connection with the
transactions described in the Transaction Documents.

(l)
Our opinions in paragraphs 2 and 3 above are limited to (x) our actual
knowledge, if any, of the specifically regulated business activities and
properties of the Company and the Guarantors based solely upon an officer’s
certificate in respect of such matters and without any independent investigation
or verification on our part and (y) laws and regulations normally applicable to
transactions of the type contemplated in the Transaction Documents and do not
extend to orders, consents,


7

--------------------------------------------------------------------------------




approvals, licenses, authorizations, validations, filings, recordings,
registrations, exemptions, permits and approvals necessary for the conduct of
the Company’s and the Guarantors’ business. In addition and without limiting the
previous sentence, we express no opinion herein with respect to the effect of
any state or federal securities or commodities laws, land use, safety, hazardous
material, environmental or similar law, or any local or regional law. In
rendering such opinions, we have not conducted any independent investigation of
the Company or the Guarantors or consulted with other attorneys in our firm with
respect to the matters covered thereby. No inference as to our knowledge with
respect to the factual matters upon which we have so qualified our opinions
should be drawn from the fact of our representation of the Company or the
Guarantors.
(m)
We express no opinion with respect to any document which is referenced in or
incorporated by reference in any of the Transaction Documents, but is not itself
a Transaction Document.

The opinions expressed herein are based on an analysis of existing laws and
court decisions and cover certain matters not directly addressed by such
authorities. This opinion is solely for the benefit of the addressees hereof in
connection with the transaction described in this letter, may not be relied upon
for any other purpose, and may not be relied upon or used by, nor may copies
hereof be delivered to, any other person or entity, other than the
Administrative Agent’s, the Collateral Agent’s and the Lenders’ participants and
assigns permitted under the Credit Agreement, for any purpose without our prior
written consent; provided, however, that a copy of this opinion may be (i)
circulated or delivered to any person to the extent required by applicable laws
or regulations or by legal process and (ii) delivered to the Administrative
Agent’s, the Collateral Agent’s or any Lender’s auditors, advisors, counsels,
any Governmental Authority (as defined in the Credit Agreement) or any other
person, if requested or required, in the exercise of audit or regulatory
oversight of the Administrative Agent, the Collateral Agent or such Lender; and
provided further that such permitted use or reliance, including by the
addressees hereof, shall not imply or establish an attorney-client relationship
between such party using or relying upon this opinion and this firm with respect
to any Transaction Document or the transactions contemplated therein, and such
party, by using or relying on our opinion, disclaims any such attorney-client
relationship with respect to any Transaction Document or the transactions
contemplated therein. We disclaim any obligation to update this opinion letter
for events occurring or coming to our attention, or any changes in the law
taking effect, after the date hereof.
Very truly yours,


Dorsey & Whitney LLP








LJG/SK

8

--------------------------------------------------------------------------------




EXHIBIT C

FORM OF INCREASING LENDER SUPPLEMENT





INCREASING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), by
and among each of the signatories hereto, to the Amended and Restated Credit
Agreement, dated as of June [__], 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Tennant
Company (the “Company”), the Foreign Subsidiary Borrowers from time to time
party thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).


W I T N E S S E T H


WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Company has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Commitment under the Credit Agreement by
requesting one or more Lenders to increase the amount of its Commitment;
WHEREAS, the Company has given notice to the Administrative Agent of its
intention to request an increase in the Aggregate Commitment pursuant to such
Section 2.20; and
WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to increase the amount of its Commitment under the
Credit Agreement by executing and delivering to the Company and the
Administrative Agent this Supplement;
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1. The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall have its
Commitment increased by $[__________], thereby making the aggregate amount of
its total Commitments equal to $[__________].
2. The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.
3. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.
4. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.
5. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
[INSERT NAME OF INCREASING LENDER]





By:____________________________________
Name:
Title:
 



Accepted and agreed to as of the date first written above:


TENNANT COMPANY




By:______________________________________
Name:
Title:
 

 

Acknowledged as of the date first written above:


JPMORGAN CHASE BANK, N.A.
as Administrative Agent




By:______________________________________
Name:
Title:



2

--------------------------------------------------------------------------------




EXHIBIT D

FORM OF AUGMENTING LENDER SUPPLEMENT


AUGMENTING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), by
and among each of the signatories hereto, to the Amended and Restated Credit
Agreement, dated as of June [__], 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Tennant
Company (the “Company”), the Foreign Subsidiary Borrowers from time to time
party thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).
W I T N E S S E T H
WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may extend Commitments under the Credit
Agreement subject to the approval of the Company and the Administrative Agent,
by executing and delivering to the Company and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and
WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a Commitment with respect to Revolving Loans
of $[__________].
2. The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto; (d)
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers and discretion under the Credit Agreement
or any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are incidental thereto; and (e) agrees that it will be bound by the
provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender.
3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:
[___________]




--------------------------------------------------------------------------------




4. The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.
5. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.
6. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.
7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
[remainder of this page intentionally left blank]

2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.


[INSERT NAME OF AUGMENTING LENDER]


 

By:                             
Name:
Title:
 



Accepted and agreed to as of the date first written above:


TENNANT COMPANY




By:_____________________________________
Name:
Title:
 

 

Acknowledged as of the date first written above:


JPMORGAN CHASE BANK, N.A.
as Administrative Agent




By:_____________________________________
Name:
Title:



3

--------------------------------------------------------------------------------




EXHIBIT E
LIST OF CLOSING DOCUMENTS1 


TENNANT COMPANY
CERTAIN FOREIGN SUBSIDIARY BORROWERS


CREDIT FACILITIES


June 30, 2015


A.    LOAN DOCUMENTS


1.
Amended and Restated Credit Agreement (the “Credit Agreement”) by and among
Tennant Company, a Minnesota corporation (the “Company”), the Foreign Subsidiary
Borrowers from time to time parties thereto (collectively with the Company, the
“Borrowers”), the institutions from time to time parties thereto as Lenders (the
“Lenders”) and JPMorgan Chase Bank, N.A., in its capacity as Administrative
Agent for itself and the other Lenders (the “Administrative Agent”), evidencing
a revolving credit facility to the Borrowers from the Lenders in an initial
aggregate principal amount of $125,000,000.

SCHEDULES
Schedule 1.01(a)
--    Maturity Dates of Certain Private Placement Notes

Schedule 2.01
--    Commitments

Schedule 3.01
--    Subsidiaries

Schedule 6.01
--    Existing Indebtedness

Schedule 6.02
--    Existing Liens

Schedule 6.04(b)(ii)
--    Existing Investments

Schedule 6.07
--    Agreements

Schedule 6.08
--    Existing Restrictions

    
EXHIBITS
Exhibit A
--    Form of Assignment and Assumption

Exhibit B-1
--    Form of Opinion of Loan Parties’ In-House Counsel

Exhibit B-2
--    Form of Opinion of Loan Parties’ U.S. Outside Counsel

Exhibit C
--    Form of Increasing Lender Supplement

Exhibit D
--    Form of Augmenting Lender Supplement

Exhibit E
--    List of Closing Documents

Exhibit F-1
--    Form of Borrowing Subsidiary Agreement

Exhibit F-2
--    Form of Borrowing Subsidiary Termination

Exhibit G
--    Form of Subsidiary Guaranty

Exhibit H
--    Form of Pledge Agreement

Exhibit I
--    Form of Intercreditor Agreement

Exhibit J-1
--    Form of U.S. Tax Certificate (Foreign Lenders That Are Not Partnerships)

____________________
1 Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement. Items
appearing in bold and italics shall be prepared and/or provided by the Company
and/or Company's counsel.




--------------------------------------------------------------------------------




Exhibit J-2
--    Form of U.S. Tax Certificate (Foreign Participants That Are Not
Partnerships)

Exhibit J-3
--     Form of U.S. Tax Certificate (Foreign Participants That Are Partnerships)

Exhibit J-4
--     Form of U.S. Tax Certificate (Foreign Lenders That Are Partnerships)

Exhibit K-1
--    Form of Borrowing Request

Exhibit K-2
--    Form of Interest Election Request

Exhibit L
--     Form of Promissory Note



2.
Notes executed by the initial Borrower in favor of each of the Lenders, if any,
which has requested a note pursuant to Section 2.10(e) of the Credit Agreement.



3.
Amended and Restated Guaranty executed by the initial Subsidiary Guarantors
(collectively with the Borrowers, the “Loan Parties”) in favor of the
Administrative Agent.



B.    CORPORATE DOCUMENTS


4.
Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of such Loan Party, as attached thereto
and as certified as of a recent date by the Secretary of State (or analogous
governmental entity) of the jurisdiction of its organization, since the date of
the certification thereof by such governmental entity, (ii) the By-Laws or other
applicable organizational document, as attached thereto, of such Loan Party as
in effect on the date of such certification, (iii) resolutions of the Board of
Directors or other governing body of such Loan Party authorizing the execution,
delivery and performance of each Loan Document to which it is a party, and (iv)
the names and true signatures of the incumbent officers of each Loan Party
authorized to sign the Loan Documents to which it is a party, and (in the case
of each Borrower) authorized to request a Borrowing or an LC Disbursement under
the Credit Agreement.



5.
Good Standing Certificate (or analogous documentation if applicable) for each
Loan Party from the Secretary of State (or analogous governmental entity) of the
jurisdiction of its organization, to the extent generally available in such
jurisdiction.



C.    OPINIONS


6.     Opinion of [Heidi M. Wilson], General Counsel of the Loan Parties.


7.    Opinion of Dorsey & Whitney LLP, U.S. Counsel for the Loan Parties.


D.    CLOSING CERTIFICATES AND MISCELLANEOUS


8.
A Certificate signed by the President, a Vice President or a Financial Officer
of the Company certifying the following: (i) all of the representations and
warranties of the Company set forth in the Credit Agreement are true and correct
and (ii) no Default has occurred and is then continuing.



9.
Amendment to Private Shelf Agreement.



10.
Pledge Agreement, dated as of [2009], among [__________].




2

--------------------------------------------------------------------------------




11.
Deed of Waiver of Pledge and Pledge on Registered Shares in the capital of
Tennant Holding B.V., deed of 8 September 2011, among Tennant Company, as
pledgor, JPMorgan Chase Bank, N.A., as pledgee, and Tennant Holding B.V., a
private company with limited liability incorporated under the laws of the
Netherlands.



12.
Intercreditor Agreement, dated as of May 5, 2011 (the “Intercreditor
Agreement”), among JPMorgan Chase Bank, N.A., in its capacity as Administrative
Agent for itself (collectively with its successors and assigns, the “Agent”) and
the other Lenders under the Credit Agreement (such Lenders, collectively with
their respective successors and assigns, the “Banks”), the holders of the notes
listed on Annex II attached to the Intercreditor Agreement or becoming bound by
the Intercreditor Agreement as provided in Section 38 thereof (collectively with
their respective successors and assigns, the “Noteholders”), the holders of any
Additional Secured Obligations (as defined in the Intercreditor Agreement) that
become a party to the Intercreditor Agreement as provided in Section 38 thereof
(the “Additional Secured Lenders”, and collectively with the Agent, the Banks,
certain affiliates of the Banks (in respect of Banking Services Obligations and
Swap Obligations, in each case, as defined in the Intercreditor Agreement), and
the Noteholders, together with their respective successors and assigns, the
“Secured Parties”) and JPMorgan Chase Bank, N.A., in its capacity as contractual
representative for the Secured Parties (in such capacity, the “Collateral
Agent”).






3

--------------------------------------------------------------------------------




EXHIBIT F-1

[FORM OF]

BORROWING SUBSIDIARY AGREEMENT
BORROWING SUBSIDIARY AGREEMENT dated as of [_____], among Tennant Company, a
Minnesota corporation (the “Company”), [Name of Foreign Subsidiary Borrower], a
[__________] (the “New Borrowing Subsidiary”), and JPMorgan Chase Bank, N.A. as
administrative agent (in such capacity, the “Administrative Agent”) under the
Credit Agreement (as defined below).
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of June [__], 2015 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Company, the Foreign Subsidiary
Borrowers from time to time party thereto, the Lenders from time to time party
thereto and JPMorgan Chase Bank, N.A. as Administrative Agent. Capitalized terms
used herein but not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement. Under the Credit Agreement, the Lenders have
agreed, upon the terms and subject to the conditions therein set forth, to make
Loans to certain Foreign Subsidiary Borrowers (collectively with the Company,
the “Borrowers”), and the Company and the New Borrowing Subsidiary desire that
the New Borrowing Subsidiary become a Foreign Subsidiary Borrower. In addition,
the New Borrowing Subsidiary hereby authorizes the Company to act on its behalf
as and to the extent provided for in Article II of the Credit Agreement.
[Notwithstanding the preceding sentence, the New Borrowing Subsidiary hereby
designates the following officers as being authorized to request Borrowings
under the Credit Agreement on behalf of the New Subsidiary Borrower and sign
this Borrowing Subsidiary Agreement and the other Loan Documents to which the
New Borrowing Subsidiary is, or may from time to time become, a party:
[______________].]
Each of the Company and the New Borrowing Subsidiary represents and warrants
that the representations and warranties of the Company in the Credit Agreement
relating to the New Borrowing Subsidiary and this Agreement are true and correct
on and as of the date hereof, other than representations given as of a
particular date, in which case they shall be true and correct as of that date.
[The Company and the New Borrowing Subsidiary further represent and warrant that
the execution, delivery and performance by the New Borrowing Subsidiary of the
transactions contemplated under this Agreement and the use of any of the
proceeds raised in connection with this Agreement will not contravene or
conflict with, or otherwise constitute unlawful financial assistance under,
Sections 677 to 683 (inclusive) of the United Kingdom Companies Act 2006 of
England and Wales (as amended).]5[INSERT OTHER PROVISIONS REASONABLY REQUESTED
BY ADMINISTRATIVE AGENT OR ITS COUNSELS] The Company agrees that the Guarantee
of the Company contained in the Credit Agreement will apply to the Obligations
of the New Borrowing Subsidiary. Upon execution of this Agreement by each of the
Company, the New Borrowing Subsidiary and the Administrative Agent, the New
Borrowing Subsidiary shall be a party to the Credit Agreement and shall
constitute a “Foreign Subsidiary Borrower” for all purposes thereof, and the New
Borrowing Subsidiary hereby agrees to be bound by all provisions of the Credit
Agreement.
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.
[Signature Page Follows]




____________________
5 To be included only if a New Borrowing Subsidiary will be a Borrower organized
under the laws of England and Wales.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.


 
TENNANT COMPANY 

By: _________________________________
 
Name:
 
Title:
 
 
 
[NAME OF NEW BORROWING SUBSIDIARY] 

By: _________________________________
 
Name:
 
Title:
 
 
 
JPMORGAN CHASE BANK, N.A., as Administrative Agent 


By: _________________________________
 
Name:
 
Title:




2

--------------------------------------------------------------------------------




EXHIBIT F-2
[FORM OF]

BORROWING SUBSIDIARY TERMINATION
JPMorgan Chase Bank, N.A.
as Administrative Agent
for the Lenders referred to below

10 South Dearborn Street
Chicago, Illinois 60603
Attention: Cheryl Lyons


[Date]
Ladies and Gentlemen:
The undersigned, Tennant Company (the “Company”), refers to the Amended and
Restated Credit Agreement dated as of June [__], 2015 (as amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among the
Company, the Foreign Subsidiary Borrowers from time to time party thereto, the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent. Capitalized terms used and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement.
The Company hereby terminates the status of [______________] (the “Terminated
Borrowing Subsidiary”) as a Foreign Subsidiary Borrower under the Credit
Agreement. [The Company represents and warrants that no Loans made to the
Terminated Borrowing Subsidiary are outstanding as of the date hereof and that
all amounts payable by the Terminated Borrowing Subsidiary in respect of
interest and/or fees (and, to the extent notified by the Administrative Agent or
any Lender, any other amounts payable under the Credit Agreement) pursuant to
the Credit Agreement have been paid in full on or prior to the date hereof.]
[The Company acknowledges that the Terminated Borrowing Subsidiary shall
continue to be a Borrower until such time as all Loans made to the Terminated
Borrowing Subsidiary shall have been prepaid and all amounts payable by the
Terminated Borrowing Subsidiary in respect of interest and/or fees (and, to the
extent notified by the Administrative Agent or any Lender, any other amounts
payable under the Credit Agreement) pursuant to the Credit Agreement shall have
been paid in full, provided that the Terminated Borrowing Subsidiary shall not
have the right to make further Borrowings under the Credit Agreement.]


[Signature Page Follows]




--------------------------------------------------------------------------------




This instrument shall be construed in accordance with and governed by the laws
of the State of New York.


Very truly yours,


TENNANT COMPANY




By: ______________________________
                         Name:
                         Title:




Copy to:    JPMorgan Chase Bank, N.A.
[270 Park Avenue
New York, New York 10017]







2

--------------------------------------------------------------------------------




EXHIBIT G


FORM OF SUBSIDIARY GUARANTY


AMENDED AND RESTATED GUARANTY


THIS AMENDED AND RESTATED GUARANTY (this “Guaranty”) is made as of June [__],
2015, by and among each of the undersigned (the “Initial Guarantors” and along
with any additional Subsidiaries of the Company which become parties to this
Guaranty by executing a supplement hereto in the form attached as Annex I, the
“Guarantors”) in favor of the Administrative Agent, for the ratable benefit of
the Holders of Obligations (as defined below), under the Credit Agreement
referred to below.


WITNESSETH


WHEREAS, Tennant Company, a Minnesota corporation (the “Company”), the Foreign
Subsidiary Borrowers parties thereto (the “Foreign Subsidiary Borrowers” and,
together with the Company, the “Borrowers”), the institutions from time to time
parties thereto as lenders (the “Lenders”), and JPMorgan Chase Bank, N.A., as
administrative agent (the “Administrative Agent”) have entered into a certain
Amended and Restated Credit Agreement dated as of June [__], 2015 (as the same
may be amended, modified, supplemented and/or restated, and as in effect from
time to time, the “Credit Agreement”), providing, subject to the terms and
conditions thereof, for extensions of credit and other financial accommodations
to be made by the Lenders to the Borrowers;


WHEREAS, it is a condition precedent to the extensions of credit by the Lenders
under the Credit Agreement that each of the Guarantors (constituting all of the
Subsidiary Guarantors required to execute this Guaranty pursuant to Section 5.09
of the Credit Agreement) execute and deliver this Guaranty, whereby each of the
Guarantors shall guarantee the payment when due of all Obligations; and


WHEREAS, in consideration of the direct and indirect financial and other support
that the Borrowers have provided, and such direct and indirect financial and
other support as the Borrowers may in the future provide, to the Guarantors, and
in order to induce the Lenders and the Administrative Agent to enter into the
Credit Agreement, each of the Guarantors is willing to guarantee the Obligations
of the Borrowers;


NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


SECTION 1. Definitions. Terms defined in the Credit Agreement and not otherwise
defined herein have, as used herein, the respective meanings provided for
therein.


SECTION 2. Representations, Warranties and Covenants. Each of the Guarantors
represents and warrants (which representations and warranties shall be deemed to
have been renewed at the time of the making, conversion or continuation of any
Loan or issuance of any Letter of Credit) that:


(A) It is a corporation, partnership or limited liability company duly and
properly incorporated or organized, as the case may be, validly existing and (to
the extent such concept applies to such entity) in good standing under the laws
of its jurisdiction of incorporation, organization or formation and has all
requisite authority to conduct its business in each jurisdiction in which its




--------------------------------------------------------------------------------




business is conducted, except to the extent that the failure to have such
authority could not reasonably be expected to have a Material Adverse Effect.




(B) It (to the extent applicable) has the requisite power and authority and
legal right to execute and deliver this Guaranty and to perform its obligations
hereunder. The execution and delivery by each Guarantor of this Guaranty and the
performance by each of its obligations hereunder have been duly authorized by
proper proceedings, and this Guaranty constitutes a legal, valid and binding
obligation of such Guarantor, respectively, enforceable against such Guarantor,
respectively, in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally.


(C) Neither the execution and delivery by it of this Guaranty, nor the
consummation by it of the transactions herein contemplated, nor compliance by it
with the provisions hereof will (i) violate any law, rule, regulation, order,
writ, judgment, injunction, decree or award binding on it or its articles or
certificate of incorporation (or equivalent charter documents), limited
liability company or partnership agreement, certificate of partnership, articles
or certificate of organization, by-laws, or operating agreement or other
management agreement, as the case may be, or the provisions of any indenture,
instrument or agreement to which any of the Borrowers or any of its Subsidiaries
is a party or is subject, or by which it, or its property, is bound, or (ii)
conflict with, or constitute a default under, or result in, or require, the
creation or imposition of any Lien in, of or on its property pursuant to the
terms of, any such indenture, instrument or agreement (other than any Loan
Document). No order, consent, adjudication, approval, license, authorization, or
validation of, or filing, recording or registration with, or exemption by, or
other action in respect of any governmental or public body or authority, or any
subdivision thereof, which has not been obtained by it, is required to be
obtained by it in connection with the execution, delivery and performance by it
of, or the legality, validity, binding effect or enforceability against it of,
this Guaranty.


In addition to the foregoing, each of the Guarantors covenants that, so long as
any Lender has any Commitment outstanding under the Credit Agreement or any
amount payable under the Credit Agreement or any other Guaranteed Obligations
shall remain unpaid, it will, and, if necessary, will enable each of the
Borrowers to, fully comply with those covenants and agreements of such Borrower
applicable to such Guarantor set forth in the Credit Agreement.


SECTION 3. The Guaranty. Each of the Guarantors hereby unconditionally
guarantees, jointly with the other Guarantors and severally, the full and
punctual payment and performance when due (whether at stated maturity, upon
acceleration or otherwise) of the Obligations, including, without limitation,
(i) the principal of and interest on each Loan made to any Borrower pursuant to
the Credit Agreement, (ii) any obligations of any Borrower to reimburse LC
Disbursements (“Reimbursement Obligations”), (iii) all obligations of any
Borrower owing to any Lender or any affiliate of any Lender under any Swap
Agreement or Banking Services Agreement, (iv) all other amounts payable by any
Borrower or any of its Subsidiaries under the Credit Agreement, any Swap
Agreement, any Banking Services Agreement and the other Loan Documents and (v)
the punctual and faithful performance, keeping, observance, and fulfillment by
any Borrower of all of the agreements, conditions, covenants, and obligations of
such Borrower contained in the Loan Documents (all of the foregoing being
referred to collectively as the “Guaranteed Obligations” and the holders from
time to time of the Guaranteed Obligations being referred to collectively as the
“Holders of Guaranteed Obligations”). Upon (x) the failure by any Borrower or
any of its Affiliates, as applicable, to pay punctually any such amount or
perform such obligation, and (y) such failure continuing beyond any applicable
grace or notice and cure period, each of the Guarantors agrees that it shall
forthwith on demand

2

--------------------------------------------------------------------------------




pay such amount or perform such obligation at the place and in the manner
specified in the Credit Agreement, any Swap Agreement, any Banking Services
Agreement or the relevant Loan Document, as the case may be. Each of the
Guarantors hereby agrees that this Guaranty is an absolute, irrevocable and
unconditional guaranty of payment and is not a guaranty of collection.


SECTION 4. Guaranty Unconditional. The obligations of each of the Guarantors
hereunder shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:


(A) any extension, renewal, settlement, indulgence, compromise, waiver or
release of or with respect to the Guaranteed Obligations or any part thereof or
any agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations;


(B) any modification or amendment of or supplement to the Credit Agreement, any
Swap Agreement, any Banking Services Agreement or any other Loan Document,
including, without limitation, any such amendment which may increase the amount
of, or the interest rates applicable to, any of the Obligations guaranteed
hereby;


(C) any release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any collateral securing the
Guaranteed Obligations or any part thereof, any other guaranties with respect to
the Guaranteed Obligations or any part thereof, or any other obligation of any
person or entity with respect to the Guaranteed Obligations or any part thereof,
or any nonperfection or invalidity of any direct or indirect security for the
Guaranteed Obligations;


(D) any change in the corporate, partnership or other existence, structure or
ownership of any Borrower or any other guarantor of any of the Guaranteed
Obligations, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting such Borrower or any other guarantor of the Guaranteed
Obligations, or any of their respective assets or any resulting release or
discharge of any obligation of such Borrower or any other guarantor of any of
the Guaranteed Obligations;


(E) the existence of any claim, setoff or other rights which the Guarantors may
have at any time against any Borrower, any other guarantor of any of the
Guaranteed Obligations, the Administrative Agent, any Holder of Guaranteed
Obligations or any other Person, whether in connection herewith or in connection
with any unrelated transactions; provided that nothing herein shall prevent the
assertion of any such claim by separate suit or compulsory counterclaim;


(F) the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to any collateral securing the Guaranteed Obligations or
any part thereof, or any other invalidity or unenforceability relating to or
against any Borrower or any other guarantor of any of the Guaranteed
Obligations, for any reason related to the Credit Agreement, any Swap Agreement,
any Banking Services Agreement, any other Loan Document, or any provision of
applicable law decree, order or regulation of any jurisdiction purporting to
prohibit the payment by such Borrower or any other

3

--------------------------------------------------------------------------------




guarantor of the Guaranteed Obligations, of any of the Guaranteed Obligations or
otherwise affecting any term of any of the Guaranteed Obligations;


(G) the failure of the Administrative Agent to take any steps to perfect and
maintain any security interest in, or to preserve any rights to, any security or
collateral for the Guaranteed Obligations, if any;


(H) the election by, or on behalf of, any one or more of the Holders of
Guaranteed Obligations, in any proceeding instituted under Chapter 11 of Title
11 of the United States Code (11 U.S.C. 101 et seq.) (the “Bankruptcy Code”), of
the application of Section 1111(b)(2) of the Bankruptcy Code;


(I) any borrowing or grant of a security interest by any Borrower, as
debtor-in-possession, under Section 364 of the Bankruptcy Code;


(J) the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of the claims of the Holders of Guaranteed Obligations or the
Administrative Agent for repayment of all or any part of the Guaranteed
Obligations;


(K) the failure of any other guarantor to sign or become party to this Guaranty
or any amendment, change, or reaffirmation hereof; or


(L) any other act or omission to act or delay of any kind by any Borrower, any
other guarantor of the Guaranteed Obligations, the Administrative Agent, any
Holder of Obligations or any other Person or any other circumstance whatsoever
which might, but for the provisions of this Section 4, constitute a legal or
equitable discharge of any Guarantor’s obligations hereunder except as provided
in Section 5.


SECTION 5. Discharge Only Upon Payment In Full: Reinstatement In Certain
Circumstances. Each of the Guarantors’ obligations hereunder shall remain in
full force and effect until all Guaranteed Obligations shall have been paid in
full in cash and the Commitments and all Letters of Credit issued under the
Credit Agreement shall have terminated or expired. If at any time any payment of
the principal of or interest on any Loan, any Reimbursement Obligation or any
other amount payable by any Borrower or any other party under the Credit
Agreement, any Swap Agreement, any Banking Services Agreement or any other Loan
Document is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy or reorganization of any Borrower or otherwise, each of
the Guarantors’ obligations hereunder with respect to such payment shall be
reinstated as though such payment had been due but not made at such time. The
parties hereto acknowledge and agree that each of the Guaranteed Obligations
shall be due and payable in the same currency as such Guaranteed Obligation is
denominated but if currency control or exchange regulations are imposed in the
country which issues such currency with the result such currency (the “Original
Currency”) no longer exists or the relevant Guarantor is not able to make
payment in such Original Currency, then all payments to be made by such
Guarantor hereunder in such currency shall instead be made when due in Dollars
in an amount equal to the Dollar Amount (as of the date of payment) of such
payment due, it being the intention of the parties hereto that each Guarantor
takes all risks of the imposition of any such currency control or exchange
regulations.


SECTION 6. General Waivers; Additional Waivers.


(A) General Waivers. Each of the Guarantors irrevocably waives acceptance
hereof, presentment, demand or action on delinquency, protest, the benefit of
any statutes of limitations and,

4

--------------------------------------------------------------------------------




to the fullest extent permitted by law, any notice not provided for herein, as
well as any requirement that at any time any action be taken by any Person
against any Borrower, any other guarantor of the Guaranteed Obligations, or any
other Person.


(B) Additional Waivers. Notwithstanding anything herein to the contrary, each of
the Guarantors hereby absolutely, unconditionally, knowingly, and expressly
waives:


(i) any right it may have to revoke this Guaranty as to future indebtedness or
notice of acceptance hereof;


(ii) (a) notice of acceptance hereof; (b) notice of any loans or other financial
accommodations made or extended under the Loan Documents or the creation or
existence of any Guaranteed Obligations; (c) notice of the amount of the
Guaranteed Obligations, subject, however, to each Guarantor’s right to make
inquiry of Administrative Agent and Holders of Guaranteed Obligations to
ascertain the amount of the Guaranteed Obligations at any reasonable time; (d)
notice of any adverse change in the financial condition of any Borrower or of
any other fact that might increase such Guarantor’s risk hereunder; (e) notice
of presentment for payment, demand, protest, and notice thereof as to any
instruments among the Loan Documents; (f) notice of any Default or Event of
Default; and (g) all other notices (except if such notice is specifically
required to be given to such Guarantor hereunder or under the Loan Documents)
and demands to which each Guarantor might otherwise be entitled;


(iii) its right, if any, to require the Administrative Agent and the other
Holders of Guaranteed Obligations to institute suit against, or to exhaust any
rights and remedies which the Administrative Agent and the other Holders of
Guaranteed Obligations has or may have against, the other Guarantors or any
third party, or against any Pledged Equity provided by the other Guarantors, or
any third party; and each Guarantor further waives any defense arising by reason
of any disability or other defense (other than the defense that the Guaranteed
Obligations shall have been fully and finally performed and indefeasibly paid)
of the other Guarantors or by reason of the cessation from any cause whatsoever
of the liability of the other Guarantors in respect thereof;


(iv) (a) any rights to assert against the Administrative Agent and the other
Holders of Guaranteed Obligations any defense (legal or equitable), set-off,
counterclaim, or claim which such Guarantor may now or at any time hereafter
have against the other Guarantors or any other party liable to the
Administrative Agent and the other Holders of Guaranteed Obligations; (b) any
defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guaranteed Obligations or any
security therefor; (c) any defense such Guarantor has to performance hereunder,
and any right such Guarantor has to be exonerated, arising by reason of: the
impairment or suspension of the Administrative Agent’s and the other Holders of
Guaranteed Obligations' rights or remedies against the other Guarantors; the
alteration by the Administrative Agent and the other Holders of Guaranteed
Obligations of the Guaranteed Obligations; any discharge of the other
Guarantors’ obligations to the Administrative Agent and the other Holders of
Guaranteed Obligations by operation of law as a result of the Administrative
Agent’s and the other Holders of Guaranteed Obligations' intervention or
omission; or the acceptance by the Administrative Agent and the other Holders of
Guaranteed Obligations of anything in partial satisfaction of the Guaranteed
Obligations; and (d) the benefit of any statute of limitations affecting such
Guarantor's liability hereunder or the enforcement thereof, and any act which
shall

5

--------------------------------------------------------------------------------




defer or delay the operation of any statute of limitations applicable to the
Guaranteed Obligations shall similarly operate to defer or delay the operation
of such statute of limitations applicable to such Guarantor's liability
hereunder; and


(v) any defense arising by reason of or deriving from (a) any claim or defense
based upon an election of remedies by the Administrative Agent and the other
Holders of Guaranteed Obligations; or (b) any election by the Administrative
Agent and the other Holders of Guaranteed Obligations under Section 1111(b) of
Title 11 of the United States Code entitled “Bankruptcy”, as now and hereafter
in effect (or any successor statute), to limit the amount of, or any collateral
securing, its claim against the Guarantors.


SECTION 7. Subordination of Subrogation; Subordination of Intercompany
Indebtedness.


(A) Subordination of Subrogation. Until the Guaranteed Obligations have been
fully and finally performed and indefeasibly paid in full in cash, the
Guarantors (i) shall have no right of subrogation with respect to such
Guaranteed Obligations and (ii) waive any right to enforce any remedy which the
Holders of Guaranteed Obligations, the Issuing Bank or the Administrative Agent
now have or may hereafter have against any Borrower, any endorser or any
guarantor of all or any part of the Guaranteed Obligations or any other Person,
and the Guarantors waive any benefit of, and any right to participate in, any
security or collateral given to the Holders of Guaranteed Obligations, the
Issuing Bank and the Administrative Agent to secure the payment or performance
of all or any part of the Guaranteed Obligations or any other liability of any
Borrower to the Holders of Guaranteed Obligations or the Issuing Bank. Should
any Guarantor have the right, notwithstanding the foregoing, to exercise its
subrogation rights, each Guarantor hereby expressly and irrevocably (A)
subordinates any and all rights at law or in equity to subrogation,
reimbursement, exoneration, contribution, indemnification or set off that such
Guarantor may have to the indefeasible payment in full in cash of the Guaranteed
Obligations and (B) waives any and all defenses available to a surety, guarantor
or accommodation co-obligor until the Guaranteed Obligations are indefeasibly
paid in full in cash. Each Guarantor acknowledges and agrees that this
subordination is intended to benefit the Administrative Agent and the other
Holders of Guaranteed Obligations and shall not limit or otherwise affect such
Guarantor’s liability hereunder or the enforceability of this Guaranty, and that
the Administrative Agent, the other Holders of Guaranteed Obligations and their
respective successors and assigns are intended third party beneficiaries of the
waivers and agreements set forth in this Section 7(A).


(B) Subordination of Intercompany Indebtedness. Each Guarantor agrees that any
and all claims of such Guarantor against any Borrower or any other Guarantor
hereunder (each an “Obligor”) with respect to any “Intercompany Indebtedness”
(as hereinafter defined), any endorser, obligor or any other guarantor of all or
any part of the Guaranteed Obligations, or against any of its properties shall
be subordinate and subject in right of payment to the prior payment, in full and
in cash, of all Guaranteed Obligations; provided that, as long as no Event of
Default has occurred and is continuing, such Guarantor may receive payments of
principal and interest from any Obligor with respect to Intercompany
Indebtedness. Notwithstanding any right of any Guarantor to ask, demand, sue
for, take or receive any payment from any Obligor, all rights, liens and
security interests of such Guarantor, whether now or hereafter arising and
howsoever existing, in any assets of any other Obligor shall be and are
subordinated to the rights of the Holders of Guaranteed Obligations and the
Administrative Agent in those assets. No Guarantor shall have any right to
possession of any such asset or to foreclose upon any such asset, whether by
judicial action or otherwise, unless and until all of the Guaranteed Obligations
shall have been fully paid and satisfied (in cash) and all financing
arrangements pursuant

6

--------------------------------------------------------------------------------




to any Loan Document, any Swap Agreement or any Banking Services Agreement have
been terminated. If all or any part of the assets of any Obligor, or the
proceeds thereof, are subject to any distribution, division or application to
the creditors of such Obligor, whether partial or complete, voluntary or
involuntary, and whether by reason of liquidation, bankruptcy, arrangement,
receivership, assignment for the benefit of creditors or any other action or
proceeding, or if the business of any such Obligor is dissolved or if
substantially all of the assets of any such Obligor are sold, then, and in any
such event (such events being herein referred to as an “Insolvency Event”), any
payment or distribution of any kind or character, either in cash, securities or
other property, which shall be payable or deliverable upon or with respect to
any indebtedness of any Obligor to any Guarantor (“Intercompany Indebtedness”)
shall be paid or delivered directly to the Administrative Agent for application
on any of the Guaranteed Obligations, due or to become due, until such
Guaranteed Obligations shall have first been fully paid and satisfied (in cash).
Should any payment, distribution, security or instrument or proceeds thereof be
received by the applicable Guarantor upon or with respect to the Intercompany
Indebtedness after any Insolvency Event and prior to the satisfaction of all of
the Guaranteed Obligations and the termination of all financing arrangements
pursuant to any Loan Document among any Borrower and the Holders of Guaranteed
Obligations, such Guarantor shall receive and hold the same in trust, as
trustee, for the benefit of the Holders of Guaranteed Obligations and shall
forthwith deliver the same to the Administrative Agent, for the benefit of the
Holders of Guaranteed Obligations, in precisely the form received (except for
the endorsement or assignment of the Guarantor where necessary), for application
to any of the Guaranteed Obligations, due or not due, and, until so delivered,
the same shall be held in trust by the Guarantor as the property of the Holders
of Guaranteed Obligations. If any such Guarantor fails to make any such
endorsement or assignment to the Administrative Agent, the Administrative Agent
or any of its officers or employees is irrevocably authorized to make the same.
Each Guarantor agrees that until the Guaranteed Obligations (other than the
contingent indemnity obligations) have been paid in full (in cash) and satisfied
and all financing arrangements pursuant to any Loan Document among any Borrower
and the Holders of Guaranteed Obligations have been terminated, no Guarantor
will assign or transfer to any Person (other than the Administrative Agent) any
claim any such Guarantor has or may have against any Obligor.


SECTION 8. Contribution with Respect to Guaranteed Obligations.


(A) To the extent that any Guarantor shall make a payment under this Guaranty (a
“Guarantor Payment”) which, taking into account all other Guarantor Payments
then previously or concurrently made by any other Guarantor, exceeds the amount
which otherwise would have been paid by or attributable to such Guarantor if
each Guarantor had paid the aggregate Guaranteed Obligations satisfied by such
Guarantor Payment in the same proportion as such Guarantor’s “Allocable Amount”
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the Guarantors as determined
immediately prior to the making of such Guarantor Payment, then, following
indefeasible payment in full in cash of the Guaranteed Obligations and
termination of the Credit Agreement, the Swap Agreements and the Banking
Services Agreements, such Guarantor shall be entitled to receive contribution
and indemnification payments from, and be reimbursed by, each other Guarantor
for the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Guarantor Payment.


(B) As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the maximum amount of the claim which could then be recovered
from such Guarantor under this Guaranty without rendering such claim voidable or
avoidable under Section 548 of Chapter

7

--------------------------------------------------------------------------------




11 of the Bankruptcy Code or under any applicable state Uniform Fraudulent
Transfer Act, Uniform Fraudulent Conveyance Act or similar statute or common
law.


(C) This Section 8 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 8 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.


(D) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.


(E) The rights of the indemnifying Guarantors against other Guarantors under
this Section 8 shall be exercisable upon the full and indefeasible payment of
the Guaranteed Obligations in cash and the termination of the Credit Agreement,
the Swap Agreements and the Banking Services Agreements.


SECTION 9. Stay of Acceleration. If acceleration of the time for payment of any
amount payable by any Borrower under the Credit Agreement, any Swap Agreement,
any Banking Services Agreement or any other Loan Document is stayed upon the
insolvency, bankruptcy or reorganization of such Borrower, all such amounts
otherwise subject to acceleration under the terms of the Credit Agreement, any
Swap Agreement, any Banking Services Agreement or any other Loan Document shall
nonetheless be payable by each of the Guarantors hereunder forthwith on demand
by the Administrative Agent.


SECTION 10. Notices. All notices, requests and other communications to any party
hereunder shall be given in the manner prescribed in Article IX of the Credit
Agreement with respect to the Administrative Agent at its notice address therein
and with respect to any Guarantor, in care of the Company at the address of the
Company set forth in the Credit Agreement or such other address or telecopy
number as such party may hereafter specify for such purpose by notice to the
Administrative Agent in accordance with the provisions of such Article IX.


SECTION 11. No Waivers. No failure or delay by the Administrative Agent or any
other Holder of Guaranteed Obligations in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies
provided in this Guaranty, the Credit Agreement, any Swap Agreement, any Banking
Services Agreement and the other Loan Documents shall be cumulative and not
exclusive of any rights or remedies provided by law.


SECTION 12. Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the other Holders of Guaranteed Obligations and their
respective successors and permitted assigns; provided, that no Guarantor shall
have any right to assign its rights or obligations hereunder without the consent
of all of the Lenders, and any such assignment in violation of this Section 12
shall be null and void; and in the event of an assignment of any amounts payable
under the Credit Agreement, any Swap Agreement, any Banking Services Agreement
or the other Loan Documents in accordance with the respective terms thereof, the
rights hereunder, to the extent applicable to the indebtedness so assigned, may
be transferred with such indebtedness. This Guaranty shall be binding upon each
of the Guarantors and their respective successors and assigns.



8

--------------------------------------------------------------------------------




SECTION 13. Changes in Writing. Other than in connection with the addition of
additional Subsidiaries, which become parties hereto by executing a supplement
hereto in the form attached as Annex I, neither this Guaranty nor any provision
hereof may be changed, waived, discharged or terminated orally, but only in
writing signed by each of the Guarantors and the Administrative Agent with the
consent of the Required Lenders under the Credit Agreement.


SECTION 14. GOVERNING LAW. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.


SECTION 15. CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL; IMMUNITY.


(A) CONSENT TO JURISDICTION. EACH GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN THE CITY OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY AND EACH GUARANTOR HEREBY IRREVOCABLY AGREES THAT ALL
CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN
ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE
AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT
OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE
RIGHT OF THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER TO BRING
PROCEEDINGS AGAINST ANY GUARANTOR IN THE COURTS OF ANY OTHER JURISDICTION. ANY
JUDICIAL PROCEEDING BY ANY GUARANTOR AGAINST THE ADMINISTRATIVE AGENT, THE
ISSUING BANK OR ANY LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT, THE
ISSUING BANK OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN THE CITY OF NEW YORK.


(B) EACH GUARANTOR WHICH IS A FOREIGN SUBSIDIARY (A “FOREIGN GUARANTOR”)
IRREVOCABLY DESIGNATES AND APPOINTS THE COMPANY, AS ITS AUTHORIZED AGENT, TO
ACCEPT AND ACKNOWLEDGE ON ITS BEHALF, SERVICE OF ANY AND ALL PROCESS WHICH MAY
BE SERVED IN ANY SUIT, ACTION OR PROCEEDING OF THE NATURE REFERRED TO IN CLAUSE
(A) ABOVE. SAID DESIGNATION AND APPOINTMENT SHALL BE IRREVOCABLE BY EACH SUCH
FOREIGN GUARANTOR UNTIL ALL GUARANTEED OBLIGATIONS PAYABLE BY SUCH FOREIGN
GUARANTOR HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS SHALL HAVE BEEN PAID IN
FULL IN ACCORDANCE WITH THE PROVISIONS HEREOF AND THEREOF. EACH FOREIGN
GUARANTOR HEREBY CONSENTS TO PROCESS BEING SERVED IN ANY SUIT, ACTION OR
PROCEEDING OF THE NATURE REFERRED TO IN CLAUSE (A) ABOVE BY SERVICE OF PROCESS
UPON THE COMPANY AS PROVIDED IN THIS CLAUSE (B); PROVIDED THAT, TO THE EXTENT
LAWFUL AND POSSIBLE, NOTICE OF SAID SERVICE UPON SUCH AGENT SHALL BE MAILED BY
REGISTERED OR CERTIFIED AIR MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, TO
THE COMPANY OR TO ANY OTHER ADDRESS OF WHICH SUCH FOREIGN GUARANTOR SHALL HAVE
GIVEN WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT (WITH A COPY THEREOF TO THE
COMPANY). EACH FOREIGN GUARANTOR IRREVOCABLY

9

--------------------------------------------------------------------------------




WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL CLAIM OF ERROR BY REASON OF
ANY SUCH SERVICE IN SUCH MANNER AND AGREES THAT SUCH SERVICE SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON SUCH FOREIGN GUARANTOR IN ANY
SUCH SUIT, ACTION OR PROCEEDING AND SHALL, TO THE FULLEST EXTENT PERMITTED BY
LAW, BE TAKEN AND HELD TO BE VALID AND PERSONAL SERVICE UPON AND PERSONAL
DELIVERY TO SUCH FOREIGN GUARANTOR. NOTHING HEREIN WILL AFFECT THE RIGHT OF ANY
PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.


(C) WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE RELATIONSHIP
ESTABLISHED THEREUNDER AND FURTHER WAIVES ANY RIGHT TO INTERPOSE ANY
COUNTERCLAIM RELATED TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY IN
SUCH ACTION.


(D) TO THE EXTENT THAT ANY GUARANTOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY
FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER FROM SERVICE
OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OF A
JUDGMENT, EXECUTION OR OTHERWISE), EACH GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH
IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS GUARANTY.


SECTION 16. No Strict Construction. The parties hereto have participated jointly
in the negotiation and drafting of this Guaranty. In the event an ambiguity or
question of intent or interpretation arises, this Guaranty shall be construed as
if drafted jointly by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Guaranty.


SECTION 17. Taxes, Expenses of Enforcement, etc.


(A) Taxes.


(i) All payments by any Guarantor to or for the account of any Lender, the
Issuing Bank, the Administrative Agent or any other Holder of Guaranteed
Obligations hereunder or under any promissory note or application for a Letter
of Credit shall be made free and clear of and without deduction for any and all
Taxes. If any Guarantor shall be required by law to deduct any Taxes from or in
respect of any sum payable hereunder to any Lender, the Issuing Bank, the
Administrative Agent or any other Holder of Guaranteed Obligations, (a) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 17(A)) such Lender, the Issuing Bank, the Administrative Agent or
any other Holder of Guaranteed Obligations (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(b) such Guarantor shall make such deductions, (c) such Guarantor shall pay the
full amount deducted to the relevant authority in accordance with applicable law
and (d) such Guarantor shall furnish to the Administrative Agent the original
copy of a receipt evidencing payment thereof within thirty (30) days after such
payment is made.

10

--------------------------------------------------------------------------------






(ii) In addition, the Guarantors hereby agree to pay any present or future stamp
or documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any promissory note
or application for a Letter of Credit or from the execution or delivery of, or
otherwise with respect to, this Guaranty or any promissory note or application
for a Letter of Credit (“Other Taxes”).


(iii) The Guarantors hereby agree to indemnify the Administrative Agent, the
Issuing Bank, each Lender and any other Holder of Guaranteed Obligations for the
full amount of Taxes or Other Taxes (including, without limitation, any Taxes or
Other Taxes imposed on amounts payable under this Section 17(A)) paid by the
Administrative Agent, the Issuing Bank, such Lender or such other Holder of
Guaranteed Obligations and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto. Payments due under this
indemnification shall be made within thirty (30) days of the date the
Administrative Agent, the Issuing Bank, such Lender or such other Holder of
Obligations makes demand therefor.


(iv) By accepting the benefits hereof, each Foreign Lender agrees that it will
comply with Section 2.17(e) of the Credit Agreement.


(B) Expenses of Enforcement, Etc. The Guarantors agree to reimburse the
Administrative Agent and the other Holders of Guaranteed Obligations for any
reasonable costs and out-of-pocket expenses (including reasonable attorneys’
fees and time charges of attorneys for the Administrative Agent and the other
Holders of Guaranteed Obligations, which attorneys may be employees of the
Administrative Agent or the other Holders of Guaranteed Obligations) paid or
incurred by the Administrative Agent or any other Holder of Guaranteed
Obligations in connection with the collection and enforcement of amounts due
under the Loan Documents, including without limitation this Guaranty. The
Administrative Agent agrees to distribute payments received from any of the
Guarantors hereunder to the other Holders of Guaranteed Obligations on a pro
rata basis for application in accordance with the terms of the Credit Agreement.


SECTION 18. Setoff. At any time after all or any part of the Guaranteed
Obligations have become due and payable (by acceleration or otherwise), each
Holder of Guaranteed Obligations (including the Administrative Agent) may,
without notice to any Guarantor and regardless of the acceptance of any security
or collateral for the payment hereof, appropriate and apply in accordance with
the terms of the Credit Agreement toward the payment of all or any part of the
Guaranteed Obligations (i) any indebtedness due or to become due from such
Holder of Guaranteed Obligations or the Administrative Agent to any Guarantor,
and (ii) any moneys, credits or other property belonging to any Guarantor, at
any time held by or coming into the possession of such Holder of Guaranteed
Obligations (including the Administrative Agent) or any of their respective
affiliates.


SECTION 19. Financial Information. Each Guarantor hereby assumes responsibility
for keeping itself informed of the financial condition of each of the Borrowers
and any and all endorsers and/or other Guarantors of all or any part of the
Guaranteed Obligations, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations, or any part thereof, that diligent
inquiry would reveal, and each Guarantor hereby agrees that none of the Holders
of Guaranteed Obligations (including the Administrative Agent) shall have any
duty to advise such Guarantor of information known to any of them regarding such
condition or any such circumstances. In the event any Holder of Guaranteed
Obligations (including the Administrative Agent), in its sole discretion,
undertakes at any time or from time to time to provide any such information to a
Guarantor, such Holder of Guaranteed Obligations (including the

11

--------------------------------------------------------------------------------




Administrative Agent) shall be under no obligation (i) to undertake any
investigation not a part of its regular business routine, (ii) to disclose any
information which such Holder of Guaranteed Obligations (including the
Administrative Agent), pursuant to accepted or reasonable commercial finance or
banking practices, wishes to maintain confidential or (iii) to make any other or
future disclosures of such information or any other information to such
Guarantor.


SECTION 20. Severability. Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.


SECTION 21. Merger. This Guaranty represents the final agreement of each of the
Guarantors with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or subsequent
oral agreements, between the Guarantor and any Holder of Guaranteed Obligations
(including the Administrative Agent).


SECTION 22. Headings. Section headings in this Guaranty are for convenience of
reference only and shall not govern the interpretation of any provision of this
Guaranty.


SECTION 23. Judgment Currency. If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from any Guarantor hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of each Guarantor in
respect of any sum due hereunder shall, notwithstanding any judgment in a
currency other than the specified currency, be discharged only to the extent
that on the Business Day following receipt by any Holder of Guaranteed
Obligations (including the Administrative Agent), as the case may be, of any sum
adjudged to be so due in such other currency such Holder of Guaranteed
Obligations (including the Administrative Agent), as the case may be, may in
accordance with normal, reasonable banking procedures purchase the specified
currency with such other currency. If the amount of the specified currency so
purchased is less than the sum originally due to such Holder of Guaranteed
Obligations (including the Administrative Agent), as the case may be, in the
specified currency, each Guarantor agrees, to the fullest extent that it may
effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Holder of Guaranteed Obligations (including the
Administrative Agent), as the case may be, against such loss, and if the amount
of the specified currency so purchased exceeds (a) the sum originally due to any
Holder of Guaranteed Obligations (including the Administrative Agent), as the
case may be, in the specified currency and (b) amounts shared with other Holders
of Guaranteed Obligations as a result of allocations of such excess as a
disproportionate payment to such other Holder of Guaranteed Obligations under
Section 2.18 of the Credit Agreement, such Holder of Guaranteed Obligations
(including the Administrative Agent), as the case may be, agrees, by accepting
the benefits hereof, to remit such excess to such Guarantor.


SECTION 24. Limitation on Guaranty of Certain Swap Obligations. No Guarantor
hereunder shall be deemed to be a guarantor of any Swap Obligations if such
Guarantor is not an ECP, to the extent that the providing of such guaranty by
such Guarantor would violate the ECP Rules or any other applicable law or
regulation. This paragraph shall not affect any Guaranteed Obligations of a
Guarantor other than Swap Obligations, nor shall it affect the Guaranteed
Obligations of any Guarantor who qualifies

12

--------------------------------------------------------------------------------




as an ECP. If a Swap Obligation arises under a master Swap Agreement governing
more than one transaction, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to transactions for which such
Guarantee is or becomes illegal.


SECTION 25. Keepwell. Without in any way limiting the obligations of any
Guarantor under this Guaranty (including under Section 3 hereof) or the other
Loan Documents, each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Guarantor to
honor all of its obligations under this Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 25 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 25, or otherwise
under this Guaranty, as it relates to such other Guarantor, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each Qualified ECP Guarantor under
this Section shall remain in full force and effect until a discharge of such
Qualified ECP Guarantor’s Guaranteed Obligations in accordance with the terms
hereof and the other Loan Documents. Each Qualified ECP Guarantor intends that
this Section 25 constitute, and this Section 25 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Guarantor
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


Remainder of Page Intentionally Blank.
 



13

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the Initial Guarantors has caused this Guaranty to
be duly executed by its authorized officer as of the day and year first above
written.


INITIAL GUARANTORS:


TENNANT HOLDINGS LLC




    
Name:    
Title:    






TENNANT SALES AND SERVICE COMPANY




    
Name:    
Title:    





Subsidiary Guaranty

--------------------------------------------------------------------------------




Acknowledged and Agreed
as of the date first written above:


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent




    
Name:        
Title:    





Subsidiary Guaranty

--------------------------------------------------------------------------------




ANNEX I TO GUARANTY




Reference is hereby made to the Amended and Restated Guaranty (the “Guaranty”)
made as of June [__], 2015, by and among [GUARANTORS TO COME] (the “Initial
Guarantors” and along with any additional Subsidiaries of the Company, which
become parties thereto and together with the undersigned, the “Guarantors”) in
favor of the Administrative Agent, for the ratable benefit of the Holders of
Guaranteed Obligations, under the Credit Agreement. Capitalized terms used
herein and not defined herein shall have the meanings given to them in the
Guaranty. By its execution below, the undersigned [NAME OF NEW GUARANTOR], a
[corporation] [partnership] [limited liability company], agrees to become, and
does hereby become, a Guarantor under the Guaranty and agrees to be bound by
such Guaranty as if originally a party thereto. By its execution below, the
undersigned represents and warrants as to itself that all of the representations
and warranties contained in Section 2 of the Guaranty are true and correct in
all respects as of the date hereof.


IN WITNESS WHEREOF, [NAME OF NEW GUARANTOR], a [corporation] [partnership]
[limited liability company] has executed and delivered this Annex I counterpart
to the Guaranty as of this __________ day of _________, 20___.




[NAME OF NEW GUARANTOR]


By:_____________________________
Its:










--------------------------------------------------------------------------------




EXHIBIT H


[FORM OF]

PLEDGE AGREEMENT
THIS PLEDGE AGREEMENT, dated as of June [__], 2015, (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Pledge
Agreement”), is entered into by and between Tennant Company, a Minnesota
corporation (the “Company”), the direct and indirect Subsidiaries of the Company
listed on the signature pages hereof (together with the Company, the “Initial
Pledgors”), and certain other direct and indirect Subsidiaries of the Company
from time to time signatories hereto pursuant to a supplement in the form of
Exhibit A (the Initial Pledgors and each such other Subsidiary is individually
referred to herein as a “Pledgor” and collectively as the “Pledgors”), and
JPMorgan Chase Bank, N.A., as contractual representative (the “Collateral
Agent”) for itself and for the Secured Parties (as defined in the Credit
Agreement identified below). Capitalized terms used herein and not otherwise
defined herein (including, without limitation, Section 1 hereof) shall have the
respective meanings ascribed to such terms in the Credit Agreement.
RECITALS:
WHEREAS, the Company, the Foreign Subsidiary Borrowers from time to time parties
thereto as borrowers (together with the Company, the “Borrowers”), the financial
institutions from time to time party thereto as lenders (collectively, the
“Lenders”), and JPMorgan Chase Bank, N.A., as administrative agent and
collateral agent, have entered into that certain Amended and Restated Credit
Agreement dated as of June [__], 2015 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement” and
the agreements, documents and instruments executed and/or delivered pursuant
thereto or in connection therewith, including, without limitation, any guaranty
delivered in connection therewith, the “Loan Documents”), which Credit Agreement
provides, subject to the terms and conditions thereof, for extensions of credit
and other financial accommodations to be made by the Lenders to or for the
benefit of the Borrowers;
WHEREAS, the Pledgors wish to secure their obligations to the Secured Parties
pursuant to the terms of this Pledge Agreement;
WHEREAS, each of the Pledgors is willing to pledge its capital stock, membership
interests or partnership interests in certain of its Subsidiaries to the
Collateral Agent, for the benefit of the Secured Parties, as security for the
Secured Obligations pursuant to the terms of this Pledge Agreement;
WHEREAS, Schedule I hereto sets forth certain of the Pledgors’ Subsidiaries (the
“Initial Pledged Subsidiaries”);
WHEREAS, additional Subsidiaries of the Company may become Pledgors under this
Pledge Agreement by executing and delivering to the Collateral Agent a
supplement to this Pledge Agreement substantially in the form of Exhibit A
hereto (each such supplement, a “Pledge Supplement”) setting forth additional
Subsidiaries of such Pledgor (the “Supplemental Pledged Subsidiaries”);
WHEREAS, each Pledgor may from time to time execute and deliver to the
Collateral Agent an amendment to this Pledge Agreement substantially in the form
of Exhibit B hereto (each such amendment, a “Pledge Amendment”) setting forth
additional Subsidiaries of such Pledgor (the “Additional Pledged




--------------------------------------------------------------------------------




Subsidiaries”) (the Initial Pledged Subsidiaries, the Additional Pledged
Subsidiaries and the Supplemental Pledged Subsidiaries collectively referred to
herein as the “Pledged Subsidiaries”);
NOW, THEREFORE, for and in consideration of the foregoing and of any financial
accommodations or extensions of credit (including, without limitation, any loan
or advance by renewal, refinancing or extension of the agreements described
hereinabove or otherwise) heretofore, now or hereafter made to or for the
benefit of any Pledgor pursuant to any Secured Creditor Document, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Pledgors and the Collateral Agent hereby agree as follows:
SECTION 1.Definitions. Unless otherwise defined herein, terms defined in the
Credit Agreement are used herein as therein defined (and, with respect to such
terms, the singular shall include the plural and vice versa and any gender shall
include any other gender as the context may require), and the following terms
shall have the following meaning:
“Event of Default” means the occurrence of any “Event of Default” under, and as
defined in, the Credit Agreement and the occurrence of a “Default” under, and as
defined in, the Intercreditor Agreement.
“Guarantors” means the Company or any Subsidiary of the Company party to a
Subsidiary Guaranty.
“Secured Creditor Documents” means the “Secured Creditor Documents” (as defined
in the Intercreditor Agreement).
“UCC” shall mean the Uniform Commercial Code as the same may, from time to time,
be in effect in the State of New York, as amended or supplemented from time to
time; provided, however, in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection or priority of the Collateral
Agent’s and the Secured Parties’ security interest in any Pledged Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, the term “UCC” shall mean the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions
hereof relating to such attachment, perfection or priority and for purposes of
definitions related to such provisions. Any and all terms used in this Pledge
Agreement which are defined in the UCC shall be construed and defined in
accordance with the meaning and definition ascribed to such terms under the UCC,
unless otherwise defined herein.
SECTION 2.Pledge. Each Pledgor hereby pledges to the Collateral Agent, for the
benefit of the Collateral Agent and the Secured Parties, and grants to the
Collateral Agent, for the benefit of the Collateral Agent and the Secured
Parties, a security interest in, the collateral described in subsections (a)
through (e) below (collectively, the “Pledged Collateral”):
(a)    (i)    All of the capital stock of the Pledged Subsidiaries listed on
Schedule I which are corporations, now or at any time or times hereafter owned
directly by the Pledgor (such shares being identified on Schedule I attached
hereto or on any Schedule I attached to any applicable Pledge Supplement or
Pledge Amendment), and the certificates representing the shares of such capital
stock, all options and warrants for the purchase of shares of the stock of such
Pledged Subsidiaries now or hereafter held in the name of the Pledgor (all of
said capital stock, options and warrants and all capital stock held in the name
of the Pledgor as a result of the exercise of such options or warrants being
hereinafter collectively referred to as the “Pledged Stock”), herewith, or from
time to time, delivered to the Collateral Agent accompanied by stock powers in
the form of

2

--------------------------------------------------------------------------------




Exhibit C attached hereto and made a part hereof (the “Powers”) duly executed in
blank, and all distributions, dividends, cash, instruments, investment property,
general intangibles and other property from time to time received, receivable or
otherwise distributed in respect of, or in exchange for, any or all of the
Pledged Stock;
(ii)    All additional shares of capital stock of the Pledged Subsidiaries
described in Section 2(a)(i) above from time to time acquired by the Pledgor in
any manner, and the certificates, which shall be delivered to the Collateral
Agent accompanied by Powers duly executed in blank, representing such additional
shares (any such additional shares shall constitute part of the Pledged Stock,
and the Collateral Agent is irrevocably authorized to unilaterally amend
Schedule I hereto or any Schedule I to any applicable Pledge Supplement or
Pledge Amendment to reflect such additional shares), and all options, warrants,
distributions, dividends, cash, instruments, investment property, general
intangibles and other rights and options from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
shares;
(b)    (i)    All of the membership interests of Pledgor in the Pledged
Subsidiaries listed on Schedule I which are limited liability companies now or
at any time or times hereafter owned directly by the Pledgor, and any
certificates representing such membership interests in the Pledged Subsidiaries
(such membership interests being identified on Schedule I attached hereto or on
any Schedule I attached to any applicable Pledge Supplement or Pledge
Amendment), all of the right, title and interest of the Pledgor in, to and under
its respective percentage interest, shares or units as a member and all
investment property in respect of such membership interests, including, without
limitation, Pledgor’s interest in (or allocation of) the profits, losses,
income, gains, deductions, credits or similar items of such Pledged Subsidiaries
and the right to receive distributions of such Pledged Subsidiary’s cash, other
property, assets, and all options and warrants for the purchase of membership
interests, whether now existing or hereafter arising, whether arising under the
terms of the certificates of formation, the limited liability company agreements
or any of the other organizational documents (such documents hereinafter
collectively referred to as the “Operating Agreements”) of such Pledged
Subsidiaries, or at law or in equity, or otherwise and any and all of the
proceeds thereof (all of said membership interests, certificates, and warrants
being hereinafter collectively referred to as the “Pledged Membership
Interests”) herewith delivered, if applicable, to the Collateral Agent indorsed
in blank or accompanied by appropriate instruments of transfer duly executed in
blank, and all distributions, dividends, cash, instruments, investment property,
general intangibles and other property from time to time received, receivable or
otherwise distributed in respect of, or in exchange for, any or all of the
Pledged Membership Interests;
(ii)Any additional membership interests in the Pledged Subsidiaries described in
Section 2(b)(i) above from time to time acquired by the Pledgor in any manner,
and any certificates, which, if applicable, shall be delivered to the Collateral
Agent indorsed in blank or accompanied by appropriate instruments of transfer
duly executed in blank, representing such additional membership interests or any
additional percentage interests, shares, units, options or warrants of
membership interests in Pledged Subsidiaries (any such additional interests
shall constitute part of the Pledged Membership Interests, and the Collateral
Agent is irrevocably authorized to unilaterally amend Schedule I hereto or any
Schedule I to any applicable Pledge Supplement or Pledge Amendment from time to
time to reflect such additional interests), and all options, warrants,
distributions, dividends, investment property, cash, instruments, general
intangibles and other rights and options from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
interests, and the Pledgor shall promptly thereafter deliver to the Collateral
Agent a

3

--------------------------------------------------------------------------------




certificate duly executed by the Pledgor describing such percentage interests,
certificates, units, options or warrants and certifying that the same have been
duly pledged hereunder;
(c)    (i)    All of the partnership interests of the Pledgor in and to the
Pledged Subsidiaries listed on Schedule I which are partnerships now or at any
time or times hereafter owned directly by the Pledgor (such partnership
interests being identified on Schedule I attached hereto to or on Schedule I to
any applicable Pledge Supplement or Pledge Amendment), the property (and
interests in property) that is owned by such Pledged Subsidiaries, all of the
Pledgor’s rights, if any, to participate in the management of such Pledged
Subsidiaries, all rights, privileges, authority and powers of the Pledgor as
owner or holder of its partnership interests in such Pledged Subsidiaries,
including, but not limited to, all contract rights related thereto, all rights,
privileges, authority and powers relating to the economic interests of the
Pledgor as owner or holder of its partnership interests in such Pledged
Subsidiaries, including, without limitation, all contract rights related
thereto, all options and warrants of the Pledgor for the purchase of any
partnership interests in such Pledged Subsidiaries, all documents and
certificates representing or evidencing the Pledgor’s partnership interests in
such Pledged Subsidiaries, all of the Pledgor’s interest in and to the profits
and losses of such Pledged Subsidiaries and the Pledgor’s right as a partner of
such Pledged Subsidiaries to receive distributions of such Pledged Subsidiaries’
assets, upon complete or partial liquidation or otherwise, all of the Pledgor’s
right, title and interest to receive payments of principal and interest on any
loans and/or other extensions of credit made by the Pledgor or its Affiliates to
such Pledged Subsidiaries, all distributions, dividends, cash, instruments,
investment property, general intangibles and other property from time to time
received, receivable or otherwise distributed in respect of, or in exchange for,
the Pledgor’s partnership interests in such Pledged Subsidiaries, and any other
right, title, interest, privilege, authority and power of the Pledgor in or
relating to such Pledged Subsidiaries, all whether now existing or hereafter
arising, and whether arising under any partnership agreements of such Pledged
Subsidiaries (as the same may be amended, modified or restated from time to
time, the “Partnership Agreements”) or otherwise, or at law or in equity and all
books and records of the Pledgor pertaining to any of the foregoing (all of the
foregoing being referred to collectively as the “Pledged Partnership
Interests”);
(ii)Any additional partnership interests in the Pledged Subsidiaries described
in Section 2(c)(i) above from time to time acquired by the Pledgor in any manner
(any such additional interests shall constitute part of the Pledged Partnership
Interests, and the Collateral Agent is irrevocably authorized to unilaterally
amend Schedule I hereto or any Schedule I to any applicable Pledge Supplement or
Pledge Amendment from time to time to reflect such additional interests), and
all options, warrants, distributions, dividends, investment property, cash,
instruments, general intangibles and other rights and options from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such interests, and the Pledgor shall promptly thereafter deliver
to the Collateral Agent a certificate duly executed by the Pledgor describing
such percentage interests, options or warrants and certifying that the same have
been duly pledged hereunder;
The property and interests in property described in Section 4 below; and
All proceeds of the collateral described in subsections (a) through (d) above.
Notwithstanding the foregoing, the Pledged Collateral with respect to any
Pledged Subsidiary which is an Affected Foreign Subsidiary shall not exceed 65%
of the equity interests of such Pledged Subsidiary.

4

--------------------------------------------------------------------------------




SECTION 3.Security for Obligations; Delivery of Pledged Collateral. The Pledged
Collateral secures the prompt payment, performance and observance of the Secured
Obligations (including, without limitation, the Secured Obligations as defined
in the Intercreditor Agreement). To the extent that any Pledged Collateral is
now or hereafter becomes evidenced by certificates or instruments, all such
certificates and instruments shall promptly be physically delivered to and held
by or on behalf of the Collateral Agent, pursuant hereto, together with
appropriate signed Powers and other endorsements in form and substance
acceptable to the Collateral Agent.
SECTION 4.Pledged Collateral Adjustments. If, during the term of this Pledge
Agreement:
(a)Any stock dividend, reclassification, readjustment or other change is
declared or made in the capital structure of any of the Pledged Subsidiaries, or
any option included within the Pledged Collateral is exercised, or both, or
(b)Any subscription warrants or any other rights or options shall be issued in
connection with the Pledged Collateral,
then all new, substituted and additional membership or partnership interests,
certificates, shares, warrants, rights, options, investment property or other
securities, issued by reason of any of the foregoing, shall, if applicable, be
immediately delivered to and held by the Collateral Agent under the terms of
this Pledge Agreement and shall constitute Pledged Collateral hereunder;
provided, however, that nothing contained in this Section 4 shall be deemed to
permit any distribution or stock dividend, issuance of additional membership or
partnership interests or stock, warrants, rights or options, reclassification,
readjustment or other change in the capital structure of any Pledged Subsidiary
which is not expressly permitted by the Secured Creditor Documents.
SECTION 5.Subsequent Changes Affecting Pledged Collateral. Each Pledgor
represents and warrants that it has made its own arrangements for keeping itself
informed of changes or potential changes affecting the Pledged Collateral
(including, but not limited to, rights to convert, rights to subscribe, payment
of dividends, cash distributions or other distributions, reorganizations or
other exchanges, tender offers and voting rights), and each Pledgor agrees that
neither the Collateral Agent nor any of the Secured Parties shall have any
obligation to inform the Pledgors of any such changes or potential changes or to
take any action or omit to take any action with respect thereto. The Collateral
Agent may, after the occurrence and during the continuance of an Event of
Default, without notice and at its option, transfer or register the Pledged
Collateral or any part thereof into its or its nominee’s name with or without
any indication that such Pledged Collateral is subject to the security interest
hereunder. In addition, the Collateral Agent may, after the occurrence and
during the continuance of an Event of Default, exchange certificates or
instruments representing or evidencing Pledged Stock, Pledged Membership
Interests or Pledged Partnership Interests for certificates or instruments of
smaller or larger denominations.
SECTION 6.Representations and Warranties. Each Pledgor represents and warrants
as follows:
(a)Each Pledgor is the sole legal and beneficial owner of the percentage of the
issued and outstanding common stock, membership interests or partnership
interests, as applicable, of the Pledged Subsidiaries, set forth opposite the
name of such Pledged Subsidiary on Schedule I hereto, free and clear of any Lien
except for the security interest created by this Pledge Agreement;

5

--------------------------------------------------------------------------------




(b)As of the date hereof, all of the Pledged Collateral is currently represented
by certificates, and Schedule I sets forth a complete and accurate list of all
the Pledged Collateral, all of which has been delivered to the Collateral Agent;
(c)Each Pledgor (i) is either a corporation, limited partnership or other type
of legal entity as described on Schedule II hereto, (ii) is duly organized and
validly existing solely under the laws of its jurisdiction of organization, as
set forth on Schedule II hereto, (iii) is in good standing (if applicable) under
the laws of its jurisdiction of organization, (iv) has its place of business or
chief executive office (if it has more than one place of business) at the
address set forth on Schedule II hereto, (v) has full corporate, partnership or
limited liability company power and authority to enter into this Pledge
Agreement and to perform each and all of its obligations herein and (vi) has
ensured that the grant of a first priority security interest in the Pledged
Collateral under this Pledge Agreement shall be enforceable and recognized in
the jurisdiction of organization of each applicable Pledged Subsidiary;
(d)The exact legal name of each Pledgor as it appears in the Pledgors’
organizational documents, as amended, as filed with the Pledgors’ jurisdiction
of organization is set forth on Schedule II hereto, and none of the Pledgors has
conducted business during the last five years under any name other than its
exact legal name as set forth on Schedule II, except for any prior names as
described on Schedule II hereto;
(e)No financing statement naming any Pledgor as debtor and describing or
purporting to cover all or any portion of the Pledged Collateral, which has not
lapsed or been terminated, has been filed in any jurisdiction except for
financing statements naming the Collateral Agent on behalf of the Secured
Parties as secured party;
(f)There are no restrictions upon the voting rights associated with, or upon the
transfer of, any of the Pledged Collateral;
(g)Each Pledgor has the right to vote, pledge and grant a security interest in
or otherwise transfer such Pledged Collateral free of any Liens, except for the
pledge and security interest granted to the Collateral Agent hereunder;
(h)Each Pledgor owns the Pledged Collateral free and clear of any pledge,
mortgage, hypothecation, lien, charge, encumbrance or any security interest
therein, except for the pledge and security interest granted to the Collateral
Agent hereunder;
(i)The pledge of the Pledged Collateral does not violate (1) the articles or
certificates of incorporation, by-laws, operating agreements or partnership
agreements, as applicable, of the Pledged Subsidiaries, or any indenture,
mortgage, loan or credit agreement to which any Pledgor or any of the Pledged
Subsidiaries is a party or by which any of their respective properties or assets
may be bound; or (2) any restriction on such transfer or encumbrance of such
Pledged Collateral;
(j)Each Pledgor agrees to execute and deliver to each Pledged Subsidiary that is
a limited liability company or limited partnership a control acknowledgment
(“Control Acknowledgment”) substantially in the form of Exhibit D hereto. Each
Pledgor shall cause such Pledged Subsidiary to acknowledge in writing its
receipt and acceptance thereof. Such Control Acknowledgment shall instruct such
Pledged Subsidiary to follow instructions from the Collateral Agent without the
Pledgors’ further consent;

6

--------------------------------------------------------------------------------




(k)Each Pledgor authorizes the Collateral Agent to file financing statements
pursuant to the UCC as the Collateral Agent may reasonably deem necessary to
perfect the security interest granted hereby;
(l)No authorization, approval, or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required either (i) for
the pledge of the Pledged Collateral pursuant to this Pledge Agreement or for
the execution, delivery or performance of this Pledge Agreement by the Pledgors
(except for the filing of financing statements contemplated pursuant to Section
6(k) hereof) or (ii) for the exercise by the Collateral Agent of the voting or
other rights provided for in this Pledge Agreement or the remedies in respect of
the Pledged Collateral pursuant to this Pledge Agreement (except as may be
required in connection with such disposition by laws affecting the offering and
sale of securities generally);
(m)Upon delivery of each of the certificates representing the Pledged
Collateral, or, as applicable, the filing of financing statements pursuant to
Section 6(k) hereof, or upon execution of a control agreement, the pledge of the
Pledged Collateral pursuant to this Pledge Agreement will create a valid and
perfected first priority security interest in the Pledged Collateral, in favor
of the Collateral Agent for the benefit of the Collateral Agent and the Secured
Parties, securing the payment and performance of the Secured Obligations
(including, without limitation, the Secured Obligations as defined in the
Intercreditor Agreement);
(n)No Pledgor has (i) registered the Pledged Collateral in the name of any other
Person, (ii) consented to any agreement by any of the Pledged Subsidiaries in
which any such Pledged Subsidiary agrees to act on the instructions of any other
Person, (iii) delivered the Pledged Collateral to any other Person, or (iv)
otherwise granted “control” (as such term is used in Section 8-106 of the UCC)
of the Pledged Collateral to any other Person;
(o)The Powers are duly executed and give the Collateral Agent the authority they
purport to confer; and
(p)No Pledgor has any obligation to make further capital contributions or make
any other payments to the Pledged Subsidiaries with respect to its interest
therein.
SECTION 7.Covenants.
(a)    Except to the extent expressly permitted by the terms of the Secured
Creditor Documents, each Pledgor agrees that it will (i) not change its name or
its current legal structure, and will not, in one transaction or a series of
related transactions, merge into or consolidate with any other entity, or sell
all or substantially all of its assets, (ii) maintain its due organization and
good standing in its jurisdiction of organization, (iii) not change its
jurisdiction of organization, and (iv) not change its mailing address, place of
business or chief executive office (if it has more than one place of business),
unless such Pledgor shall have given the Collateral Agent not less than 30 day’s
prior written notice of such event or occurrence and the Collateral Agent shall
have either (x) determined that such event or occurrence will not adversely
affect the validity, perfection or priority of the Collateral Agent’s security
interest in the Pledged Collateral, or (y) taken such steps (with the
cooperation of the Pledgors to the extent necessary or advisable) as are
necessary or advisable to properly maintain the validity, perfection and
priority of the Collateral Agent’s security interest in such Pledged Collateral;

7

--------------------------------------------------------------------------------




(b)    No Pledgor will (i) register the Pledged Collateral in the name of any
Person other than the Collateral Agent, (ii) consent to any agreement between
any Pledged Subsidiary and any Person other than the Collateral Agent in which
Pledged Subsidiary agrees to act on the instructions of any such Person, (iii)
deliver the Pledged Collateral or any related Power or endorsement to any Person
other than the Collateral Agent or (iv) otherwise grant “control” (as such term
is used in Section 8-106 of the UCC) of the Pledged Collateral to any Person
other than the Collateral Agent, provided, however, that each Pledgor shall, at
the reasonable request and direction of the Collateral Agent at any time,
promptly take any or all of such actions as set forth in clause (i) – (iv) above
for the benefit of, and in a manner reasonably acceptable to, the Collateral
Agent;
(c)    Without limiting the provisions of clause (b), each Pledgor will, at its
expense, promptly execute, authorize, acknowledge and deliver all such
instruments, certificates or other documents, and take all such additional
actions as the Collateral Agent from time to time may reasonably request in
order to ensure to the Collateral Agent the benefits of the first priority
security interest in and to the Pledged Collateral intended to be created by
this Pledge Agreement, including, without limitation, (i) the authorization and
filing of any necessary UCC financing statements, (ii) the delivery to the
Collateral Agent of any certificates that may from time to time evidence the
Pledged Collateral, (iii) the execution in blank and delivery of any necessary
Powers or other endorsements, and (iv) taking such action as required in the
jurisdiction of organization of the applicable Pledged Subsidiary in order to
ensure the enforceability and recognition of such first priority security
interest in such jurisdiction of organization, and will cooperate with the
Collateral Agent, at such Pledgor’s expense, in obtaining all necessary
approvals and consents, and making all necessary filings under federal, state,
local or foreign law in connection with such security interests or any sale or
transfer of the Pledged Collateral;
(d)    Except as otherwise permitted by the Secured Creditor Documents, each
Pledgor has and will defend the title to the Pledged Collateral and the security
interests of the Collateral Agent in the Pledged Collateral against the claim of
any Person and will maintain and preserve such security interests;
(e)    Each Pledgor will, upon obtaining ownership of any additional Pledged
Collateral promptly and in any event within five (5) Business Days deliver to
the Collateral Agent a Pledge Amendment, duly executed by such Pledgor, in
substantially the form of Exhibit B hereto (a “Pledge Amendment”) in respect of
any such additional Pledged Collateral, pursuant to which the Pledgor shall
confirm its grant of a security interest in such additional Pledged Collateral
pursuant to Section 1 hereof to the Collateral Agent, such grant being deemed
effective as of the date hereof, regardless of whether such Pledge Amendment is
ever executed pursuant to this paragraph. Each Pledgor hereby authorizes the
Collateral Agent to attach each Pledge Amendment to this Pledge Agreement and to
unilaterally amend Schedule I hereto pursuant to the terms of Section 2 hereof,
and agrees that all Pledged Collateral listed on any Pledge Amendment delivered
to the Collateral Agent, or amended Schedule I, shall for all purposes hereunder
be considered Pledged Collateral (it being understood and agreed that the
failure by any Pledgor or the Collateral Agent to prepare or execute any such
Pledge Amendment shall not prevent the creation or attachment of the Collateral
Agent’s lien and security interest in any such shares which creation and
attachment shall automatically, and be deemed to, occur pursuant to Section 1
hereof);
(f)    Each Pledgor hereby irrevocably authorizes the Collateral Agent at any
time and from time to time to file in any filing office in any UCC jurisdiction
any financing statements or amendments thereto that (a) describe the Pledged
Collateral and (b) contain any other information

8

--------------------------------------------------------------------------------




required by Article 9 of the UCC for the sufficiency or filing office acceptance
of any financing statement or amendment. Each Pledgor also ratifies its
authorization for the Collateral Agent to have filed any financing statements or
amendments thereto if filed prior to the date hereof;
(g)    Each Pledgor will (i) deliver to the Collateral Agent immediately upon
execution of this Pledge Agreement, a Pledge Supplement or a Pledge Amendment,
as applicable, the originals of all certificates or other instruments
constituting Pledged Collateral and (ii) hold in trust for the Collateral Agent
upon receipt and immediately thereafter deliver to the Collateral Agent any
certificates or other instruments constituting Pledged Collateral;
(h)    Each Pledgor will permit the Collateral Agent from time to time to cause
the appropriate issuers (and, if held with a securities intermediary, such
securities intermediary) of uncertificated securities or other types of
investment property not represented by certificates which are Pledged Collateral
to mark their books and records with the numbers and face amounts of all such
uncertificated securities or other types of investment property not represented
by certificates and all rollovers and replacements therefor to reflect the
pledge of such Pledged Collateral granted pursuant to this Pledge Agreement.
Each Pledgor will take any actions necessary to cause (i) the issuers of
uncertificated securities which are Pledged Collateral and (ii) any financial
intermediary which is the holder of any investment property, to cause the
Collateral Agent to have and retain control over such securities or other
investment property. Without limiting the foregoing, each Pledgor will, with
respect to investment property held with a financial intermediary, cause such
financial intermediary to enter into a control agreement with the Collateral
Agent in form and substance satisfactory to the Collateral Agent;
(i)    Except as otherwise permitted by the terms of the Secured Creditor
Documents, each Pledgor will not (i) permit or suffer any issuer of privately
held corporate securities or other ownership interests in a corporation,
partnership, joint venture or limited liability company constituting Pledged
Collateral over which it has voting control to dissolve, liquidate, retire any
of its capital stock or other instruments or securities evidencing ownership,
reduce its capital or merge or consolidate with any other entity, or (ii) vote
any of the instruments, securities or other investment property in favor of any
of the foregoing;
(j)    Each Pledgor will permit any registerable Pledged Collateral to be
registered in the name of the Collateral Agent or its nominee at any time after
the occurrence and continuance of an Event of Default;
(k)    Each Pledgor agrees that it will not, except as otherwise permitted by
the Secured Creditor Documents, (i) sell or otherwise dispose of, or grant any
option with respect to, any of the Pledged Collateral without the prior written
consent of the Collateral Agent, or (ii) create or permit to exist any Lien upon
or with respect to any of the Pledged Collateral, except for the security
interest under this Pledge Agreement;
(l)    Each Pledgor will immediately deliver to the Collateral Agent any
certificates or like instruments evidencing the Pledged Collateral; and
(m)    No Pledgor will permit any Pledged Subsidiary to agree that its
membership interests are securities governed by Article 8.

9

--------------------------------------------------------------------------------




SECTION 8.Voting Rights. During the term of this Pledge Agreement, and except as
provided in this Section 8 below, each Pledgor shall have (i) the right to vote
the Pledged Stock, Pledged Membership Interests or Pledged Partnership Interests
on all governing questions in a manner not inconsistent with the terms of this
Pledge Agreement or any Secured Creditor Documents and (ii) the right to be a
member or a partner of all the Pledged Subsidiaries which are limited liability
companies or partnerships, respectively. After the occurrence and during the
continuance of an Event of Default, the Collateral Agent or the Collateral
Agent’s nominee may, at the Collateral Agent’s or such nominee’s option and
following written notice from the Collateral Agent to the Pledgors, (i) exercise
all voting powers pertaining to the Pledged Collateral, including the right to
take action by shareholder consent and (ii) become a member or partner of each
and all of the Pledged Subsidiaries which are limited liability companies or
partnerships, respectively, and as such (x) exercise, or direct the applicable
Pledgor as to the exercise of all voting, consent, managerial, election and
other membership rights to the applicable Pledged Collateral and (y) exercise,
or direct any Pledgor as to the exercise of any and all rights of conversion,
exchange, subscription or any other rights, privileges or options pertaining to
the applicable Pledged Collateral, as if the Collateral Agent were the absolute
owner thereof, all without liability except to account for property actually
received by it, but the Collateral Agent shall have no duty to exercise any of
the aforesaid rights, privileges or options and shall not be responsible for any
failure so to do or delay in so doing. Such authorization shall constitute an
irrevocable voting proxy from such Pledgor to the Collateral Agent or, at the
Collateral Agent’s option, to the Collateral Agent’s nominee. After an Event of
Default is cured or waived, such Pledgor will have the right to exercise the
voting and rights, powers, privileges and options that it would otherwise be
entitled to exercise pursuant to the terms of the Pledge Agreement prior to the
occurrence of any such Event of Default.
SECTION 9.Dividends and Other Distributions. (a) So long as no Event of Default
has occurred and is continuing:
(i)Each Pledgor shall be entitled to receive and retain any and all dividends,
cash distributions and interest paid in respect of the Pledged Collateral to the
extent such distributions are not prohibited by the Secured Creditor Documents,
provided, however, that any and all (A) distributions, dividends and interest
paid or payable other than in cash with respect to, and instruments and other
property received, receivable or otherwise distributed with respect to, or in
exchange for, any of the Pledged Collateral, (B) dividends and other
distributions paid or payable in cash with respect to any of the Pledged
Collateral on account of a partial or total liquidation or dissolution or in
connection with a reduction of capital, capital surplus or paid-in surplus, and
(C) cash paid, payable or otherwise distributed with respect to principal of, or
in redemption of, or in exchange for, any of the Pledged Collateral, shall be
Pledged Collateral, and shall be forthwith delivered to the Collateral Agent to
hold, for the benefit of the Collateral Agent and the Secured Parties, as
Pledged Collateral and shall, if received by a Pledgor, be received in trust for
the Collateral Agent, for the benefit of the Collateral Agent and the Secured
Parties, be segregated from the other property or funds of such Pledgor, and be
delivered immediately to the Collateral Agent as Pledged Collateral in the same
form as so received (with any necessary endorsement); and
(ii)The Collateral Agent shall execute and deliver (or cause to be executed and
delivered) to each Pledgor all such proxies and other instruments as such
Pledgor may reasonably request for the purpose of enabling such Pledgor to
receive the dividends or interest payments which it is authorized to receive and
retain pursuant to clause (i) above.
(b)After the occurrence and during the continuance of an Event of Default:

10

--------------------------------------------------------------------------------




(i)    All rights of the Pledgors to receive the dividends, distributions and
interest payments which it would otherwise be authorized to receive and retain
pursuant to Section 9(a)(i) hereof shall cease, and all such rights shall
thereupon become vested in the Collateral Agent, for the benefit of the
Collateral Agent and the Secured Parties, which shall thereupon have the sole
right to receive and hold as Pledged Collateral such dividends, distributions
and interest payments; and
(ii)All dividends, distributions and interest payments which are received by any
Pledgor contrary to the provisions of clause (i) of this Section 9(b) shall be
received in trust for the Collateral Agent, for the benefit of the Collateral
Agent and the Secured Parties, shall be segregated from other funds of such
Pledgor and shall be paid over immediately to the Collateral Agent as Pledged
Collateral in the same form as so received (with any necessary endorsements).
The Pledgors will reimburse the Collateral Agent and/or the Secured Parties for
all expenses incurred by the Collateral Agent and/or the Secured Parties,
including, without limitation, reasonable attorneys’ and accountants’ fees and
expenses in connection with the foregoing.


SECTION 10.Remedies. (a) The Collateral Agent shall have, in addition to any
other rights given under this Pledge Agreement or by law, all of the rights and
remedies with respect to the Pledged Collateral of a secured party under the
UCC. After the occurrence and during the continuance of an Event of Default, the
Collateral Agent (personally or through an agent) is hereby authorized and
empowered to transfer and register in its name or in the name of its nominee the
whole or any part of the Pledged Collateral, to exercise all voting rights with
respect thereto, to collect and receive all cash dividends or distributions and
other distributions made thereon, and to otherwise act with respect to the
Pledged Collateral as though the Collateral Agent were the outright owner
thereof (in the case of a limited liability company, the sole member and manager
thereof and, in the case of a partnership, a partner thereof), each Pledgor
hereby irrevocably constituting and appointing the Collateral Agent as the proxy
and attorney‑in‑fact of such Pledgor, with full power of substitution to do so;
provided, however, that the Collateral Agent shall have no duty to exercise any
such right or to preserve the same and shall not be liable for any failure to do
so or for any delay in doing so; provided, further, however, that the Collateral
Agent agrees to exercise such proxy and powers only so long as an Event of
Default shall have occurred and is continuing and following written notice
thereof. In addition, after the occurrence and during the continuance of an
Event of Default, the Collateral Agent shall have such powers of sale and other
powers as may be conferred by applicable law and regulatory requirements. With
respect to the Pledged Collateral or any part thereof which shall then be in or
shall thereafter come into the possession or custody of the Collateral Agent or
which the Collateral Agent shall otherwise have the ability to transfer under
applicable law, the Collateral Agent may, in its sole discretion, without notice
except as specified below, after the occurrence and during the continuance of an
Event of Default, sell or cause the same to be sold at any exchange, broker’s
board or at public or private sale, in one or more sales or lots, at such price
as the Collateral Agent may deem best, for cash or on credit or for future
delivery, without assumption of any credit risk, and the purchaser of any or all
of the Pledged Collateral so sold shall thereafter own the same, absolutely free
from any claim, encumbrance or right of any kind whatsoever. The Collateral
Agent and each of the Secured Parties may, in its own name, or in the name of a
designee or nominee, buy the Pledged Collateral at any public sale and, if
permitted by applicable law, buy the Pledged Collateral at any private sale. The
Pledgors jointly and severally agree to pay to the Collateral Agent all
reasonable expenses (including, without limitation, court costs and reasonable
attorneys’ and paralegals’ fees and expenses) of, or incidental to, the
enforcement of any of the provisions hereof. The Collateral Agent agrees to
distribute any proceeds of the sale of the Pledged Collateral in accordance with
Section 10(d) and the Pledgor shall remain liable for any deficiency following
the sale of the Pledged Collateral.

11

--------------------------------------------------------------------------------




(b)Unless any of the Pledged Collateral threatens to decline speedily in value
or is or becomes of a type sold on a recognized market, the Collateral Agent
will give the applicable Pledgor reasonable notice of the time and place of any
public sale thereof, or of the time after which any private sale or other
intended disposition is to be made. Any sale of the Pledged Collateral conducted
in conformity with reasonable commercial practices of Lenders, commercial
finance companies, insurance companies or other financial institutions disposing
of property similar to the Pledged Collateral shall be deemed to be commercially
reasonable. Notwithstanding any provision to the contrary contained herein, each
Pledgor agrees that any requirements of reasonable notice shall be met if such
notice is received by such Pledgor as provided in Section 21 below at least ten
(10) days before the time of the sale or disposition; provided, however, that
the Collateral Agent may give any shorter notice that is commercially reasonable
under the circumstances. Any other requirement of notice, demand or
advertisement for sale is waived, to the extent permitted by law.
(c)In view of the fact that federal and state securities laws may impose certain
restrictions on the method by which a sale of the Pledged Collateral may be
effected after an Event of Default, each Pledgor agrees that after the
occurrence and during the continuation of an Event of Default, the Collateral
Agent may, from time to time, attempt to sell all or any part of the Pledged
Collateral by means of a private placement restricting the bidders and
prospective purchasers to those who are qualified and will represent and agree
that they are purchasing for investment only and not for distribution. In so
doing, the Collateral Agent may solicit offers to buy the Pledged Collateral, or
any part of it, from a limited number of investors deemed by the Collateral
Agent, in its reasonable judgment, to be financially responsible parties who
might be interested in purchasing the Pledged Collateral. If the Collateral
Agent solicits such offers from not less than four (4) such investors, then the
acceptance by the Collateral Agent of the highest offer obtained therefrom shall
be deemed to be a commercially reasonable method of disposing of such Pledged
Collateral; provided, however, that this Section does not impose a requirement
that the Collateral Agent solicit offers from four or more investors in order
for the sale to be commercially reasonable.
(d)All proceeds of the sale of the Pledged Collateral received by the Collateral
Agent hereunder shall be applied by the Collateral Agent to payment of the
Secured Obligations pursuant to the terms of the Credit Agreement but subject to
the terms of the Intercreditor Agreement.
SECTION 11.Collateral Agent Appointed Attorney‑in‑Fact. Each Pledgor hereby
appoints the Collateral Agent its attorney‑in‑fact, coupled with an interest,
with full authority, in the name of such Pledgor or otherwise, from time to time
in the Collateral Agent’s sole discretion, to take any action and to execute any
instrument which the Collateral Agent may deem necessary or advisable to
accomplish the purposes of this Pledge Agreement, including, without limitation,
to receive, endorse and collect all instruments made payable to such Pledgor
representing any dividend, distribution, interest payment or other distribution
in respect of the Pledged Collateral or any part thereof and to give full
discharge for the same and to arrange for the transfer of all or any part of the
Pledged Collateral on the books of the Pledged Subsidiaries to the name of the
Collateral Agent or the Collateral Agent’s nominee.
SECTION 12.Waivers. (i) Each Pledgor waives presentment and demand for payment
of any of the Secured Obligations, protest and notice of dishonor or default
with respect to any of the Secured Obligations and all other notices to which
such Pledgor might otherwise be entitled except as otherwise expressly provided
herein or in the applicable Secured Creditor Document.
(ii)Each Pledgor understands and agrees that its obligations and liabilities
under this Pledge Agreement shall remain in full force and effect,
notwithstanding foreclosure of any property securing all or any part of the
Secured Obligations by trustee sale or any other reason impairing the right of
any Pledgor, the Collateral Agent or any of the Secured Parties to proceed
against any Pledged Subsidiary, any

12

--------------------------------------------------------------------------------




other guarantor or any Pledged Subsidiary or such guarantor’s property. Each
Pledgor agrees that all of its obligations under this Pledge Agreement shall
remain in full force and effect without defense, offset or counterclaim of any
kind, notwithstanding that such Pledgor’s rights against any Pledged Subsidiary
may be impaired, destroyed or otherwise affected by reason of any action or
inaction on the part of the Collateral Agent or any Secured Party.
(iii)Each Pledgor hereby expressly waives the benefits of any law in any
jurisdiction purporting to allow a guarantor or pledgor to revoke a continuing
guaranty or pledge with respect to any transactions occurring after the date of
the guaranty or pledge.
SECTION 13.Term. This Pledge Agreement shall remain in full force and effect
until the Secured Obligations (including, without limitation, the Secured
Obligations as defined in the Intercreditor Agreement) (other than contingent
indemnity obligations) shall have been indefeasibly and fully paid in cash and
any commitments to extend credit under the Secured Creditor Documents shall have
terminated. Upon the termination of this Pledge Agreement as provided above
(other than as a result of the sale of the Pledged Collateral), the Collateral
Agent will release the security interest created hereunder and, if it then has
possession of the Pledged Stock, will deliver the Pledged Stock and the Powers
to the applicable Pledgor.
SECTION 14.Successors and Assigns. This Pledge Agreement shall be binding upon
and inure to the benefit of each Pledgor, the Collateral Agent, for the benefit
of itself and the Secured Parties, and their respective successors and assigns.
Each Pledgor’s successors and assigns shall include, without limitation, a
receiver, trustee or debtor‑in‑possession of or for such Pledgor.
SECTION 15.GOVERNING LAW. THIS PLEDGE AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
SECTION 16.Consent to Jurisdiction; Waiver of Jury Trial.
(A)Each Pledgor hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County, Borough of Manhattan, and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Pledge Agreement, or for recognition or enforcement of any judgment, and
each Pledgor hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each
Pledgor agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Pledge Agreement shall
affect any right that the Collateral Agent may otherwise have to bring any
action or proceeding relating to this Pledge Agreement against any Pledgor or
its properties in the courts of any jurisdiction.
(B)Each Pledgor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Pledge Agreement in any court referred to in
paragraph (a) of this Section. Each Pledgor hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
(C)Each party to this Pledge Agreement irrevocably consents to service of
process in the manner provided for notices in Section 21 of this Pledge
Agreement, and each of the Pledgors hereby

13

--------------------------------------------------------------------------------




appoints the Company as its agent for service of process. Nothing in this Pledge
Agreement will affect the right of any party to this Pledge Agreement to serve
process in any other manner permitted by law.
(D)Each Pledgor hereby waives, to the fullest extent permitted by applicable
law, any right it may have to a trial by jury in any legal proceeding directly
or indirectly arising out of this Pledge Agreement (whether based on contract,
tort or any other theory). Each Pledgor (i) certifies that no representative,
agent or attorney of any other Pledgor has represented, expressly or otherwise,
that such other Pledgor would not, in the event of litigation, seek to enforce
the foregoing waiver and (ii) acknowledges that it and the other pledgors have
been induced to enter into this Pledge Agreement by, among other things, the
mutual waivers and certifications in this Section.
SECTION 17.No Strict Construction. The parties hereto have participated jointly
in the negotiation and drafting of this Pledge Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Pledge Agreement
shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Pledge Agreement.
SECTION 18.Severability. Whenever possible, each provision of this Pledge
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but, if any provision of this Pledge Agreement shall be held to
be prohibited or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Pledge Agreement.
SECTION 19.Further Assurances. Each Pledgor agrees that it will cooperate with
the Collateral Agent and will execute and deliver, or cause to be executed and
delivered, all such other stock powers, proxies, instruments and documents, and
will take all such other actions, including, without limitation, the execution
and filing of financing statements (and each Pledgor hereby authorizes the
Collateral Agent to file any such financing statements), as the Collateral Agent
may reasonably deem necessary from time to time in order to carry out the
provisions and purposes of this Pledge Agreement.
SECTION 20.The Collateral Agent’s Duty of Care. The Collateral Agent shall not
be liable for any acts, omissions, errors of judgment or mistakes of fact or law
including, without limitation, acts, omissions, errors or mistakes with respect
to the Pledged Collateral, except for those arising out of or in connection with
the Collateral Agent’s (i) gross negligence or willful misconduct, or (ii)
failure to use reasonable care with respect to the safe custody of the Pledged
Collateral in the Collateral Agent’s possession. Without limiting the generality
of the foregoing, the Collateral Agent shall be under no obligation to take any
steps necessary to preserve rights in the Pledged Collateral against any other
parties but may do so at its option. All expenses incurred in connection
therewith shall be for the sole account of the Pledgors, and shall constitute
part of the Secured Obligations secured hereby.
SECTION 21.Notices. All notices and other communications provided for hereunder
shall be delivered in the manner set forth in Section 9.01 of the Credit
Agreement.
SECTION 22.Amendments, Waivers and Consents. No amendment or waiver of any
provision of this Pledge Agreement nor consent to any departure by the Pledgor
herefrom, shall in any event be effective unless the same shall be in writing
and signed by the Collateral Agent, and then such amendment, waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.
SECTION 23.Section Headings. The section headings herein are for convenience of
reference only, and shall not affect in any way the interpretation of any of the
provisions hereof.

14

--------------------------------------------------------------------------------




SECTION 24.Execution in Counterparts. This Pledge Agreement may be executed in
any number of counterparts, each of which shall be an original, but all of which
shall together constitute one and the same agreement. Delivery of an executed
counterpart of a signature page of this Pledge Agreement by telecopy, e-mailed
.pdf or any other electronic means that reproduces an image of the actual
executed signature page shall be effective as delivery of a manually executed
counterpart of this Pledge Agreement.
SECTION 25.Merger. This Pledge Agreement and the other Secured Creditor
Documents embody the final and entire agreement and understanding among the
Pledgors, the Collateral Agent and the Secured Parties and supersede all prior
agreements and understandings among the Pledgors, the Collateral Agent and the
Secured Parties relating to the subject matter thereof. This Pledge Agreement
and the Secured Creditor Documents may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties hereto.
SECTION 26.Additional Pledgors. Pursuant to the Credit Agreement, the Company
may be required to, and/or to cause certain Subsidiaries to, execute and deliver
to the Collateral Agent (i) in the case of a Subsidiary that is not a Pledgor at
such time, a Pledge Supplement in the form of Exhibit A hereto and (ii) in the
case of the Company or a Subsidiary that is a Pledgor at such time, a Pledge
Amendment in the form of Exhibit B hereto, together with such supporting
documentation required pursuant to the Credit Agreement as the Collateral Agent
may reasonably request, in order to create a perfected, first priority security
interest in the equity interests in certain Subsidiaries. The execution and
delivery of such instrument shall not require the consent of any Pledgor
hereunder. The rights and obligations of each Pledgor hereunder shall remain in
full force and effect notwithstanding the addition of any new Pledgor as a party
to this Pledge Agreement.
The remainder of this page is intentionally blank.



15

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Pledgors and the Collateral Agent have executed this
Pledge Agreement as of the date set forth above.
TENNANT COMPANY





By:_______________________________

Name:

Title:


[OTHER PLEDGORS TO COME]




By:_______________________________

Name:

Title:




JPMORGAN CHASE BANK, N.A.,
as Collateral Agent




By:_______________________________
Name:
Title:



Signature Page to
Pledge Agreement

--------------------------------------------------------------------------------




ACKNOWLEDGMENT
Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Pledge Agreement, agrees promptly to note on its books the security interests
granted under such Pledge Agreement, agrees that after the occurrence and during
the continuance of an Event of Default it will comply with instructions
originated by the Collateral Agent without further consent by any Pledgor and
waives any rights or requirement at any time hereafter to receive a copy of such
Pledge Agreement in connection with the registration of any Pledged Collateral
in the name of the Collateral Agent or its nominee or the exercise of voting
rights by the Collateral Agent or its nominee.


[__________________]




By: __________________________________
       Name:
       Title:


[__________________]




By: __________________________________
       Name:
       Title:
 
 


[__________________]




By: __________________________________
       Name:
       Title:


[__________________]




By: __________________________________
       Name:
       Title:
 
 


[__________________]




By: __________________________________
       Name:
       Title:


[__________________]




By: __________________________________
       Name:
       Title:
 
 






Acknowledgment to
Pledge Agreement

--------------------------------------------------------------------------------




SCHEDULE I
to
PLEDGE AGREEMENT


PLEDGED SUBSIDIARIES
Pledged Capital Stock




Pledgor




Record Holder


Pledged Subsidiary


Cert. No.
No. of
Shares
% of Interests held by Pledgor


% of Total Outstanding Interests
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Pledged Membership Interests


Pledgor


Pledged Subsidiary


Percentage of Membership Interest owned by the Pledgor
 
 
 
 
 
 



                
Pledged Partnership Interests


Pledgor


Pledged Subsidiary


Percentage of Partnership Interest owned by the Pledgor
 
 
 
 
 
 







--------------------------------------------------------------------------------




SCHEDULE II
to
PLEDGE AGREEMENT


TYPES OF ENTITY, JURISDICTION OF
ORGANIZATION, CHIEF EXECUTIVE OFFICE LOCATION




Pledgor


Type of Entity
Jurisdiction of Organization
Mailing Address of Chief Executive Office
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





PRIOR NAMES OF PLEDGORS
DURING LAST FIVE YEARS


Pledgor
Prior Name
Date of Name Change
 
 
 






    

--------------------------------------------------------------------------------




EXHIBIT A
to
PLEDGE AGREEMENT


FORM OF PLEDGE SUPPLEMENT
SUPPLEMENT NO. ___ dated as of ___________ ____, 20___ to the PLEDGE AGREEMENT
dated as of June [__], 2015 (as the same may be amended, restated, supplemented
or otherwise modified from time to time, the “Pledge Agreement”), among TENNANT
COMPANY, a Minnesota corporation (the “Company”) and certain subsidiaries of the
Company from time to time signatories thereto (the Company and each of the
Subsidiaries being referred to herein individually, as a “Pledgor”, and
collectively, as the “Pledgors”) and JPMORGAN CHASE BANK, N.A., as contractual
representative for the Secured Parties (in such capacity, the “Collateral
Agent”).
Reference is made to the Amended and Restated Credit Agreement dated as of June
[__], 2015 (as amended, restated, supplemented or otherwise modified from time
to time, the "Credit Agreement"), among the Company, the Foreign Subsidiary
Borrowers from time to time party thereto as borrowers (together with the
Company, the “Borrowers”), the financial institutions from time to time party
thereto as lenders (collectively, the “Lenders”) and JPMorgan Chase Bank, N.A.,
as administrative agent and collateral agent.
Capitalized terms used but not defined herein shall have the respective meanings
given to such terms in the Pledge Agreement, the Credit Agreement.
The undersigned Subsidiary of the Company (the "New Pledgor") is executing this
Supplement in accordance with the requirements of the Credit Agreement or the
Note Agreement (as defined in the Intercreditor Agreement), if any, to become a
Pledgor under the Pledge Agreement in consideration for Loans and Letters of
Credit previously made to, or issued for the account of, the Borrowers.
Accordingly, Collateral Agent and the New Pledgor agree as follows:
SECTION 1.In accordance with Section 26 of the Pledge Agreement, the New Pledgor
by its signature below becomes a Pledgor under the Pledge Agreement with the
same force and effect as if originally named therein as a Pledgor and the New
Pledgor hereby agrees (a) to all the terms and provisions of the Pledge
Agreement applicable to it as a Pledgor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Pledgor
thereunder are true and correct on and as of the date hereof except for
representations and warranties which by their express terms refer to a specific
date. In furtherance of the foregoing, the New Pledgor, as security for the
payment and performance in full of the Secured Obligations, does hereby create
and grant to Collateral Agent, its successors and assigns, a security interest
in and Lien on all of the New Pledgor's right, title and interest in and to the
Pledged Collateral (as defined in the Pledge Agreement) of the New Pledgor. Each
reference to a "Pledgor" or the “Pledgors” in the Pledge Agreement shall be
deemed to include the New Pledgor. The Pledge Agreement is hereby incorporated
herein by reference.
SECTION 2.The New Pledgor represents and warrants to Collateral Agent that this
Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting Secured Parties' rights
generally.




--------------------------------------------------------------------------------




SECTION 3.This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when Collateral Agent
shall have received counterparts of this Supplement that, when taken together,
bear the signatures of the New Pledgor and Collateral Agent. Delivery of an
executed counterpart of a signature page of this Supplement by telecopy,
e-mailed .pdf or any other electronic means that reproduces an image of the
actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Supplement.
SECTION 4.The New Pledgor hereby represents and warrants that set forth on
Schedule I attached hereto is a true and correct schedule with respect to all
its Pledged Collateral.
SECTION 5.Except as expressly supplemented hereby, the Pledge Agreement shall
remain in full force and effect.
SECTION 6.If for any reason any provision or provisions hereof are determined to
be invalid and contrary to any existing or future law, such invalidity shall not
impair the operation of or effect those portions of this Supplement which are
valid.
SECTION 7.All communications and notices hereunder shall be in writing and given
as provided in the Pledge Agreement. All communications and notices hereunder to
the New Pledgor shall be given to it at the address set forth under its
signature below.
SECTION 8.The New Pledgor agrees to reimburse Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for Collateral
Agent.

2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the New Pledgor and Collateral Agent have duly executed this
Supplement to the Pledge Agreement as of the day and year first above written.
[NEW PLEDGOR]
 
By:_________________________________
 
Name:
 
Title:






Address: __________________________
 
__________________________
 
___________________________
 
Attention: _________________________
 
Telecopier: (___) ___-____







JPMORGAN CHASE BANK, N.A.,
as Collateral Agent
 
By:_________________________________
 
Name:
 
Title:






3

--------------------------------------------------------------------------------




Schedule I to
Supplement No. __
to the Pledge Agreement
Pledged Capital Stock


Pledgor
Record Holder
Pledged Subsidiary
Certificate Number
Number of Shares
%
 
 
 
 
 
 
 
 
 
 
 
 





Pledged Membership Interests


Pledgor


Pledged Subsidiary
Percentage of Membership Interest owned by the Pledgor
 
 
 
 
 
 



                
Pledged Partnership Interests


Pledgor


Pledged Subsidiary
Percentage of Partnership Interest owned by the Pledgor
 
 
 
 
 
 











--------------------------------------------------------------------------------




EXHIBIT B
to
PLEDGE AGREEMENT


FORM OF PLEDGE AMENDMENT
Reference is hereby made to the Pledge Agreement (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Pledge
Agreement”) dated as of June [__], 2015, by and between Tennant Company, a
Minnesota corporation [(the “Pledgor”)], and certain of its Subsidiaries
[including the undersigned (the “Pledgor”)] and JPMorgan Chase Bank, N.A., as
contractual representative for the Secured Parties (in such capacity, the
“Collateral Agent”), whereby the Pledgor has pledged certain capital stock,
membership interests and partnership interests, as applicable, of certain of its
Subsidiaries as collateral to the Collateral Agent, for the ratable benefit of
the Secured Parties, as more fully described in the Pledge Agreement. This
Amendment is a “Pledge Amendment” as defined in the Pledge Agreement and is,
together with the acknowledgments, certificates, and Powers delivered herewith,
subject in all respects to the terms and provisions of the Pledge Agreement.
Capitalized terms used herein and not defined herein shall have the meanings
given to them in the Pledge Agreement.
By its execution below, the Pledgor hereby agrees that (i) the [capital stock of
the corporation(s)] [membership interests of the limited liability company(s)]
[partnership interests of the partnership(s)] listed on Schedule I hereto shall
be pledged to the Collateral Agent as additional collateral pursuant to Section
1[(a)(b)(c)](ii) of the Pledge Agreement, (ii) such property shall be considered
[Pledged Stock] [Pledged Membership Interests] [Pledged Partnership Interests]
under the Pledge Agreement and be a part of the Pledged Collateral pursuant to
Section 1 of the Pledge Agreement, and (iii) each such [corporation] [limited
liability company] [partnership] listed on Schedule I hereto shall be considered
a Pledged Subsidiary for purposes of the Pledge Agreement.
By its execution below, the Pledgor represents and warrants that it has full
power and authority to execute this Pledge Amendment and that the
representations and warranties contained in Section 6 of the Pledge Agreement
are true and correct in all respects as of the date hereof and after taking into
account the pledge of the additional [Pledged Stock] [Pledged Membership
Interests] [Pledged Partnership Interests] relating hereto. The Pledge
Agreement, as amended and modified hereby, remains in full force and effect and
is hereby ratified and confirmed.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Pledgor has executed and delivered this Pledge Amendment
to the Pledge Agreement as of this ____ day of ____________, ______.
[PLEDGOR]
By:                                                  
Name:
Title:




--------------------------------------------------------------------------------




Schedule I
to
Pledge Amendment


Pledged Capital Stock


Pledgor
Record Holder
Pledged Subsidiary
Certificate Number
Number of Shares
%
 
 
 
 
 
 
 
 
 
 
 
 





Pledged Membership Interests


Pledgor


Pledged Subsidiary
Percentage of Membership Interest owned by the Pledgor
 
 
 
 
 
 



                
Pledged Partnership Interests


Pledgor


Pledged Subsidiary
Percentage of Partnership Interest owned by the Pledgor
 
 
 
 
 
 







--------------------------------------------------------------------------------




ACKNOWLEDGMENT
TO
PLEDGE AMENDMENT
The undersigned hereby acknowledges receipt of a copy of the foregoing Pledge
Amendment together with a copy of the Pledge Agreement, agrees promptly to note
on its books the security interests granted under such Pledge Agreement, agrees
that after the occurrence and during the continuance of an Event of Default it
will comply with instructions originated by the Collateral Agent without further
consent by the Pledgor and waives any rights or requirement at any time
hereafter to receive a copy of such Pledge Agreement in connection with the
registration of any Pledged Collateral in the name of the Collateral Agent or
its nominee or the exercise of voting rights by the Collateral Agent or its
nominee.
[NAME[S] OF ADDITIONAL PLEDGED SUBSIDIARY[IES]]
By:                                                 
Name:
Title:




--------------------------------------------------------------------------------




EXHIBIT C
to
PLEDGE AGREEMENT


FORM OF STOCK POWER
FOR VALUE RECEIVED, the undersigned does hereby sell, assign and transfer to
_____________________________ _______ Shares of Common Stock of
_______________________, a _______________ corporation, represented by
Certificate No. ____ (the “Stock”), standing in the name of the undersigned on
the books of said corporation and does hereby irrevocably constitute and appoint
___________________________________ as the undersigned’s true and lawful
attorney, for it and in its name and stead, to sell, assign and transfer all or
any of the Stock, and for that purpose to make and execute all necessary acts of
assignment and transfer thereof; and to substitute one or more persons with like
full power, hereby ratifying and confirming all that said attorney or substitute
or substitutes shall lawfully do by virtue hereof.




Dated: _______________
[PLEDGOR]


By:_____________________________
Name:
Title:




--------------------------------------------------------------------------------




EXHIBIT D
to
PLEDGE AGREEMENT

Form of Control Acknowledgment
CONTROL ACKNOWLEDGMENT
PLEDGED SUBSIDIARY:
[MEMBERSHIP][PARTNERSHIP] INTEREST OWNER:
[Name of Pledged Subsidiary]
[Name of Pledgor]

Reference is hereby made to that certain Pledge Agreement dated as of June [__],
2015 (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Pledge Agreement”) between Tennant Company, a Minnesota
corporation, and certain of its Subsidiaries (collectively, the “Pledgor”), a
[member][partner] of [Name of Pledged Subsidiary], a [__________] limited
[liability company][partnership] (a “Pledged Subsidiary”) and JPMorgan Chase
Bank, N.A., as contractual representative for the Secured Parties (in such
capacity, the “Collateral Agent”). Capitalized terms used herein and not defined
herein shall have the meanings ascribed thereto in the Pledge Agreement.
Pledged Subsidiary is hereby instructed by the Pledgor that all of the Pledgor’s
right, title and interest in and to all of the Pledgor’s rights in connection
with any [membership][partnership] interests in Pledged Subsidiary now and
hereafter owned by the Pledgor are subject to a pledge and security interest in
favor of Collateral Agent. Pledgor hereby instructs the Pledged Subsidiary to
act upon any instruction delivered to it by the Collateral Agent with respect to
the Pledged Collateral without seeking further instruction from the Pledgor,
and, by its execution hereof, the Pledged Subsidiary agrees to do so.
Pledged Subsidiary, by its written acknowledgement and acceptance hereof, hereby
acknowledges receipt of a copy of the aforementioned Pledge Agreement and agrees
promptly to note on its books the security interest granted under such Pledge
Agreement. Each Pledged Subsidiary also waives any rights or requirements at any
time hereafter to receive a copy of such Pledge Agreement in connection with the
registration of any Pledged Collateral in the name of the Collateral Agent or
its nominee or the exercise of voting rights by the Collateral Agent or its
nominee.
The remainder of this page is intentionally blank.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Pledgor has caused this Control Acknowledgment to be
duly signed and delivered by its officer duly authorized as of this ___ day of
__________, 20___.
[PLEDGOR]
By:______________________________

Name:

Title:


Acknowledged and accepted this
____ day of ____________, 20___


[PLEDGED SUBSIDIARY]




By:______________________________
Name:
Title:








--------------------------------------------------------------------------------




EXHIBIT I


FORM OF INTERCREDITOR AGREEMENT
(See the Form of Intercreditor Agreement, dated as of May 5, 2011, filed as
Exhibit 10.1 to the Company's Form 10-Q filed with the Securities and Exchange
Commission on August 4, 2011.)






--------------------------------------------------------------------------------




EXHIBIT J-1
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of June [__], 2015 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Tennant Company (the
“Company”), the Foreign Subsidiary Borrowers from time to time party thereto
(collectively with the Company, the “Borrowers”), the Lenders from time to time
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to any Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS
Form W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrowers and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:______________________________________
Name:
Title:
Date: __________, 20[__]






--------------------------------------------------------------------------------




EXHIBIT J-2
[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of June [__], 2015 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Tennant Company (the
“Company”), the Foreign Subsidiary Borrowers from time to time party thereto
(collectively with the Company, the “Borrowers”), the Lenders from time to time
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:______________________________________
Name:
Title:
Date: __________, 20[__]






--------------------------------------------------------------------------------




EXHIBIT J-3
[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of June [__], 2015 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Tennant Company (the
“Company”), the Foreign Subsidiary Borrowers from time to time party thereto
(collectively with the Company, the “Borrowers”), the Lenders from time to time
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
IRS Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:______________________________________
Name:
Title:
Date: __________, 20[__]






--------------------------------------------------------------------------------




EXHIBIT J-4
[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of June [__], 2015 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Tennant Company (the
“Company”), the Foreign Subsidiary Borrowers from time to time party thereto
(collectively with the Company, the “Borrowers”), the Lenders from time to time
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrowers and the Administrative Agent, and (2) the undersigned shall have
at all times furnished the Borrowers and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:______________________________________
Name:
Title:
Date: __________, 20[__]






--------------------------------------------------------------------------------




EXHIBIT K-1
FORM OF BORROWING REQUEST
JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders referred to below


10 South Dearborn
Chicago, Illinois 60603
Attention: Cheryl Lyons
Facsimile: 888-303-97327 


[JPMorgan Europe Limited
25 Bank Street
Canary Wharf
London E14 5AJ
Attention: The Manager, Loan & Agency Services
Facsimile: 011-44-207-777-2360]


With a copy to:


[JPMorgan Chase Bank, N.A.
131 South Dearborn Street, 6th Floor
Chicago, Illinois 60603
Attention: Michael Kelly
Facsimile: 312-325-3239]


Re: Tennant Company
[Date]
Ladies and Gentlemen:
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of June [__], 2015 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Tennant
Company (the “Company”), the Foreign Subsidiary Borrowers from time to time
party thereto, the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement. The [undersigned
Borrower][Company, on behalf of [Foreign Subsidiary Borrower],] hereby gives you
notice pursuant to Section 2.03 of the Credit Agreement that it requests a
Borrowing under the Credit Agreement, and in that connection the [undersigned
Borrower][Company, on behalf of [Foreign Subsidiary Borrower],] specifies the
following information with respect to such Borrowing requested hereby:


____________________
7 If request is in respect of Revolving Lons in a Foreign Currency, please
replace this address with the bracketed London address.




--------------------------------------------------------------------------------




1.
Name of Borrower: __________

2.
Aggregate principal amount of Borrowing:9 __________

3.
Date of Borrowing (which shall be a Business Day): __________

4.
Type of Borrowing (ABR or Eurocurrency): __________

5.
Interest Period and the last day thereof (if a Eurocurrency Borrowing):10
__________

6.
Agreed Currency: __________

7.
Location and number of the applicable Borrower’s account or any other account
agreed upon by the Administrative Agent and such Borrower to which proceeds of
Borrowing are to be disbursed: __________

[Signature Page Follows]








____________________
9 Not less than applicable amounts specified in Section 2.02(c).
10 Which must comply with the definition of "Interest Period" and end not later
than the Maturity Date.

2

--------------------------------------------------------------------------------




The undersigned hereby represents and warrants that the conditions to lending
specified in Section[s] [4.01 and]1 4.02 of the Credit Agreement are satisfied
as of the date hereof.


Very truly yours,

[TENNANT COMPANY,
as the Company]
[FOREIGN SUBSIDIARY BORROWER,
as a Borrower]




By:______________________________
Name:

Title:












____________________
1 To be included only for Borrowings on the Effective Date.




--------------------------------------------------------------------------------




EXHIBIT K-2
FORM OF INTEREST ELECTION REQUEST
JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders referred to below


10 South Dearborn
Chicago, Illinois 60603
Attention: Cheryl Lyons
Facsimile: 888-303-97321 
[JPMorgan Europe Limited
25 Bank Street
Canary Wharf
London E14 5AJ
Attention: The Manager, Loan & Agency Services
Facsimile: 011-44-207-777-2360]


Re: Tennant Company
[Date]
Ladies and Gentlemen:
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of June [__], 2015 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Tennant
Company (the “Company”), the Foreign Subsidiary Borrowers from time to time
party thereto, the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement. The [undersigned
Borrower][Company, on behalf of [Subsidiary Borrower],] hereby gives you notice
pursuant to Section 2.08 of the Credit Agreement that it requests to
[convert][continue] an existing Borrowing under the Credit Agreement, and in
that connection the [undersigned Borrower][Company, on behalf of [Foreign
Subsidiary Borrower],] specifies the following information with respect to such
[conversion][continuation] requested hereby:


1.
List Borrower, date, Type, principal amount, Agreed Currency and Interest Period
(if applicable) of existing Borrowing: __________

2.
Aggregate principal amount of resulting Borrowing: __________

3.
Effective date of interest election (which shall be a Business Day): __________

4.
Type of Borrowing (ABR or Eurocurrency): __________

____________________
1 If request is in respect of Revolving Loans in a Foreign Currency, please
replace this address with the bracketed London address.




--------------------------------------------------------------------------------




5.
Interest Period and the last day thereof (if a Eurocurrency Borrowing):2
__________

6.
Agreed Currency: __________

[Signature Page Follows]








____________________
2 Which must comply with the definition of "Interest Period" and end not later
than the Maturity Date.




--------------------------------------------------------------------------------




Very truly yours,

[TENNANT COMPANY,
as the Company]
[FOREIGN SUBSIDIARY BORROWER,
as a Borrower]




By:______________________________
Name:

Title:








--------------------------------------------------------------------------------




EXHIBIT L
[FORM OF] NOTE
June [__], 2015
FOR VALUE RECEIVED, the undersigned, [COMPANY][FOREIGN SUBSIDIARY BORROWER], a
[___________] (the “Borrower”), HEREBY UNCONDITIONALLY PROMISES TO PAY to the
order of [NAME OF LENDER] (the “Lender”) the aggregate unpaid Dollar Amount of
all Loans made by the Lender to the Borrower pursuant to the “Credit Agreement”
(as defined below) on the Maturity Date or on such earlier date as may be
required by the terms of the Credit Agreement. Capitalized terms used herein and
not otherwise defined herein are as defined in the Credit Agreement.
The undersigned Borrower promises to pay interest on the unpaid principal amount
of each Loan made to it from the date of such Loan until such principal amount
is paid in full at a rate or rates per annum determined in accordance with the
terms of the Credit Agreement. Interest hereunder is due and payable at such
times and on such dates as set forth in the Credit Agreement.
At the time of each Loan, and upon each payment or prepayment of principal of
each Loan, the Lender shall make a notation either on the schedule attached
hereto and made a part hereof, or in such Lender’s own books and records, in
each case specifying the amount of such Loan, the respective Interest Period
thereof (in the case of Eurocurrency Loans) or the amount of principal paid or
prepaid with respect to such Loan, as applicable; provided that the failure of
the Lender to make any such recordation or notation shall not affect the
Obligations of the undersigned Borrower hereunder or under the Credit Agreement.
This Note is one of the notes referred to in, and is entitled to the benefits
of, that certain Amended and Restated Credit Agreement dated as of June [__],
2015 by and among Tennant Company (the “Company”), the Foreign Subsidiary
Borrowers from time to time parties thereto (collectively with the Company, the
“Borrowers”), the financial institutions from time to time parties thereto as
Lenders and JPMorgan Chase Bank, N.A., as Administrative Agent (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). The Credit Agreement, among other things, (i) provides for
the making of Loans by the Lender to the Borrower from time to time in an
aggregate amount not to exceed at any time outstanding the Dollar Amount of such
Lender’s Commitment, the indebtedness of the Borrower resulting from each such
Loan to it being evidenced by this Note, and (ii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments of the principal hereof prior to the maturity hereof
upon the terms and conditions therein specified.
Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrower.
Whenever in this Note reference is made to the Administrative Agent, the Lender
or the Borrower, such reference shall be deemed to include, as applicable, a
reference to their respective successors and assigns. The provisions of this
Note shall be binding upon and shall inure to the benefit of said successors and
assigns. The Borrower’s successors and assigns shall include, without
limitation, a receiver, trustee or debtor in possession of or for the Borrower.
This Note shall be construed in accordance with and governed by the law of the
State of New York.






--------------------------------------------------------------------------------




[COMPANY]
By:                        

Name:

Title:



Note

--------------------------------------------------------------------------------




SCHEDULE OF LOANS AND PAYMENTS OR PREPAYMENTS









Date


Amount of Loan


Type of
Loan Currency




Interest Period/Rate
Amount of Principal Paid or Prepaid


Unpaid Principal Balance


Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







